 Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 1 of 76 Page ID #:2487



 1   LAW OFFICE OF BRIAN NOMI
     Brian Nomi, Esq. (CBN: 203059)
 2   Local Counsel
     215 E Daily Dr, Ste 28
 3   Camarillo, CA 93010
     Phone: 805-444-5960
 4   Fax: 805-357-5333
     Email: briannomi@yahoo.com
 5
     AYALA LAW, P.A.
 6   Eduardo A. Maura, Esq. (FBN: 91303)
     Pro Hac Vice Counsel [D.E. 11]
 7   1390 Brickell Ave, Ste 335
     Miami, FL 33131
 8   Phone: 305-570-2208
     Fax: 305-503-7206
 9   Email: eayala@ayalalawpa.com
10   Attorneys for Agrícola Cuyuma SA and
     Corporación Agrícola Viñasol SAC
11
12                           UNITED STATES DISTRICT COURT
13                          CENTRAL DISTRICT OF CALIFORNIA

14
        Agrícola Cuyuma SA, and                        Case No. 2:17-cv-08220-DMG-SK
15      Corporación Agrícola Viñasol SAC,
                                                       PRETRIAL EXHIBIT STIPULATION
16                         Plaintiﬀs,
                                                       Judge: Hon. Dolly M. Gee
17      v.
                                                       Final Pretrial Conference: March 31,
18      Corona Seeds, Inc., and                        2020
        Crites Seed, Inc.,
19                                                     Trial Date: April 28, 2020
                           Defendants.
20
21           Pursuant to this Court’s Scheduling and Case Management Order re Jury Trial of
22   January 2, 2019, Plaintiﬀs Agrícola Cuyuma SA and Corporación Agrícola Viñasol SAC
23   and Defendants Corona Seeds, Inc. and Crites Seed, Inc. hereby submit the following
24   Pretrial Exhibit Stipulation. de Parties reserve the right to add additional exhibits to this
25   list.
26
27
28
                                                   1
                                    PRETRIAL EXHIBIT STIPULATION
 Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 2 of 76 Page ID #:2488



 1                            PRETRIAL EXHIBIT STIPULATION
 2                                     Plaintiﬀs/Defendants Exhibits
 3           Ex.                              If Objection, State
     Party               Description                                          Response to Objection
             No.                                   grounds
 4                                                                   (401, 402) Relevant to Corona’s defense
 5                                                                   that Seeds were contaminated in Peru.
                                                                     (403) Defendants have not described what
 6                 CUAV2026-2031 - Two                               type of prejudice they will suﬀer and thus,
                   response letters from Mr.                         Plaintiﬀs cannot respond. (408) Unclear
 7                                           FRE 401, 402, 403,
     Ps’     1     Newman regarding                                  who this rule is applicable. Letters are not
                                             408(a)
 8                 AVSA’s demand and                                 settlement communications. Additionally,
                   Cuyuma’s complaint.                               under the Court’s Scheduling Order,
 9                                                                   parties cannot “submit blanket or
                                                                     boilerplate objections . . . to exhibits.
10
                                                                     dese will be disregarded and overruled.”
11                                                                   (401, 402) Relevant to Corona’s defense
                                                                     that Seeds were contaminated in Peru.
12                                                                   (703) Inapplicable as SGS is the world
                                                                     leading and most reputable source for seed
13
                                                                     testing. (705) Inapplicable. (802)
                                             FRE 401, 402, 703-
14                 CUAV105-108 - SGS                                 Representative of SGS will testify as to
                                             705 (improper basis,
     Ps’     2     Tests, Germinations and                           accuracy or via deposition transcript.
15                                           ultimate issue), 802,
                   NGS                                               Foundation will be established at trial.
                                             901, lacks foundation
                                                                     Additionally, under the Court’s
16
                                                                     Scheduling Order, parties cannot “submit
17                                                                   blanket or boilerplate objections . . . to
                                                                     exhibits. dese will be disregarded and
18                                                                   overruled.”
19                                                                   (401, 402) Relevant to Corona’s defense
                                                                     that Seeds were contaminated in Peru.
20                                                                   (403) Defendants have not described what
                                                                     type of prejudice they will suﬀer and thus,
21                 Four colored
                                                                     Plaintiﬀs cannot respond. (408) Unclear
                   photographs of the seed   FRE 401, 402, 403,
22   Ps’     3                                                       who this rule is applicable. Letters are not
                   bags sold to Cuyuma by    lacks foundation
                                                                     settlement communications. Additionally,
                   Corona.
23                                                                   under the Court’s Scheduling Order,
                                                                     parties cannot “submit blanket or
24
                                                                     boilerplate objections . . . to exhibits.
25                                                                   dese will be disregarded and overruled.”
                                                                     (401, 402) Relevant to Corona’s defense
26                 CUAV109-113 - Four                                that Seeds were contaminated in Peru.
                                             FRE 401, 402, 403,
     Ps’     4     colored photographs of                            (403) Defendants have not described what
27                                           lacks foundation
                   the Sapphire seeds                                type of prejudice they will suﬀer and thus,
28                                                                   Plaintiﬀs cannot respond. Foundation will
                                                       2
                                       PRETRIAL EXHIBIT STIPULATION
 Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 3 of 76 Page ID #:2489



 1                                                             be established at trial via live witness.
                                                               Additionally, under the Court’s
 2                                                             Scheduling Order, parties cannot “submit
 3                                                             blanket or boilerplate objections . . . to
                                                               exhibits. dese will be disregarded and
 4                                                             overruled.”
                                                               (802) Parties to communications will be
 5              COR004 - E-mail thread
                                                               available at trial. Additionally, under the
                from Mr. Newman to
 6                                                             Court’s Scheduling Order, parties cannot
     Ps’   7    Mr. de los Rios           FRE 802
                                                               “submit blanket or boilerplate objections .
                referencing Sugar Daddy
 7                                                             . . to exhibits. dese will be disregarded
                seed production
                                                               and overruled.”
 8
                                                               (401, 402) Relevant to Corona’s defenses.
 9                                                             (403) Defendants have not described what
                                                               type of prejudice they will suﬀer and thus,
10                                                             Plaintiﬀs cannot respond. (802) Parties to
                COR49-50 - E-mail                              communications will be available at trial.
11                                        FRE 401, 402, 403,
     Ps’   8    thread from Mr. Cruz to                        Foundation will be established at trial via
                                          802
12              Mr. Newman                                     live witness. Additionally, under the
                                                               Court’s Scheduling Order, parties cannot
13                                                             “submit blanket or boilerplate objections .
                                                               . . to exhibits. dese will be disregarded
14
                                                               and overruled.”
15
                                                               (401, 402) Relevant to Corona’s defenses
16                                                             and to contract. (403) Defendants have not
17                                                             described what type of prejudice they will
                                                               suﬀer and thus, Plaintiﬀs cannot respond.
                COR154 - E-mail thread
18                                                             (802) Parties to communications will be
                from Mr. Newman to
                                          FRE 401, 402, 403,   available at trial. Foundation will be
19   Ps’   10   Mr. Flores regarding
                                          802                  established at trial via live witness.
                import permit for air
20                                                             Relevant for impeachment. Additionally,
                shipment
                                                               under the Court’s Scheduling Order,
21                                                             parties cannot “submit blanket or
                                                               boilerplate objections . . . to exhibits.
22
                                                               dese will be disregarded and overruled.”
23                                                             (401, 402) Relevant to Corona’s defenses
                                                               and to contract. (403) Defendants have not
24              COR147-149 - E-mail                            described what type of prejudice they will
                thread from Mr. Flores                         suﬀer and thus, Plaintiﬀs cannot respond.
25                                        FRE 401, 402, 403,
     Ps’   11   to Mr. Newman                                  (802) Parties to communications will be
                                          802
26              regarding issues with                          available at trial. Foundation will be
                seeds                                          established at trial via live witness.
27                                                             Relevant for impeachment. Additionally,
                                                               under the Court’s Scheduling Order,
28
                                                    3
                                   PRETRIAL EXHIBIT STIPULATION
 Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 4 of 76 Page ID #:2490



 1                                                             parties cannot “submit blanket or
                                                               boilerplate objections . . . to exhibits.
 2                                                             dese will be disregarded and overruled.”
 3                                                             (401, 402) Relevant to Corona’s defenses
                                                               and to contract. (403) Defendants have not
 4                                                             described what type of prejudice they will
                                                               suﬀer and thus, Plaintiﬀs cannot respond.
 5              E-mail thread regarding                        (802) Parties to communications will be
 6              delayed arrival of        FRE 401, 402, 403,   available at trial. Foundation will be
     Ps’   12
                shipment (Bates:          802                  established at trial via live witness.
 7              COR193).                                       Relevant for impeachment. Additionally,
                                                               under the Court’s Scheduling Order,
 8
                                                               parties cannot “submit blanket or
 9                                                             boilerplate objections . . . to exhibits.
                                                               dese will be disregarded and overruled.”
10                                                             (802) Parties to communications will be
                E-mail thread from Mr.                         available at trial. Foundation will be
11
                Cruz to Mr. Newman                             established at trial via live witness.
12              regarding shipment of                          Additionally, under the Court’s
     Ps’   13                             FRE 802
                Sapphire seeds to                              Scheduling Order, parties cannot “submit
13              Cuyuma (Bates:                                 blanket or boilerplate objections . . . to
                COR206-207).                                   exhibits. dese will be disregarded and
14
                                                               overruled.”
15                                                             (401, 402) Relevant to Corona’s defenses,
                                                               the contract and the conditions of the
16                                                             Seeds. (403) Defendants have not
17                                                             described what type of prejudice they will
                E-mail thread from Mr.
                                                               suﬀer and thus, Plaintiﬀs cannot respond.
                Cruz to Mr. Newman
18                                                             (802) Parties to communications will be
                and Mr. Johnson           FRE 401, 402, 403,
     Ps’   14                                                  available at trial. Foundation will be
19              regarding harvesting of   802
                                                               established at trial via live witness.
                Sapphire seeds (Bates:
20                                                             Relevant for impeachment. Additionally,
                COR209).
                                                               under the Court’s Scheduling Order,
21                                                             parties cannot “submit blanket or
                                                               boilerplate objections . . . to exhibits.
22
                                                               dese will be disregarded and overruled.”
23                                                             (401, 402) Relevant to Corona’s defenses,
                E-mail thread between                          the contract and the conditions of the
24              Mr. Flores, Mr.                                Seeds. (403) Defendants have not
                Newman, and Mr. Cruz                           described what type of prejudice they will
25                                        FRE 401, 402, 403,
     Ps’   15   regarding 62%                                  suﬀer and thus, Plaintiﬀs cannot respond.
                                          802
26              germination rate of                            (802) Parties to communications will be
                Sapphire seeds from Lot                        available at trial. Foundation will be
27              606 (Bates: COR241).                           established at trial via live witness.
                                                               Relevant for impeachment. Additionally,
28
                                                    4
                                   PRETRIAL EXHIBIT STIPULATION
 Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 5 of 76 Page ID #:2491



 1                                                               under the Court’s Scheduling Order,
                                                                 parties cannot “submit blanket or
 2                                                               boilerplate objections . . . to exhibits.
 3                                                               dese will be disregarded and overruled.”
                                                                 (401, 402) Relevant to Corona’s defenses,
 4                                                               the contract and the conditions of the
                                                                 Seeds. (403) Defendants have not
 5                                                               described what type of prejudice they will
                E-mail thread from Mr.
 6                                                               suﬀer and thus, Plaintiﬀs cannot respond.
                Newman to Mr. Alban
                                                                 (802) Parties to communications will be
                regarding 62%               FRE 401, 402, 403,
 7   Ps’   16                                                    available at trial. Foundation will be
                germination rate of seeds   802
                                                                 established at trial via live witness.
 8              and losses incurred
                                                                 Relevant for impeachment. Additionally,
                (Bates: CUAV73).
 9                                                               under the Court’s Scheduling Order,
                                                                 parties cannot “submit blanket or
10                                                               boilerplate objections . . . to exhibits.
                                                                 dese will be disregarded and overruled.”
11
                                                                 (401, 402) Relevant to Corona’s defenses,
12                                                               the contract and the conditions of the
                                                                 Seeds. (403) Defendants have not
13                                                               described what type of prejudice they will
                E-mail thread between
                                                                 suﬀer and thus, Plaintiﬀs cannot respond.
14              Mr. Cruz, Mr. Newman
                                                                 (802) Parties to communications will be
                and Mr. Johnson             FRE 401, 402, 403,
15   Ps’   17                                                    available at trial. Foundation will be
                regarding Lot 606 seeds     802
                                                                 established at trial via live witness.
16              with diram (Bates:
                                                                 Relevant for impeachment. Additionally,
                COR213).
17                                                               under the Court’s Scheduling Order,
                                                                 parties cannot “submit blanket or
18                                                               boilerplate objections . . . to exhibits.
                                                                 dese will be disregarded and overruled.”
19                                                               (401, 402) Relevant to Corona’s defenses,
20                                                               the contract and the conditions of the
                                                                 Seeds. (403) Defendants have not
21                                                               described what type of prejudice they will
                E-mail thread from Mr.                           suﬀer and thus, Plaintiﬀs cannot respond.
22
                Flores to Mr. Newman                             (802) Parties to communications will be
                                            FRE 401, 402, 403,
23   Ps’   18   and Mr. Cruz regarding                           available at trial. Foundation will be
                                            802
                delays in shipment of                            established at trial via live witness.
24              seeds (Bates: COR218).                           Relevant for impeachment. Additionally,
                                                                 under the Court’s Scheduling Order,
25
                                                                 parties cannot “submit blanket or
26                                                               boilerplate objections . . . to exhibits.
                                                                 dese will be disregarded and overruled.”
27              E-mail thread between       FRE 401, 402, 403,   (401, 402) Relevant to Corona’s defenses,
     Ps’   19
                Mr. Flores and Mr.          802                  the contract and the conditions of the
28
                                                      5
                                   PRETRIAL EXHIBIT STIPULATION
 Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 6 of 76 Page ID #:2492



 1              Newman regarding                                Seeds. (403) Defendants have not
                testing for Sapphire pea                        described what type of prejudice they will
 2              seeds (Bates: COR221).                          suﬀer and thus, Plaintiﬀs cannot respond.
 3                                                              (802) Parties to communications will be
                                                                available at trial. Foundation will be
 4                                                              established at trial via live witness.
                                                                Relevant for impeachment. Additionally,
 5                                                              under the Court’s Scheduling Order,
 6                                                              parties cannot “submit blanket or
                                                                boilerplate objections . . . to exhibits.
 7                                                              dese will be disregarded and overruled.”
                                                                (401, 402) Relevant to Corona’s defenses,
 8
                                                                the contract and the conditions of the
 9                                                              Seeds. (403) Defendants have not
                                                                described what type of prejudice they will
10              E-mail thread from Mr.
                                                                suﬀer and thus, Plaintiﬀs cannot respond.
                Cruz to Mr. Newman
                                                                (802) Parties to communications will be
11              regarding shortage of      FRE 401, 402, 403,
     Ps’   20                                                   available at trial. Foundation will be
                seeds and possibility of   802
12                                                              established at trial via live witness.
                economic sanctions
                                                                Relevant for impeachment. Additionally,
13              (Bates: COR236).
                                                                under the Court’s Scheduling Order,
                                                                parties cannot “submit blanket or
14
                                                                boilerplate objections . . . to exhibits.
15                                                              dese will be disregarded and overruled.”
                                                                (401, 402) Relevant to Corona’s defenses,
16                                                              the contract and the conditions of the
17                                                              Seeds. (403) Defendants have not
                                                                described what type of prejudice they will
                E-mail thread between
18                                                              suﬀer and thus, Plaintiﬀs cannot respond.
                Mr. Newman and Mr.
                                                                (802) Parties to communications will be
19              Cruz regarding liability   FRE 401, 402, 403,
     Ps’   21                                                   available at trial. Foundation will be
                with third-party           802
20                                                              established at trial via live witness.
                contracts (Bates:
                                                                Relevant for impeachment. Additionally,
                COR237).
21                                                              under the Court’s Scheduling Order,
                                                                parties cannot “submit blanket or
22                                                              boilerplate objections . . . to exhibits.
23                                                              dese will be disregarded and overruled.”
                                                                (401, 402) Relevant to Corona’s defenses,
24              E-mail thread between                           the contract and the conditions of the
                Mr. Flores, Ms. Briseño,                        Seeds. (403) Defendants have not
25
                Mr. Newman, Mr. Cruz,      FRE 401, 402, 403,   described what type of prejudice they will
     Ps’   22
26              and Mr. de los Rios        802.                 suﬀer and thus, Plaintiﬀs cannot respond.
                regarding production                            (802) Parties to communications will be
27              delays (Bates: COR267).                         available at trial. Foundation will be
                                                                established at trial via live witness.
28
                                                     6
                                    PRETRIAL EXHIBIT STIPULATION
 Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 7 of 76 Page ID #:2493



 1                                                                 Relevant for impeachment. Additionally,
                                                                   under the Court’s Scheduling Order,
 2                                                                 parties cannot “submit blanket or
 3                                                                 boilerplate objections . . . to exhibits.
                                                                   dese will be disregarded and overruled.”
 4              Corona’s Inventory
                Activity of Sapphire Pea
 5   Ps’   23
                CRC242606 (Bates:
 6              COR285).
                                                                   (401, 402) Relevant to Corona’s defense
 7                                                                 that Seeds were contaminated in Peru.
                                                                   (703) Inapplicable as SGS is the world
 8
                                                                   leading and most reputable source for seed
 9                                                                 testing. (705) Inapplicable. (802)
                SGS Inspection and         FRE 401, 402, 703-
                                                                   Representative of SGS will testify as to
10              Sampling Report of Lot     705 (improper basis,
                                                                   accuracy or via deposition transcript.
     Ps’   24   606 Sapphire seeds         ultimate issue), 802,
                                                                   (1002) Original or authenticated copy
11              (Bates: CUAV1508-          901, 1002, lacks
                                                                   available. Foundation will be established
                1509).                     foundation
12                                                                 at trial. Additionally, under the Court’s
                                                                   Scheduling Order, parties cannot “submit
13                                                                 blanket or boilerplate objections . . . to
                                                                   exhibits. dese will be disregarded and
14
                                                                   overruled.”
15                                                                 (401, 402) Relevant to Corona’s defense
                                                                   that Seeds were contaminated in Peru.
16              Reports of Seed                                    Foundation will be established at trial.
17              Analysis from Euroﬁns      FRE 401, 402, 403,      Additionally, under the Court’s
     Ds’   25
                (Bates: CUAV2015-          lacks foundation        Scheduling Order, parties cannot “submit
18              2022).                                             blanket or boilerplate objections . . . to
                                                                   exhibits. dese will be disregarded and
19                                                                 overruled.”
20                                                                 (401, 402) Relevant to Corona’s defenses,
                                                                   the contract and the conditions of the
21                                                                 Seeds. (403) Defendants have not
                E-mail thread between                              described what type of prejudice they will
22
                Mr. Johnson, Mr.                                   suﬀer and thus, Plaintiﬀs cannot respond.
23              Newman, Mr. Cruz, and                              (802) Parties to communications will be
                                           FRE 401, 402, 403,
     Ps’   26   Mr. Maldonado                                      available at trial. Foundation will be
24                                         802
                regarding Sapphire pea                             established at trial via live witness.
                production (Bates:                                 Relevant for impeachment. Additionally,
25
                CUAV2031-2039).                                    under the Court’s Scheduling Order,
26                                                                 parties cannot “submit blanket or
                                                                   boilerplate objections . . . to exhibits.
27                                                                 dese will be disregarded and overruled.”
28
                                                      7
                                   PRETRIAL EXHIBIT STIPULATION
 Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 8 of 76 Page ID #:2494



 1                                                               (401, 402) Relevant to Corona’s defenses,
                                                                 the contract and the conditions of the
 2                                                               Seeds. (403) Defendants have not
 3                                                               described what type of prejudice they will
                E-mail thread between
                                                                 suﬀer and thus, Plaintiﬀs cannot respond.
                Mr. Newman and Mr.
 4                                                               (802) Parties to communications will be
                Johnson regarding           FRE 401, 402, 403,
     Ps’   27                                                    available at trial. Foundation will be
 5              estimated delivery date     802
                                                                 established at trial via live witness.
                of Sapphire seeds
 6                                                               Relevant for impeachment. Additionally,
                (Bates: CUAV2056).
                                                                 under the Court’s Scheduling Order,
 7                                                               parties cannot “submit blanket or
                                                                 boilerplate objections . . . to exhibits.
 8
                                                                 dese will be disregarded and overruled.”
 9                                                               (401, 402) Relevant to Corona’s defenses,
                                                                 the contract and the conditions of the
10                                                               Seeds. (403) Defendants have not
                                                                 described what type of prejudice they will
11
                E-mail thread between                            suﬀer and thus, Plaintiﬀs cannot respond.
12              Mr. Newman and Mr.                               (802) Parties to communications will be
                                            FRE 401, 402, 403,
     Ps’   28   Johnson regarding                                available at trial. Foundation will be
13                                          802
                Sapphire seed                                    established at trial via live witness.
                complaints.                                      Relevant for impeachment. Additionally,
14
                                                                 under the Court’s Scheduling Order,
15                                                               parties cannot “submit blanket or
                                                                 boilerplate objections . . . to exhibits.
16                                                               dese will be disregarded and overruled.”
17                                                               (401, 402) Relevant to Corona’s defenses,
                                                                 the contract and the conditions of the
18                                                               Seeds. (403) Defendants have not
                                                                 described what type of prejudice they will
19              E-mail thread between
                                                                 suﬀer and thus, Plaintiﬀs cannot respond.
                Mr. Newman and Mr.
20                                                               (802) Parties to communications will be
                Johnson regarding           FRE 401, 402, 403,
     Ps’   29                                                    available at trial. Foundation will be
                treatments of Sapphire      802
21                                                               established at trial via live witness.
                seeds from Lot 606
                                                                 Relevant for impeachment. Additionally,
22              (Bates: CUAV2063).
                                                                 under the Court’s Scheduling Order,
23                                                               parties cannot “submit blanket or
                                                                 boilerplate objections . . . to exhibits.
24                                                               dese will be disregarded and overruled.”
                Documents showing the
25
                history of the ﬂow of Lot
     Ps’   30
26              606 Sapphires (Bates:
                Crites 1-22).
27              Documents showing the                            (401, 402) Relevant to Corona’s defenses,
     Ps’   31                               FRE 401, 402, 403
                history of the ﬂow of the                        the contract and the conditions of the
28
                                                      8
                                   PRETRIAL EXHIBIT STIPULATION
 Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 9 of 76 Page ID #:2495



 1              Lot 808 Sapphires                               Seeds. (403) Defendants have not
                (Bates: Crites 23-45).                          described what type of prejudice they will
 2                                                              suﬀer and thus, Plaintiﬀs cannot respond.
 3                                                              Foundation will be established at trial via
                                                                live witness. Relevant for impeachment.
 4                                                              Additionally, under the Court’s
                                                                Scheduling Order, parties cannot “submit
 5                                                              blanket or boilerplate objections . . . to
 6                                                              exhibits. dese will be disregarded and
                                                                overruled.”
 7                                                              (401, 402) Relevant to Corona’s defenses,
                                                                the contract and the conditions of the
 8
                                                                Seeds. (403) Defendants have not
 9                                                              described what type of prejudice they will
                Documents showing the                           suﬀer and thus, Plaintiﬀs cannot respond.
10              history of the Lot 500                          Foundation will be established at trial via
     Ps’   32                              FRE 401, 402, 403
                Sapphires (Bates: Crites                        live witness. Relevant for impeachment.
11
                46-68).                                         Additionally, under the Court’s
12                                                              Scheduling Order, parties cannot “submit
                                                                blanket or boilerplate objections . . . to
13                                                              exhibits. dese will be disregarded and
                                                                overruled.”
14
                                                                (401, 402) Relevant to Corona’s defenses,
15                                                              the contract and the conditions of the
                                                                Seeds. (403) Defendants have not
16                                                              described what type of prejudice they will
17                                                              suﬀer and thus, Plaintiﬀs cannot respond.
                E-mail chain mentioning                         (802) Parties to communications will be
                                           FRE 401, 402, 403,
18   Ps’   33   41% seed emergence                              available at trial. Foundation will be
                                           802
                rate.                                           established at trial via live witness.
19                                                              Relevant for impeachment. Additionally,
20                                                              under the Court’s Scheduling Order,
                                                                parties cannot “submit blanket or
21                                                              boilerplate objections . . . to exhibits.
                                                                dese will be disregarded and overruled.”
22
                                                                (401, 402) Relevant to Corona’s defenses,
23                                                              the contract and the conditions of the
                                                                Seeds. (403) Defendants have not
24              E-mail chain Newman-                            described what type of prejudice they will
                Johnson regarding the      FRE 401, 402, 403,   suﬀer and thus, Plaintiﬀs cannot respond.
25   Ps’   34
                Seeds (Pythium             802                  (802) Parties to communications will be
26              suppression)                                    available at trial. Foundation will be
                                                                established at trial via live witness.
27                                                              Relevant for impeachment. Additionally,
                                                                under the Court’s Scheduling Order,
28
                                                     9
                                    PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 10 of 76 Page ID #:2496



 1                                                                  parties cannot “submit blanket or
                                                                    boilerplate objections . . . to exhibits.
 2                                                                  dese will be disregarded and overruled.”
 3                                                                  (401, 402) Relevant to the contract and the
                                                                    conditions of the Seeds. (403) Defendants
 4                                                                  have not described what type of prejudice
                                                                    they will suﬀer and thus, Plaintiﬀs cannot
 5                                                                  respond. (802) Parties to communications
                E-mail chain Bielenberg-
 6                                       FRE 401, 402, 403,         will be available at trial. Foundation will
     Ps’   35   Stoddard-Newman
                                         802                        be established at trial via live witness.
                regarding the Seeds.
 7                                                                  Relevant for impeachment. Additionally,
                                                                    under the Court’s Scheduling Order,
 8
                                                                    parties cannot “submit blanket or
 9                                                                  boilerplate objections . . . to exhibits.
                                                                    dese will be disregarded and overruled.”
10              Corona Invoice for Snap
                Peas, Sapphire,
11
     Ps’   37   Phytosanitary
12              Certiﬁcate, Certiﬁcate of
                Origin, etc.
13              Corona Invoice for Snap
14              Peas, Sapphire,
     Ps’   38   Phytosanitary
15              Certiﬁcate, Certiﬁcate of
                Origin, etc. (Spanish).
16                                                                  Relevant for damages. (802) Parties to
17                                                                  communications will be available at trial.
                Spreadsheet of
                                                                    Foundation will be established at trial.
                kilograms harvested per
18                                          FRE 802, lacks          Additionally, under the Court’s
     Ps’   39   week, per variety, and
                                            foundation              Scheduling Order, parties cannot “submit
19              per lot of Sapphire
                                                                    blanket or boilerplate objections . . . to
                seeds.
20                                                                  exhibits. dese will be disregarded and
                                                                    overruled.”
21                                                                   (401, 402) Relevant to the contract and
                                                                    the conditions of the Seeds. (403)
22
                                                                    Defendants have not described what type
                Report regarding claim
23                                                                  of prejudice they will suﬀer and thus,
                on poor quality of the
                                                                    Plaintiﬀs cannot respond. (802) Parties to
24              Sapphire seed purchased
                                            FRE 401, 402, 403,      communications will be available at trial.
     Ps’   40   from Corona and the
                                            802, lacks foundation   Admissible under 803(6). Additionally,
25              contamination of other
                                                                    under the Court’s Scheduling Order,
                varieties; from Mr.
26                                                                  parties cannot “submit blanket or
                Alban to Mr. Newman.
                                                                    boilerplate objections . . . to exhibits.
27                                                                  dese will be disregarded and overruled.”
28
                                                      10
                                    PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 11 of 76 Page ID #:2497



 1
                Corona Invoice No.
 2   Ps’   41
                50809 billed to AVSA.
 3              Corona Invoice No.
     Ps’   42   180526 billed to AVSA
 4              (Spanish).
                Corona Invoice No.
 5   Ps’   43
                51258 billed to AVSA.
 6                                                           Foundation will be established at trial. See
                                                             also United States v. Lizarraga-
 7                                                           Tirado (9th Cir. 2015) 789 F.3d 1107,
                Map depicting ﬁelds                          1109 (admitting google maps).
 8
     Ps’   44   where Sapphire seeds      Lacks foundation   Additionally, under the Court’s
 9              were planted in 2016.                        Scheduling Order, parties cannot “submit
                                                             blanket or boilerplate objections . . . to
10                                                           exhibits. dese will be disregarded and
                                                             overruled.”
11
                                                             Foundation will be established at trial. See
12                                                           also United States v. Lizarraga-
                                                             Tirado (9th Cir. 2015) 789 F.3d 1107,
13              Map depicting ﬁelds
                                                             1109 (admitting google maps).
                where Sapphire seeds
14   Ps’   45                             Lacks foundation   Additionally, under the Court’s
                were planted (Bates:
                                                             Scheduling Order, parties cannot “submit
                CUAV1509).
15                                                           blanket or boilerplate objections . . . to
                                                             exhibits. dese will be disregarded and
16                                                           overruled.”
17                                                           Foundation will be established at trial. See
                                                             also United States v. Lizarraga-
18                                                           Tirado (9th Cir. 2015) 789 F.3d 1107,
                Map depicting ﬁelds
                                                             1109 (admitting google maps).
19              where Sapphire seeds
     Ps’   46                             Lacks foundation   Additionally, under the Court’s
                were planted (Bates:
20                                                           Scheduling Order, parties cannot “submit
                CUAV1508).
                                                             blanket or boilerplate objections . . . to
21                                                           exhibits. dese will be disregarded and
                                                             overruled.”
22
                                                             Foundation will be established at trial. See
23                                                           also United States v. Lizarraga-
                Map depicting ﬁelds                          Tirado (9th Cir. 2015) 789 F.3d 1107,
24              where Sapphire, Oregon,                      1109 (admitting google maps).
25   Ps’   47   and Cascadia seeds were   Lacks foundation   Additionally, under the Court’s
                planted (Bates:                              Scheduling Order, parties cannot “submit
26              CUAV1510).                                   blanket or boilerplate objections . . . to
                                                             exhibits. dese will be disregarded and
27                                                           overruled.”
28
                                                   11
                                   PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 12 of 76 Page ID #:2498



 1                                                            Foundation will be established at trial. See
                                                              also United States v. Lizarraga-
 2               Map depicting ﬁelds                          Tirado (9th Cir. 2015) 789 F.3d 1107,
 3               where Oregon, Sapphire,                      1109 (admitting google maps).
     Ps’   48    and Cascadia seeds were   Lacks foundation   Additionally, under the Court’s
 4               planted (Bates:                              Scheduling Order, parties cannot “submit
                 CUAV1507).                                   blanket or boilerplate objections . . . to
 5                                                            exhibits. dese will be disregarded and
 6                                                            overruled.”
                 Lot 8111 Identiﬁcation
 7               Registration, Field
                 History, Seed
 8   Ps’   49*
                 Registration, and
 9               Harvest History (Bates:
                 CUAV965-971).
10               Lot 8015 Identiﬁcation
     Ps’   50*   Registration (Bates:
11
                 CUAV868).
12               Lot 8018 Identiﬁcation
     Ps’   51*   Registration (Bates:
13               CUAV892).
14               Lot 8116 Identiﬁcation
     Ps’   52*   Registration (Bates:
15               CUAV995).
                 Lot 8214 Identiﬁcation
16   Ps’   53*   Registration (Bates:
17               CUAV1059).
                 Lot 9001 Identiﬁcation
18   Ps’   54*   Registration (Bates:
                 CUAV1125).
19
                 CUAV1217-1218.
20               Identiﬁcation
     Ps’   55*
                 Registration and Field
21               History for Lot 9103
                 CUAV1387-1388.
22
                 Identiﬁcation
     Ps’   56*
23               Registration and Field
                 History for Lot 9411
24               CUAV1379-1380 -
25               Identiﬁcation
     Ps’   57*
                 Registration and Field
26               History for Lot 9403
                 Corona Sales Order.
27   Ps’   58
                 Invoice No. 24695.
28
                                                    12
                                    PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 13 of 76 Page ID #:2499



 1               USDA Phytosanitary
     Ps’   59*
                 Certiﬁcate.
 2                                                                   Foundation will be established at trial. See
 3                                                                   also United States v. Lizarraga-
                                                                     Tirado (9th Cir. 2015) 789 F.3d 1107,
 4                                                                   1109 (admitting google maps).
                 Calla Bamba, Peru
     Ps’   60*                             Lacks foundation          Additionally, under the Court’s
 5               Weather and Radar Map.
                                                                     Scheduling Order, parties cannot “submit
 6                                                                   blanket or boilerplate objections . . . to
                                                                     exhibits. dese will be disregarded and
 7                                                                   overruled.”
                                                                     Foundation will be established at trial. See
 8
                                                                     also United States v. Lizarraga-
 9                                                                   Tirado (9th Cir. 2015) 789 F.3d 1107,
                                                                     1109 (admitting google maps).
10               Calla Bamba, Peru
     Ps’   61*                             Lacks foundation          Additionally, under the Court’s
                 Physical Map.
                                                                     Scheduling Order, parties cannot “submit
11
                                                                     blanket or boilerplate objections . . . to
12                                                                   exhibits. dese will be disregarded and
                                                                     overruled.”
13               Sales Invoice for Snap
14               Peas, Sapphire,
                 Phytosanitary
     Ps’   62
15               Certiﬁcate, and
                 Certiﬁcate of Origin.
16               Billed to Cuyuma.
17                                                                   (401, 402) Relevant to the contract and the
                                                                     conditions of the Seeds. (403) Defendants
18                                                                   have not described what type of prejudice
                                                                     they will suﬀer and thus, Plaintiﬀs cannot
19               CUAV1559 - SENASA         FRE 401, 402, 403,
                                                                     respond. (802) Parties to communications
                 test showing the          702-705 ((improper
20   Ps’   63                                                        will be available at trial. Admissible under
                 presence of Stemphylium   basis, ultimate issue),
                                                                     803(6). Additionally, under the Court’s
                 sarciniforme in plants    802, lacks foundation
21                                                                   Scheduling Order, parties cannot “submit
                                                                     blanket or boilerplate objections . . . to
22
                                                                     exhibits. dese will be disregarded and
23                                                                   overruled.”
                                                                     (401, 402) Relevant to the contract and the
24                                                                   conditions of the Seeds. (403) Defendants
                 CUAV1560 - SENASA         FRE 401, 402, 403,        have not described what type of prejudice
25
                 test showing the          702-705 ((improper        they will suﬀer and thus, Plaintiﬀs cannot
     Ps’   64
26               presence of Stemphylium   basis, ultimate issue),   respond. (802) Parties to communications
                 sarciniforme in plants.   802, lacks foundation.    will be available at trial. Admissible under
27                                                                   803(6). Additionally, under the Court’s
                                                                     Scheduling Order, parties cannot “submit
28
                                                      13
                                     PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 14 of 76 Page ID #:2500



 1                                                                  blanket or boilerplate objections . . . to
                                                                    exhibits. dese will be disregarded and
 2                                                                  overruled.”
 3                                                                  Foundation will be established at trial. See
                                                                    also United States v. Lizarraga-
 4                                                                  Tirado (9th Cir. 2015) 789 F.3d 1107,
                                                                    1109 (admitting google maps).
 5               Map of cultivation area
     Ps’   65                               Lacks foundation        Additionally, under the Court’s
                 in Huarmey.
 6                                                                  Scheduling Order, parties cannot “submit
                                                                    blanket or boilerplate objections . . . to
 7                                                                  exhibits. dese will be disregarded and
                                                                    overruled.”
 8
                                                                    Foundation will be established at trial. See
 9                                                                  also United States v. Lizarraga-
                                                                    Tirado (9th Cir. 2015) 789 F.3d 1107,
10                                                                  1109 (admitting google maps).
                 Map of Vista Alegre
     Ps’   66*                              Lacks foundation        Additionally, under the Court’s
11               ﬁelds.
                                                                    Scheduling Order, parties cannot “submit
12                                                                  blanket or boilerplate objections . . . to
                                                                    exhibits. dese will be disregarded and
13                                                                  overruled.”
14                                                                  (401, 402) Relevant to the contract and the
                                                                    conditions of the Seeds. (403) Defendants
15                                                                  have not described what type of prejudice
                 COR147-150 - E-mails                               they will suﬀer and thus, Plaintiﬀs cannot
16               from Mr. Flores to Mr.                             respond. (802) Parties to communications
                                            FRE 401, 402, 403,
17   Ps’   67    Newman regarding                                   will be available at trial. Relevant for
                                            802
                 issues with seeds and                              impeachment. Additionally, under the
18               delays in sowing.                                  Court’s Scheduling Order, parties cannot
                                                                    “submit blanket or boilerplate objections .
19                                                                  . . to exhibits. dese will be disregarded
20                                                                  and overruled.”
                                                                    (401, 402) Relevant to the contract,
21                                                                  damages, and the conditions of the Seeds.
                                                                    (403) Defendants have not described what
22
                                                                    type of prejudice they will suﬀer and thus,
23                                                                  Plaintiﬀs cannot respond. (802) Parties to
                 Projected disbursement     FRE 401, 402, 403,
     Ps’   69                                                       communications will be available at trial.
24               schedule for green peas.   802, lacks foundation
                                                                    Relevant for impeachment. Additionally,
                                                                    under the Court’s Scheduling Order,
25
                                                                    parties cannot “submit blanket or
26                                                                  boilerplate objections . . . to exhibits.
                                                                    dese will be disregarded and overruled.”
27               Photographs of                                     Foundation will be established at trial. See
     Ps’   70                               Lacks foundation
                 Chimbote ﬁelds.                                    also United States v. Lizarraga-
28
                                                      14
                                    PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 15 of 76 Page ID #:2501



 1                                                                  Tirado (9th Cir. 2015) 789 F.3d 1107,
                                                                    1109 (admitting google maps).
 2                                                                  Additionally, under the Court’s
 3                                                                  Scheduling Order, parties cannot “submit
                                                                    blanket or boilerplate objections . . . to
 4                                                                  exhibits. dese will be disregarded and
                                                                    overruled.”
 5                                                                  Foundation will be established at trial. See
 6                                                                  also United States v. Lizarraga-
                                                                    Tirado (9th Cir. 2015) 789 F.3d 1107,
 7                                                                  1109 (admitting google maps).
                 Sketch of Vista Alegre
     Ps’   71                               Lacks foundation        Additionally, under the Court’s
 8               ﬁelds.
                                                                    Scheduling Order, parties cannot “submit
 9                                                                  blanket or boilerplate objections . . . to
                                                                    exhibits. dese will be disregarded and
10                                                                  overruled.”
                                                                    (401, 402) Relevant to the contract and the
11
                                                                    conditions of the Seeds. (403) Defendants
12                                                                  have not described what type of prejudice
                                                                    they will suﬀer and thus, Plaintiﬀs cannot
13                                                                  respond. (802) Parties to communications
                 UNALM April 2015 -         FRE 401, 402, 403,
     Ds’   72*                                                      will be available at trial. Relevant for
14               Huarmey soil test.         802, lacks foundation
                                                                    impeachment. Additionally, under the
15                                                                  Court’s Scheduling Order, parties cannot
                                                                    “submit blanket or boilerplate objections .
16                                                                  . . to exhibits. dese will be disregarded
17                                                                  and overruled.”
                                                                    (401, 402) Relevant to the contract and the
18                                                                  conditions of the Seeds. (403) Defendants
                                                                    have not described what type of prejudice
19                                                                  they will suﬀer and thus, Plaintiﬀs cannot
20                                                                  respond. (802) Parties to communications
                 UNALM May 2015 -           FRE 401, 402, 403,
     Ds’   73*                                                      will be available at trial. Relevant for
                 Soil test.                 802, lacks foundation
21                                                                  impeachment. Additionally, under the
                                                                    Court’s Scheduling Order, parties cannot
22
                                                                    “submit blanket or boilerplate objections .
23                                                                  . . to exhibits. dese will be disregarded
                                                                    and overruled.”
24                                                                  (401, 402) Relevant to the contract and the
                                                                    conditions of the Seeds. (403) Defendants
25
                 Soil analysis chart from                           have not described what type of prejudice
                                            FRE 401, 402, 403,
26   Ps’   74*   UNALM in Vista                                     they will suﬀer and thus, Plaintiﬀs cannot
                                            802, lacks foundation
                 Alegre.                                            respond. (802) Parties to communications
27                                                                  will be available at trial. Relevant for
                                                                    impeachment. Additionally, under the
28
                                                      15
                                     PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 16 of 76 Page ID #:2502



 1                                                                   Court’s Scheduling Order, parties cannot
                                                                     “submit blanket or boilerplate objections .
 2                                                                   . . to exhibits. dese will be disregarded
 3                                                                   and overruled.”
                                                                     (802) Parties to document will be
 4                                                                   available at trial. Relevant for
                 2297-2314 - Cuyuma                                  impeachment. Additionally, under the
 5                                         FRE 802, lacks
     Ps’   76    credit notes for 2016                               Court’s Scheduling Order, parties cannot
                                           foundation
 6               sales                                               “submit blanket or boilerplate objections .
                                                                     . . to exhibits. dese will be disregarded
 7                                                                   and overruled.”
                                                                     (802) Parties to document will be
 8
                                                                     available at trial. Relevant for
 9               Cuyuma Account Sales                                impeachment. Additionally, under the
                                           FRE 802, lacks
     Ps’   77    by Lot to Consolidated                              Court’s Scheduling Order, parties cannot
10                                         foundation
                 Farms, Inc.                                         “submit blanket or boilerplate objections .
                                                                     . . to exhibits. dese will be disregarded
11
                                                                     and overruled.”
12                                                                   (401, 402) Relevant to the contract,
                                                                     damages, and the conditions of the Seeds.
13                                                                   (403) Defendants have not described what
14                                                                   type of prejudice they will suﬀer and thus,
                 E-mail from Northbay to                             Plaintiﬀs cannot respond. (802) Parties to
                                           FRE 401, 402, 403,
15   Ds’   78*   Cuyuma in which a                                   communications will be available at trial.
                                           802
                 claim was made.                                     Relevant for impeachment. Additionally,
16                                                                   under the Court’s Scheduling Order,
17                                                                   parties cannot “submit blanket or
                                                                     boilerplate objections . . . to exhibits.
18                                                                   dese will be disregarded and overruled.”
                                                                     (401, 402) Relevant to Corona’s defense
19                                                                   that Seeds were contaminated in Peru.
20                                                                   (703) Inapplicable as SGS is the world
                                                                     leading and most reputable source for seed
21                                                                   testing. (705) Inapplicable. (802)
                                           FRE 401, 402, 403,
                                                                     Representative of SGS will testify as to
22         70    SGS analysis results      703-705 (improper
     Ps’                                                             accuracy or via deposition transcript.
           SGS   (Dep. Ex. 70).            basis, ultimate issue),
23                                                                   Foundation will be established at trial.
                                           802, lacks foundation.
                                                                     Additionally, under the Court’s
24                                                                   Scheduling Order, parties cannot “submit
                                                                     blanket or boilerplate objections . . . to
25
                                                                     exhibits. dese will be disregarded and
26                                                                   overruled.”
                                                                     (401, 402) Relevant to Corona’s defense
27         71    SGS Portugal analysis     FRE 401, 402, 403,
     Ps’                                                             that Seeds were contaminated in Peru.
           SGS   report (Dep. Ex. 71).     703-705 (improper
                                                                     (703) Inapplicable as SGS is the world
28
                                                     16
                                    PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 17 of 76 Page ID #:2503



 1                                         basis, ultimate issue),   leading and most reputable source for seed
                                           802, lacks foundation.    testing. (705) Inapplicable. (802)
 2                                                                   Representative of SGS will testify as to
 3                                                                   accuracy or via deposition transcript.
                                                                     Foundation will be established at trial.
 4                                                                   Additionally, under the Court’s
                                                                     Scheduling Order, parties cannot “submit
 5                                                                   blanket or boilerplate objections . . . to
 6                                                                   exhibits. dese will be disregarded and
                                                                     overruled.”
 7                                                                   (401, 402) Relevant to Corona’s defense
                                                                     that Seeds were contaminated in Peru and
 8
                                                                     to the condition of the Seeds. (703)
 9                                                                   Inapplicable as SGS is the world leading
                                                                     and most reputable source for seed testing.
10                                                                   (705) Inapplicable. (802) Representative
           72    Report from Mr. Dulanto FRE 401, 402, 403,
     Ps’                                                             of SGS will testify as to accuracy or via
11         SGS   (Dep. Ex. 72).          802, lacks foundation
                                                                     deposition transcript. Foundation will be
12                                                                   established at trial. Additionally, under the
                                                                     Court’s Scheduling Order, parties cannot
13                                                                   “submit blanket or boilerplate objections .
                                                                     . . to exhibits. dese will be disregarded
14
                                                                     and overruled.”
15                                                                   (401, 402) Relevant to Corona’s to the
                                                                     condition of the Seeds and accuracy of
16                                                                   testings. (403) Defendants do not stay
17                                                                   basis for prejudice and thus, Plaintiﬀs
                                                                     cannot reply. (802) Representative of SGS
                 1653-1658 - Mr.
18         73                              FRE 401, 402, 403,        will testify as to accuracy or via
     Ps’         Dulanto’s Sampling
           SGS                             802, lacks foundation     deposition transcript. Foundation will be
19               Certiﬁcate (Dep. Ex. 73).
                                                                     established at trial. Additionally, under the
20                                                                   Court’s Scheduling Order, parties cannot
                                                                     “submit blanket or boilerplate objections .
21                                                                   . . to exhibits. dese will be disregarded
                                                                     and overruled.”
22
                                                                     (401, 402) Relevant to Corona’s defense
23                                                                   that Seeds were contaminated in Peru and
                                                                     to the condition of the Seeds. (703)
24                                         FRE 401, 402, 403,        Inapplicable as SGS is the world leading
           74    SGS report of seed        703-705 (improper         and most reputable source for seed testing.
25   Ps’
           SGS   analysis (Dep. Ex. 74).   basis, ultimate issue),   (705) Inapplicable. (802) Representative
26                                         802, lacks foundation     of SGS will testify as to accuracy or via
                                                                     deposition transcript. Foundation will be
27                                                                   established at trial. Additionally, under the
                                                                     Court’s Scheduling Order, parties cannot
28
                                                      17
                                     PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 18 of 76 Page ID #:2504



 1                                                                    “submit blanket or boilerplate objections .
                                                                      . . to exhibits. dese will be disregarded
 2                                                                    and overruled.”
 3                                                                    (401, 402) Relevant to Corona’s defense
                                                                      that Seeds were contaminated in Peru and
 4                                                                    to the condition of the Seeds. (802)
                                                                      Representative of SGS will testify as to
 5               Temperature graph of                                 accuracy or via deposition transcript.
           75                               FRE 401, 402, 403,
 6   Ps’         germination incubator                                Foundation will be established at trial.
           SGS                              802, lacks foundation
                 (Dep. Ex. 75).                                       Additionally, under the Court’s
 7                                                                    Scheduling Order, parties cannot “submit
                                                                      blanket or boilerplate objections . . . to
 8
                                                                      exhibits. dese will be disregarded and
 9                                                                    overruled.”
                                                                      (401, 402) Relevant to Corona’s defense
10                                                                    that Seeds were contaminated in Peru and
                                                                      to the condition of the Seeds. (802)
11
                                                                      Representative of SGS will testify as to
12                                                                    accuracy or via deposition transcript.
           76    Table with temperature     FRE 401, 402, 403,
     Ps’                                                              Foundation will be established at trial.
13         SGS   readings (Dep. Ex. 76).    802, lacks foundation
                                                                      Additionally, under the Court’s
                                                                      Scheduling Order, parties cannot “submit
14
                                                                      blanket or boilerplate objections . . . to
15                                                                    exhibits. dese will be disregarded and
                                                                      overruled.”
16                                                                    (401, 402) Relevant to Corona’s defense
17                                                                    that Seeds were contaminated in Peru and
                                                                      to the condition of the Seeds. (802)
18               SGS germination test,                                Representative of SGS will testify as to
                                            FRE 401, 402, 403,
                 purity test, and                                     accuracy or via deposition transcript.
19         77                               702-705 (improper
     Ps’         nonstandard sprout                                   Foundation will be established at trial.
           SGS                              basis, ultimate issue),
20               determination test (Dep.                             Additionally, under the Court’s
                                            802, lacks foundation
                 Ex. 77).                                             Scheduling Order, parties cannot “submit
21                                                                    blanket or boilerplate objections . . . to
                                                                      exhibits. dese will be disregarded and
22
                                                                      overruled.”
23
                                                                      (401, 402) Relevant to Corona’s defenses,
24                                                                    the contract and damages. (403)
                                                                      Defendants have not described what type
25
                 Documents showing          FRE 401, 402, 403,        of prejudice they will suﬀer and thus,
     Ps’   80*
26               domestic sales of peas.    802, lacks foundation.    Plaintiﬀs cannot respond. (802) Parties to
                                                                      communications will be available at trial.
27                                                                    Foundation will be established at trial via
                                                                      live witness. Relevant for impeachment.
28
                                                       18
                                     PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 19 of 76 Page ID #:2505



 1                                                                  Additionally, under the Court’s
                                                                    Scheduling Order, parties cannot “submit
 2                                                                  blanket or boilerplate objections . . . to
 3                                                                  exhibits. dese will be disregarded and
                                                                    overruled.”
 4                                                                  (401, 402) Relevant to Corona’s defenses,
                                                                    the contract and damages. (403)
 5                                                                  Defendants have not described what type
 6                                                                  of prejudice they will suﬀer and thus,
                                                                    Plaintiﬀs cannot respond. (802) Parties to
 7                                                                  communications will be available at trial.
                 Documents showing         FRE 401, 402, 403,
     Ps’   81*                                                      Foundation will be established at trial via
 8               domestic sales of peas.   802, lacks foundation.
                                                                    live witness. Relevant for impeachment.
 9                                                                  Additionally, under the Court’s
                                                                    Scheduling Order, parties cannot “submit
10                                                                  blanket or boilerplate objections . . . to
                                                                    exhibits. dese will be disregarded and
11
                                                                    overruled.”
12                                                                  (401, 402) Relevant to Corona’s defenses,
                                                                    the contract and damages. (403)
13                                                                  Defendants have not described what type
                                                                    of prejudice they will suﬀer and thus,
14
                                                                    Plaintiﬀs cannot respond. (802) Parties to
15                                                                  communications will be available at trial.
                 Documents showing         FRE 401, 402, 403,
     Ps’   82*                                                      Foundation will be established at trial via
16               domestic sales of peas.   802, lacks foundation
                                                                    live witness. Relevant for impeachment.
17                                                                  Additionally, under the Court’s
                                                                    Scheduling Order, parties cannot “submit
18                                                                  blanket or boilerplate objections . . . to
                                                                    exhibits. dese will be disregarded and
19                                                                  overruled.”
20                                                                  (401, 402) Relevant to Corona’s defenses,
                                                                    the contract and damages. (403)
21                                                                  Defendants have not described what type
                                                                    of prejudice they will suﬀer and thus,
22
                                                                    Plaintiﬀs cannot respond. (802) Parties to
                 Cuyuma Invoice for
23                                                                  communications will be available at trial.
                 export sales of snow      FRE 401, 402, 403,
     Ps’   83*                                                      Foundation will be established at trial via
24               peas and sugar snaps to   802, lacks foundation
                                                                    live witness. Relevant for impeachment.
                 Consolidated Farms.
                                                                    Additionally, under the Court’s
25
                                                                    Scheduling Order, parties cannot “submit
26                                                                  blanket or boilerplate objections . . . to
                                                                    exhibits. dese will be disregarded and
27                                                                  overruled.”
28
                                                     19
                                     PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 20 of 76 Page ID #:2506



 1                                                                  (401, 402) Relevant to Corona’s defenses,
                                                                    the contract and damages. (403)
 2                                                                  Defendants have not described what type
 3                                                                  of prejudice they will suﬀer and thus,
                                                                    Plaintiﬀs cannot respond. (802) Parties to
                 Cost per hectare
 4                                                                  communications will be available at trial.
                 breakdown for planting     FRE 401, 402, 403,
     Ps’   84*                                                      Foundation will be established at trial via
 5               snow peas/sugar snaps in   802, lacks foundation
                                                                    live witness. Relevant for impeachment.
                 Huarmey.
 6                                                                  Additionally, under the Court’s
                                                                    Scheduling Order, parties cannot “submit
 7                                                                  blanket or boilerplate objections . . . to
                                                                    exhibits. dese will be disregarded and
 8
                                                                    overruled.”
 9                                                                  (401, 402) Relevant to Corona’s defenses,
                                                                    the contract and damages. (403)
10                                                                  Defendants have not described what type
                                                                    of prejudice they will suﬀer and thus,
11
                                                                    Plaintiﬀs cannot respond. (802) Parties to
12                                                                  communications will be available at trial.
                 Cuyuma Invoices to         FRE 401, 402, 403,
     Ps’   85*                                                      Foundation will be established at trial via
13               Harvest Sensations.        802, lacks foundation
                                                                    live witness. Relevant for impeachment.
                                                                    Additionally, under the Court’s
14
                                                                    Scheduling Order, parties cannot “submit
15                                                                  blanket or boilerplate objections . . . to
                                                                    exhibits. dese will be disregarded and
16                                                                  overruled.”
17                                                                  (401, 402) Relevant to Corona’s defenses,
                                                                    the contract and damages. (403)
18                                                                  Defendants have not described what type
                                                                    of prejudice they will suﬀer and thus,
19                                                                  Plaintiﬀs cannot respond. (802) Parties to
20                                                                  communications will be available at trial.
                 Crystal Valley packing     FRE 401, 402, 403,
     Ps’   86*                                                      Foundation will be established at trial via
                 list with shipment data.   802, lacks foundation
21                                                                  live witness. Relevant for impeachment.
                                                                    Additionally, under the Court’s
22                                                                  Scheduling Order, parties cannot “submit
23                                                                  blanket or boilerplate objections . . . to
                                                                    exhibits. dese will be disregarded and
24                                                                  overruled.”
                                                                    (401, 402) Relevant to Corona’s defenses,
25
                                                                    the contract and damages. (403)
                 Bill of Lading showing
26                                          FRE 401, 402, 403,      Defendants have not described what type
     Ps’   87*   shipment from Cuyuma
                                            802, lacks foundation   of prejudice they will suﬀer and thus,
27               to Consolidated Farms.
                                                                    Plaintiﬀs cannot respond. (802) Parties to
                                                                    communications will be available at trial.
28
                                                      20
                                     PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 21 of 76 Page ID #:2507



 1                                                                   Foundation will be established at trial via
                                                                     live witness. Relevant for impeachment.
 2                                                                   Additionally, under the Court’s
 3                                                                   Scheduling Order, parties cannot “submit
                                                                     blanket or boilerplate objections . . . to
 4                                                                   exhibits. dese will be disregarded and
                                                                     overruled.”
 5                                                                   (401, 402) Relevant to Corona’s defenses,
 6                                                                   the contract and damages. (403)
                                                                     Defendants have not described what type
 7                                                                   of prejudice they will suﬀer and thus,
                 Table summarizing the                               Plaintiﬀs cannot respond. (802) Parties to
 8
                 system that Cuyuma                                  documents will be available at trial.
                                             FRE 401, 402, 403,
 9   Ps’   88*   uses to determine how                               Foundation will be established at trial via
                                             802, lacks foundation
                 much seed is sent to                                live witness. Relevant for impeachment.
10               each ﬁeld.                                          Additionally, under the Court’s
                                                                     Scheduling Order, parties cannot “submit
11
                                                                     blanket or boilerplate objections . . . to
12                                                                   exhibits. dese will be disregarded and
                                                                     overruled.”
13                                                                   Foundation will be established at trial. See
                                                                     also United States v. Lizarraga-
14
                                                                     Tirado (9th Cir. 2015) 789 F.3d 1107,
15                                                                   1109 (admitting google maps).
                 Map of Chimbote Santa
     Ps’   89*                               Lacks foundation        Additionally, under the Court’s
16               River area.
                                                                     Scheduling Order, parties cannot “submit
17                                                                   blanket or boilerplate objections . . . to
                                                                     exhibits. dese will be disregarded and
18                                                                   overruled.”
                                                                     (401, 402) Relevant to damages. (403)
19                                                                   Defendants have not described what type
20                                                                   of prejudice they will suﬀer and thus,
                                                                     Plaintiﬀs cannot respond. (802) Parties to
21                                                                   communications will be available at trial.
                 AVSA Summary of             FRE 401, 402, 403,      Foundation will be established at trial via
22   Ps’   91*
                 Damages.                    802, lacks foundation   live witness. Relevant for impeachment.
23                                                                   Additionally, under the Court’s
                                                                     Scheduling Order, parties cannot “submit
24                                                                   blanket or boilerplate objections . . . to
                                                                     exhibits. dese will be disregarded and
25
                                                                     overruled.”
26                                                                   (401, 402) Relevant to damages. (403)
                 Record of export sales of   FRE 401, 402, 403,      Defendants have not described what type
27   Ps’   92*
                 peas.                       802, lacks foundation   of prejudice they will suﬀer and thus,
                                                                     Plaintiﬀs cannot respond. (802) Parties to
28
                                                       21
                                     PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 22 of 76 Page ID #:2508



 1                                                                 communications will be available at trial.
                                                                   Foundation will be established at trial via
 2                                                                 live witness. Relevant for impeachment.
 3                                                                 Additionally, under the Court’s
                                                                   Scheduling Order, parties cannot “submit
 4                                                                 blanket or boilerplate objections . . . to
                                                                   exhibits. dese will be disregarded and
 5                                                                 overruled.”
 6                                                                 (401, 402) Relevant to damages. (403)
                                                                   Defendants have not described what type
 7                                                                 of prejudice they will suﬀer and thus,
                                                                   Plaintiﬀs cannot respond. (802) Parties to
 8
                                                                   communications will be available at trial.
 9               1125-1446 - AVSA          FRE 401, 402, 403,      Foundation will be established at trial via
     Ps’   93*
                 2016 ﬁeld reports.        802, lacks foundation   live witness. Relevant for impeachment.
10                                                                 Additionally, under the Court’s
                                                                   Scheduling Order, parties cannot “submit
11
                                                                   blanket or boilerplate objections . . . to
12                                                                 exhibits. dese will be disregarded and
                                                                   overruled.”
13
14                                                                 (401, 402) Relevant to damages. (403)
                                                                   Defendants have not described what type
15                                                                 of prejudice they will suﬀer and thus,
                                                                   Plaintiﬀs cannot respond. (802) Parties to
16                                                                 communications will be available at trial.
17               1659-2017 AVSA            FRE 401, 402, 403,      Foundation will be established at trial via
     Ps’   100
                 Reports                   802, lacks foundation   live witness. Relevant for impeachment.
18                                                                 Additionally, under the Court’s
                                                                   Scheduling Order, parties cannot “submit
19                                                                 blanket or boilerplate objections . . . to
20                                                                 exhibits. dese will be disregarded and
                                                                   overruled.”
21                                                                 (401, 402) Relevant to corona’s defenses
                                                                   and damages. (403) Defendants have not
22
                                                                   described what type of prejudice they will
23                                                                 suﬀer and thus, Plaintiﬀs cannot respond.
                                                                   (802) Parties to communications will be
24               2018-2068 Crites-Cor      FRE 401, 402, 403,      available at trial. Foundation will be
     Ps’   101
                 Email-Tests               802, lacks foundation   established at trial via live witness.
25
                                                                   Relevant for impeachment. Additionally,
26                                                                 under the Court’s Scheduling Order,
                                                                   parties cannot “submit blanket or
27                                                                 boilerplate objections . . . to exhibits.
                                                                   dese will be disregarded and overruled.”
28
                                                     22
                                      PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 23 of 76 Page ID #:2509



 1                                                                 (401, 402) Relevant to damages. (403)
                                                                   Defendants have not described what type
 2                                                                 of prejudice they will suﬀer and thus,
 3                                                                 Plaintiﬀs cannot respond. (802) Parties to
                 Huarmey crop report for                           communications will be available at trial.
 4               Lot C242606 – Informe     FRE 401, 402, 403,      Foundation will be established at trial via
     Ps’   102
                 Cultivo de Holantao.      802, lacks foundation   live witness. Relevant for impeachment.
 5               2453-2464.                                        Additionally, under the Court’s
 6                                                                 Scheduling Order, parties cannot “submit
                                                                   blanket or boilerplate objections . . . to
 7                                                                 exhibits. dese will be disregarded and
                                                                   overruled.”
 8
                                                                   (401, 402) Relevant to Corona’s defenses
 9                                                                 and damages. (403) Defendants have not
                                                                   described what type of prejudice they will
10                                                                 suﬀer and thus, Plaintiﬀs cannot respond.
                                                                   (802) Parties to communications will be
11
                 2465-2682 Cuyuma          FRE 401, 402, 403,      available at trial. Foundation will be
     Ps’   103
12               Comm w/Corona             802, lacks foundation   established at trial via live witness.
                                                                   Relevant for impeachment. Additionally,
13                                                                 under the Court’s Scheduling Order,
                                                                   parties cannot “submit blanket or
14
                                                                   boilerplate objections . . . to exhibits.
15                                                                 dese will be disregarded and overruled.”
                                                                   (401, 402) Relevant to damages. (403)
16                                                                 Defendants have not described what type
17                                                                 of prejudice they will suﬀer and thus,
                                                                   Plaintiﬀs cannot respond. (802) Parties to
18                                                                 communications will be available at trial.
                 2683 Cuyuma Export        FRE 401, 402, 403,      Foundation will be established at trial via
19   Ps’   104
                 Sales                     802, lacks foundation   live witness. Relevant for impeachment.
20                                                                 Additionally, under the Court’s
                                                                   Scheduling Order, parties cannot “submit
21                                                                 blanket or boilerplate objections . . . to
                                                                   exhibits. dese will be disregarded and
22                                                                 overruled.”
23                                                                 (401, 402) Relevant to the condition of the
                                                                   seeds. (403) Defendants have not
24                                                                 described what type of prejudice they will
                                                                   suﬀer and thus, Plaintiﬀs cannot respond.
25               2713-2765 Cuyuma          FRE 401, 402, 403,
     Ps’   105                                                     (802) Parties to communications will be
                 Analysis                  802, lacks foundation
26                                                                 available at trial. Foundation will be
                                                                   established at trial via live witness.
27                                                                 Relevant for impeachment. Additionally,
                                                                   under the Court’s Scheduling Order,
28
                                                     23
                                    PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 24 of 76 Page ID #:2510



 1                                                               parties cannot “submit blanket or
                                                                 boilerplate objections . . . to exhibits.
 2                                                               dese will be disregarded and overruled.”
 3                                                               (401, 402) Relevant to damages. (403)
                                                                 Defendants have not described what type
 4                                                               of prejudice they will suﬀer and thus,
                                                                 Plaintiﬀs cannot respond. (802) Parties to
 5                                                               communications will be available at trial.
 6               2766-3008 Cuyuma        FRE 401, 402, 403,      Foundation will be established at trial via
     Ps’   106
                 Docs Re-Exports         802, lacks foundation   live witness. Relevant for impeachment.
 7                                                               Additionally, under the Court’s
                                                                 Scheduling Order, parties cannot “submit
 8
                                                                 blanket or boilerplate objections . . . to
 9                                                               exhibits. dese will be disregarded and
                                                                 overruled.”
10                                                               Foundation will be established at trial. See
                                                                 also United States v. Lizarraga-
11
                                                                 Tirado (9th Cir. 2015) 789 F.3d 1107,
12                                                               1109 (admitting google maps).
                 3009-3015 Cuyuma
     Ps’   107                           Lacks foundation        Additionally, under the Court’s
13               Fields Maps
                                                                 Scheduling Order, parties cannot “submit
                                                                 blanket or boilerplate objections . . . to
14
                                                                 exhibits. dese will be disregarded and
15                                                               overruled.”
                                                                 (401, 402) Relevant to damages. (403)
16                                                               Defendants have not described what type
17                                                               of prejudice they will suﬀer and thus,
                                                                 Plaintiﬀs cannot respond. (802) Parties to
18                                                               communications will be available at trial.
                 3016-3038 Cuyuma        FRE 401, 402, 403,      Foundation will be established at trial via
19   Ps’   108
                 National Sales          802, lacks foundation   live witness. Relevant for impeachment.
20                                                               Additionally, under the Court’s
                                                                 Scheduling Order, parties cannot “submit
21                                                               blanket or boilerplate objections . . . to
                                                                 exhibits. dese will be disregarded and
22
                                                                 overruled.”
23                                                               (401, 402) Relevant to damages. (403)
                                                                 Defendants have not described what type
24                                                               of prejudice they will suﬀer and thus,
                                                                 Plaintiﬀs cannot respond. (802) Parties to
25               3039-3187 Cuyuma        FRE 401, 402, 403,
     Ps’   109                                                   communications will be available at trial.
                 Sales and Claims        802, lacks foundation
26                                                               Foundation will be established at trial via
                                                                 live witness. Relevant for impeachment.
27                                                               Additionally, under the Court’s
                                                                 Scheduling Order, parties cannot “submit
28
                                                   24
                                    PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 25 of 76 Page ID #:2511



 1                                                               blanket or boilerplate objections . . . to
                                                                 exhibits. dese will be disregarded and
 2                                                               overruled.”
 3                                                               (401, 402) Relevant to damages. (403)
                                                                 Defendants have not described what type
 4                                                               of prejudice they will suﬀer and thus,
                                                                 Plaintiﬀs cannot respond. (802) Parties to
 5                                                               communications will be available at trial.
 6                                       FRE 401, 402, 403,      Foundation will be established at trial via
     Ps’   110   3188 PeaSugBro
                                         802, lacks foundation   live witness. Relevant for impeachment.
 7                                                               Additionally, under the Court’s
                                                                 Scheduling Order, parties cannot “submit
 8
                                                                 blanket or boilerplate objections . . . to
 9                                                               exhibits. dese will be disregarded and
                                                                 overruled.”
10                                                               (401, 402) Relevant to damages. (403)
                                                                 Defendants have not described what type
11
                                                                 of prejudice they will suﬀer and thus,
12                                                               Plaintiﬀs cannot respond. (802) Parties to
                                                                 communications will be available at trial.
13                                       FRE 401, 402, 403,      Foundation will be established at trial via
     Ps’   111   3189 PeaSapphire
                                         802, lacks foundation   live witness. Relevant for impeachment.
14
                                                                 Additionally, under the Court’s
15                                                               Scheduling Order, parties cannot “submit
                                                                 blanket or boilerplate objections . . . to
16                                                               exhibits. dese will be disregarded and
17                                                               overruled.”
                                                                 (401, 402) Relevant to contract with
18                                                               Corona and damages. (403) Defendants
                                                                 have not described what type of prejudice
19                                                               they will suﬀer and thus, Plaintiﬀs cannot
20                                                               respond. (802) Parties to communications
                 3190-3191               FRE 401, 402, 403,      will be available at trial. Foundation will
     Ps’   112
21               ArvejasSpanish          802, lacks foundation   be established at trial via live witness.
                                                                 Relevant for impeachment. Additionally,
22
                                                                 under the Court’s Scheduling Order,
23                                                               parties cannot “submit blanket or
                                                                 boilerplate objections . . . to exhibits.
24                                                               dese will be disregarded and overruled.”
                                                                 (401, 402) Relevant to contract,
25
                                                                 warranties and damages. (403) Defendants
26               3192-3193               FRE 401, 402, 403,      have not described what type of prejudice
     Ps’   113
                 PeaBrochure10114        802, lacks foundation   they will suﬀer and thus, Plaintiﬀs cannot
27                                                               respond. (802) Parties to communications
                                                                 will be available at trial. Foundation will
28
                                                   25
                                    PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 26 of 76 Page ID #:2512



 1                                                                  be established at trial via live witness.
                                                                    Relevant for impeachment. Additionally,
 2                                                                  under the Court’s Scheduling Order,
 3                                                                  parties cannot “submit blanket or
                                                                    boilerplate objections . . . to exhibits.
 4                                                                  dese will be disregarded and overruled.”
                                                                    (401, 402) Relevant to the condition of the
 5                                                                  seeds. (403) Defendants have not
 6                                                                  described what type of prejudice they will
                                                                    suﬀer and thus, Plaintiﬀs cannot respond.
 7               3194-3196 Life                                     (802) Parties to communications will be
                 Expectancy of Vegetable    FRE 401, 402, 403,      available at trial. Foundation will be
 8   Ps’   114
                 Seeds _ Horticulture and   802, lacks foundation   established at trial via live witness.
 9               Home Pest News                                     Relevant for impeachment. Additionally,
                                                                    under the Court’s Scheduling Order,
10                                                                  parties cannot “submit blanket or
                                                                    boilerplate objections . . . to exhibits.
11
                                                                    dese will be disregarded and overruled.”
12                                                                  (401, 402) Relevant to the condition of the
                                                                    seeds. (403) Defendants have not
13                                                                  described what type of prejudice they will
                                                                    suﬀer and thus, Plaintiﬀs cannot respond.
14
                                                                    (802) Parties to communications will be
15               3197-3259                  FRE 401, 402, 403,      available at trial. Foundation will be
     Ps’   115
                 SeedLaw_2014               802, lacks foundation   established at trial via live witness.
16                                                                  Relevant for impeachment. Additionally,
17                                                                  under the Court’s Scheduling Order,
                                                                    parties cannot “submit blanket or
18                                                                  boilerplate objections . . . to exhibits.
                                                                    dese will be disregarded and overruled.”
19                                                                  (401, 402) Relevant to the condition of the
20                                                                  seeds. (403) Defendants have not
                                                                    described what type of prejudice they will
21                                                                  suﬀer and thus, Plaintiﬀs cannot respond.
                                                                    (802) Parties to communications will be
22
                 3260-4080 Cuyuma           FRE 401, 402, 403,      available at trial. Foundation will be
     Ps’   116
23               11.09.19                   802, lacks foundation   established at trial via live witness.
                                                                    Relevant for impeachment. Additionally,
24                                                                  under the Court’s Scheduling Order,
                                                                    parties cannot “submit blanket or
25
                                                                    boilerplate objections . . . to exhibits.
26                                                                  dese will be disregarded and overruled.”
                                                                    (401, 402) Relevant to damages. (403)
27               4081-4455 AVSA             FRE 401, 402, 403,
     Ps’   117                                                      Defendants have not described what type
                 11.13.19                   802, lacks foundation
                                                                    of prejudice they will suﬀer and thus,
28
                                                      26
                                    PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 27 of 76 Page ID #:2513



 1                                                                 Plaintiﬀs cannot respond. (802) Parties to
                                                                   communications will be available at trial.
 2                                                                 Foundation will be established at trial via
 3                                                                 live witness. Relevant for impeachment.
                                                                   Additionally, under the Court’s
 4                                                                 Scheduling Order, parties cannot “submit
                                                                   blanket or boilerplate objections . . . to
 5                                                                 exhibits. dese will be disregarded and
 6                                                                 overruled.”
                                                                   (401, 402) Relevant to damages. (403)
 7                                                                 Defendants have not described what type
                                                                   of prejudice they will suﬀer and thus,
 8
                                                                   Plaintiﬀs cannot respond. (802) Parties to
 9                                                                 communications will be available at trial.
                 4456-4513 AVSA            FRE 401, 402, 403,      Foundation will be established at trial via
10   Ps’   118
                 12.02.19                  802, lacks foundation   live witness. Relevant for impeachment.
                                                                   Additionally, under the Court’s
11
                                                                   Scheduling Order, parties cannot “submit
12                                                                 blanket or boilerplate objections . . . to
                                                                   exhibits. dese will be disregarded and
13                                                                 overruled.”
                                                                   Foundation will be established at trial. See
14
                                                                   also United States v. Lizarraga-
15                                                                 Tirado (9th Cir. 2015) 789 F.3d 1107,
                                                                   1109 (admitting google maps).
16               4514 Peru Location
     Ps’   119                             Lacks foundation        Additionally, under the Court’s
                 Maps
17                                                                 Scheduling Order, parties cannot “submit
                                                                   blanket or boilerplate objections . . . to
18                                                                 exhibits. dese will be disregarded and
                                                                   overruled.”
19
20                                                                 (401, 402) Defendants challenge accuracy
                                                                   of tests. Relevant to show that tests were
21                                                                 performed on seal bags. (403) Defendant
                                                                   does not explain what type of prejudice it
22
                                                                   will suﬀer thus, Plaintiﬀs cannot respond.
23                                                                 (802) Person that prepared exhibit will
                 11106 - VIDEO-INIA        FRE 401, 402, 403,
     Ps’   120                                                     testify at trial. Foundation will be
24               Sampling.                 802, lacks foundation
                                                                   established at trial through live witness.
                                                                   Additionally, under the Court’s
25
                                                                   Scheduling Order, parties cannot “submit
26                                                                 blanket or boilerplate objections . . . to
                                                                   exhibits. dese will be disregarded and
27                                                                 overruled.”
28
                                                     27
                                      PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 28 of 76 Page ID #:2514



 1                                                              (401, 402) Defendants challenge accuracy
                                                                of tests. Relevant to show that tests were
 2                                                              performed on seal bags. (403) Defendant
 3                                                              does not explain what type of prejudice it
                                                                will suﬀer thus, Plaintiﬀs cannot respond.
 4                                                              (802) Person that prepared exhibit will
                  11107 - VIDEO-2019-   FRE 401, 402, 403,
     Ps’   121                                                  testify at trial. Foundation will be
 5                12-12-08-18-01.       802, lacks foundation
                                                                established at trial through live witness.
 6                                                              Additionally, under the Court’s
                                                                Scheduling Order, parties cannot “submit
 7                                                              blanket or boilerplate objections . . . to
                                                                exhibits. dese will be disregarded and
 8
                                                                overruled.”
 9                                                              (401, 402) Defendants challenge accuracy
                                                                of tests. Relevant to show that tests were
10                                                              performed on seal bags. (403) Defendant
                                                                does not explain what type of prejudice it
11
                                                                will suﬀer thus, Plaintiﬀs cannot respond.
12                                                              (802) Person that prepared exhibit will
                  11108 - VIDEO-2019-   FRE 401, 402, 403,
     Ps’   122                                                  testify at trial. Foundation will be
13                12-12-08-21-04.       802, lacks foundation
                                                                established at trial through live witness.
                                                                Additionally, under the Court’s
14
                                                                Scheduling Order, parties cannot “submit
15                                                              blanket or boilerplate objections . . . to
                                                                exhibits. dese will be disregarded and
16                                                              overruled.”
17
                                                                Report summarizes the opinion of expert
18                                                              who will testify live at trial. Plaintiﬀs do
                                                                not intent to submit the actual report into
19                                                              evidence but only for purposes of
20                                                              refreshing their expert’s recollection of his
                                                                damage analysis. Defendants’ allege that
                  4516-4586 Cowheard    FRE 401, 402, 403,
21   Ps’   124*                                                 Plaintiﬀs have little or no damages.
                  Expert Report         802, lacks foundation
                                                                Damages are voluminous and a key
22
                                                                component of trial. Additionally, under
23                                                              the Court’s Scheduling Order, parties
                                                                cannot “submit blanket or boilerplate
24                                                              objections . . . to exhibits. dese will be
                                                                disregarded and overruled.”
25
                                                                (401, 402) Relevant for damages. (403)
26                4592-4599 AVSA                                Defendant does not explain what type of
                                        FRE 401, 402, 403,
     Ps’   125*   SUMMARY OF                                    prejudice it will suﬀer thus, Plaintiﬀs
27                                      802, lacks foundation
                  DAMAGES                                       cannot respond. (802) Person that
                                                                prepared exhibit will testify at trial.
28
                                                  28
                                   PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 29 of 76 Page ID #:2515



 1                                                                Foundation will be established at trial
                                                                  through live witness. Additionally, under
 2                                                                the Court’s Scheduling Order, parties
 3                                                                cannot “submit blanket or boilerplate
                                                                  objections . . . to exhibits. dese will be
 4                                                                disregarded and overruled.”
                                                                  (401, 402) Relevant for damages. (403)
 5                                                                Defendant does not explain what type of
 6                                                                prejudice it will suﬀer thus, Plaintiﬀs
                                                                  cannot respond. (802) Person that
 7                4600-4607 FINAL                                 prepared exhibit will testify at trial.
                                          FRE 401, 402, 403,
     Ps’   126*   SUMMARY OF                                      Foundation will be established at trial
 8                                        802, lacks foundation
                  DAMAGES                                         through live witness. Additionally, under
 9                                                                the Court’s Scheduling Order, parties
                                                                  cannot “submit blanket or boilerplate
10                                                                objections . . . to exhibits. dese will be
                                                                  disregarded and overruled.”
11
                                                                  (401, 402) Relevant for damages. (403)
12                                                                Defendant does not explain what type of
                                                                  prejudice it will suﬀer thus, Plaintiﬀs
13                                                                cannot respond. (802) Person that
                                                                  prepared exhibit will testify at trial.
14                4608 LOST IN            FRE 401, 402, 403,
     Ps’   127*                                                   Foundation will be established at trial
                  REVENUES                802, lacks foundation
15                                                                through live witness. Additionally, under
                                                                  the Court’s Scheduling Order, parties
16                                                                cannot “submit blanket or boilerplate
17                                                                objections . . . to exhibits. dese will be
                                                                  disregarded and overruled.”
18
                                                                  (401, 402) Relevant for damages. (403)
19                                                                Defendant does not explain what type of
20                                                                prejudice it will suﬀer thus, Plaintiﬀs
                                                                  cannot respond. (802) Person that
21                                                                prepared exhibit will testify at trial.
                  4609-4610 C-Flamingo,   FRE 401, 402, 403,
     Ps’   128*                                                   Foundation will be established at trial
22                NC 523                  802, lacks foundation
                                                                  through live witness. Additionally, under
23                                                                the Court’s Scheduling Order, parties
                                                                  cannot “submit blanket or boilerplate
24                                                                objections . . . to exhibits. dese will be
                                                                  disregarded and overruled.”
25
                                                                  (401, 402) Relevant for damages. (403)
26                                                                Defendant does not explain what type of
                  4611 C-Flamingo, NC     FRE 401, 402, 403,
     Ps’   129*                                                   prejudice it will suﬀer thus, Plaintiﬀs
27                528,552,529,527         802, lacks foundation
                                                                  cannot respond. (802) Person that
                                                                  prepared exhibit will testify at trial.
28
                                                    29
                                    PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 30 of 76 Page ID #:2516



 1                                                                Foundation will be established at trial
                                                                  through live witness. Additionally, under
 2                                                                the Court’s Scheduling Order, parties
 3                                                                cannot “submit blanket or boilerplate
                                                                  objections . . . to exhibits. dese will be
 4                                                                disregarded and overruled.”
                                                                  (401, 402) Relevant for damages. (403)
 5                                                                Defendant does not explain what type of
 6                                                                prejudice it will suﬀer thus, Plaintiﬀs
                                                                  cannot respond. (802) Person that
 7                                                                prepared exhibit will testify at trial.
                  4612 C-Flamingo, NC     FRE 401, 402, 403,
     Ps’   130*                                                   Foundation will be established at trial
 8                538,535,536             802, lacks foundation
                                                                  through live witness. Additionally, under
 9                                                                the Court’s Scheduling Order, parties
                                                                  cannot “submit blanket or boilerplate
10                                                                objections . . . to exhibits. dese will be
                                                                  disregarded and overruled.”
11
                                                                  (401, 402) Relevant for damages. (403)
12                                                                Defendant does not explain what type of
                                                                  prejudice it will suﬀer thus, Plaintiﬀs
13                                                                cannot respond. (802) Person that
                  4613-4614 C-Flamingo,                           prepared exhibit will testify at trial.
14                                        FRE 401, 402, 403,
     Ps’   131*   NC 543,544,545,548-                             Foundation will be established at trial
                                          802, lacks foundation
15                549,550-551,546,547                             through live witness. Additionally, under
                                                                  the Court’s Scheduling Order, parties
16                                                                cannot “submit blanket or boilerplate
17                                                                objections . . . to exhibits. dese will be
                                                                  disregarded and overruled.”
18                                                                (401, 402) Relevant for damages. (403)
                                                                  Defendant does not explain what type of
19                                                                prejudice it will suﬀer thus, Plaintiﬀs
20                                                                cannot respond. (802) Person that
                                                                  prepared exhibit will testify at trial.
                  4615 C- Nature Pride    FRE 401, 402, 403,
21   Ps’   132*                                                   Foundation will be established at trial
                  FEX 1158                802, lacks foundation
                                                                  through live witness. Additionally, under
22
                                                                  the Court’s Scheduling Order, parties
23                                                                cannot “submit blanket or boilerplate
                                                                  objections . . . to exhibits. dese will be
24                                                                disregarded and overruled.”
                                                                  (401, 402) Relevant for damages. (403)
25
                                                                  Defendant does not explain what type of
26                4616 C- Nature Pride    FRE 401, 402, 403,      prejudice it will suﬀer thus, Plaintiﬀs
     Ps’   133*
                  FEX 1173                802, lacks foundation   cannot respond. (802) Person that
27                                                                prepared exhibit will testify at trial.
                                                                  Foundation will be established at trial
28
                                                    30
                                    PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 31 of 76 Page ID #:2517



 1                                                               through live witness. Additionally, under
                                                                 the Court’s Scheduling Order, parties
 2                                                               cannot “submit blanket or boilerplate
 3                                                               objections . . . to exhibits. dese will be
                                                                 disregarded and overruled.”
 4                                                               (401, 402) Relevant for damages. (403)
                                                                 Defendant does not explain what type of
 5                                                               prejudice it will suﬀer thus, Plaintiﬀs
 6                                                               cannot respond. (802) Person that
                                                                 prepared exhibit will testify at trial.
                  4617-4618 C- Nature    FRE 401, 402, 403,
 7   Ps’   134*                                                  Foundation will be established at trial
                  Pride FEX 1173 - 2     802, lacks foundation
                                                                 through live witness. Additionally, under
 8
                                                                 the Court’s Scheduling Order, parties
 9                                                               cannot “submit blanket or boilerplate
                                                                 objections . . . to exhibits. dese will be
10                                                               disregarded and overruled.”
                                                                 (401, 402) Relevant for damages. (403)
11
                                                                 Defendant does not explain what type of
12                                                               prejudice it will suﬀer thus, Plaintiﬀs
                                                                 cannot respond. (802) Person that
13                                                               prepared exhibit will testify at trial.
                  4619 C- Nature Pride   FRE 401, 402, 403,
     Ps’   135*                                                  Foundation will be established at trial
14                FEX 1244               802, lacks foundation
                                                                 through live witness. Additionally, under
15                                                               the Court’s Scheduling Order, parties
                                                                 cannot “submit blanket or boilerplate
16                                                               objections . . . to exhibits. dese will be
17                                                               disregarded and overruled.”
                                                                 (401, 402) Relevant for damages. (403)
18                                                               Defendant does not explain what type of
                                                                 prejudice it will suﬀer thus, Plaintiﬀs
19                                                               cannot respond. (802) Person that
20                                                               prepared exhibit will testify at trial.
                  4620-4621 C-Ayco FEX   FRE 401, 402, 403,
     Ps’   136*                                                  Foundation will be established at trial
                  1148                   802, lacks foundation
21                                                               through live witness. Additionally, under
                                                                 the Court’s Scheduling Order, parties
22
                                                                 cannot “submit blanket or boilerplate
23                                                               objections . . . to exhibits. dese will be
                                                                 disregarded and overruled.”
24                                                               (401, 402) Relevant for damages. (403)
                                                                 Defendant does not explain what type of
25
                                                                 prejudice it will suﬀer thus, Plaintiﬀs
                  4622 Certiﬁcate        FRE 401, 402, 403,
26   Ps’   137*                                                  cannot respond. (802) Person that
                  Inspection AYCO        802, lacks foundation
                                                                 prepared exhibit will testify at trial.
27                                                               Foundation will be established at trial
                                                                 through live witness. Additionally, under
28
                                                   31
                                    PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 32 of 76 Page ID #:2518



 1                                                                the Court’s Scheduling Order, parties
                                                                  cannot “submit blanket or boilerplate
 2                                                                objections . . . to exhibits. dese will be
 3                                                                disregarded and overruled.”
                                                                  (401, 402) Relevant for damages. (403)
 4                                                                Defendant does not explain what type of
                                                                  prejudice it will suﬀer thus, Plaintiﬀs
 5                                                                cannot respond. (802) Person that
 6                                                                prepared exhibit will testify at trial.
                  4623-4635 C-Ayco FEX    FRE 401, 402, 403,
     Ps’   138*                                                   Foundation will be established at trial
                  1152                    802, lacks foundation
 7                                                                through live witness. Additionally, under
                                                                  the Court’s Scheduling Order, parties
 8
                                                                  cannot “submit blanket or boilerplate
 9                                                                objections . . . to exhibits. dese will be
                                                                  disregarded and overruled.”
10                                                                (401, 402) Relevant for damages. (403)
                                                                  Defendant does not explain what type of
11
                                                                  prejudice it will suﬀer thus, Plaintiﬀs
12                                                                cannot respond. (802) Person that
                                                                  prepared exhibit will testify at trial.
13                                        FRE 401, 402, 403,
     Ps’   139*   4636 C-Ayco FEX 1153                            Foundation will be established at trial
                                          802, lacks foundation
                                                                  through live witness. Additionally, under
14
                                                                  the Court’s Scheduling Order, parties
15                                                                cannot “submit blanket or boilerplate
                                                                  objections . . . to exhibits. dese will be
16                                                                disregarded and overruled.”
17                                                                (401, 402) Relevant for damages. (403)
                                                                  Defendant does not explain what type of
18                                                                prejudice it will suﬀer thus, Plaintiﬀs
                                                                  cannot respond. (802) Person that
19                                                                prepared exhibit will testify at trial.
                                          FRE 401, 402, 403,
20   Ps’   140*   4637 C-Ayco FEX 1157                            Foundation will be established at trial
                                          802, lacks foundation
                                                                  through live witness. Additionally, under
21                                                                the Court’s Scheduling Order, parties
                                                                  cannot “submit blanket or boilerplate
22
                                                                  objections . . . to exhibits. dese will be
23                                                                disregarded and overruled.”
                                                                  (401, 402) Relevant for damages. (403)
24                                                                Defendant does not explain what type of
                                                                  prejudice it will suﬀer thus, Plaintiﬀs
25
                  4638-4651 C-Ayco, Fex   FRE 401, 402, 403,      cannot respond. (802) Person that
     Ps’   141*
26                1189                    802, lacks foundation   prepared exhibit will testify at trial.
                                                                  Foundation will be established at trial
27                                                                through live witness. Additionally, under
                                                                  the Court’s Scheduling Order, parties
28
                                                    32
                                   PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 33 of 76 Page ID #:2519



 1                                                                 cannot “submit blanket or boilerplate
                                                                   objections . . . to exhibits. dese will be
 2                                                                 disregarded and overruled.”
 3                                                                 (401, 402) Relevant for damages. (403)
                                                                   Defendant does not explain what type of
 4                                                                 prejudice it will suﬀer thus, Plaintiﬀs
                                                                   cannot respond. (802) Person that
 5                                                                 prepared exhibit will testify at trial.
                  4652-4674 C-Ayco Fex     FRE 401, 402, 403,
 6   Ps’   142*                                                    Foundation will be established at trial
                  1304                     802, lacks foundation
                                                                   through live witness. Additionally, under
 7                                                                 the Court’s Scheduling Order, parties
                                                                   cannot “submit blanket or boilerplate
 8
                                                                   objections . . . to exhibits. dese will be
 9                                                                 disregarded and overruled.”
                                                                   (401, 402) Relevant for damages. (403)
10                                                                 Defendant does not explain what type of
                                                                   prejudice it will suﬀer thus, Plaintiﬀs
11
                                                                   cannot respond. (802) Person that
12                                                                 prepared exhibit will testify at trial.
                  4675-4677 C-Ayco,        FRE 401, 402, 403,
     Ps’   143*                                                    Foundation will be established at trial
13                FEX 1321                 802, lacks foundation
                                                                   through live witness. Additionally, under
                                                                   the Court’s Scheduling Order, parties
14
                                                                   cannot “submit blanket or boilerplate
15                                                                 objections . . . to exhibits. dese will be
                                                                   disregarded and overruled.”
16                                                                 (401, 402) Relevant for damages. (403)
17                                                                 Defendant does not explain what type of
                                                                   prejudice it will suﬀer thus, Plaintiﬀs
18                                                                 cannot respond. (802) Person that
                                                                   prepared exhibit will testify at trial.
19                4678-4685 C-Ayco,        FRE 401, 402, 403,
     Ps’   144*                                                    Foundation will be established at trial
                  FEX 1337                 802, lacks foundation
20                                                                 through live witness. Additionally, under
                                                                   the Court’s Scheduling Order, parties
21                                                                 cannot “submit blanket or boilerplate
                                                                   objections . . . to exhibits. dese will be
22
                                                                   disregarded and overruled.”
23                                                                 (401, 402) Relevant for damages. (403)
                                                                   Defendant does not explain what type of
24                                                                 prejudice it will suﬀer thus, Plaintiﬀs
                                                                   cannot respond. (802) Person that
25                4686 C-Flamingo, NC      FRE 401, 402, 403,
     Ps’   145*                                                    prepared exhibit will testify at trial.
                  528,552,529,527 ok       802, lacks foundation
26                                                                 Foundation will be established at trial
                                                                   through live witness. Additionally, under
27                                                                 the Court’s Scheduling Order, parties
                                                                   cannot “submit blanket or boilerplate
28
                                                     33
                                      PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 34 of 76 Page ID #:2520



 1                                                                 objections . . . to exhibits. dese will be
                                                                   disregarded and overruled.”
 2                                                                 (401, 402) Relevant for damages. (403)
 3                                                                 Defendant does not explain what type of
                                                                   prejudice it will suﬀer thus, Plaintiﬀs
 4                                                                 cannot respond. (802) Person that
                  4687-4688 C-Flamingo,                            prepared exhibit will testify at trial.
 5                                         FRE 401, 402, 403,
     Ps’   146*   NC 543,544,545,548-                              Foundation will be established at trial
                                           802, lacks foundation
 6                549,550-551,546,547                              through live witness. Additionally, under
                                                                   the Court’s Scheduling Order, parties
 7                                                                 cannot “submit blanket or boilerplate
                                                                   objections . . . to exhibits. dese will be
 8
                                                                   disregarded and overruled.”
 9                                                                 (401, 402) Relevant for damages. (403)
                                                                   Defendant does not explain what type of
10                                                                 prejudice it will suﬀer thus, Plaintiﬀs
                                                                   cannot respond. (802) Person that
11
                  4689-4690 C-Flamingo,                            prepared exhibit will testify at trial.
                                           FRE 401, 402, 403,
12   Ps’   147*   NC 543,544,545,548-                              Foundation will be established at trial
                                           802, lacks foundation
                  549,550-551,546,547 ok                           through live witness. Additionally, under
13                                                                 the Court’s Scheduling Order, parties
                                                                   cannot “submit blanket or boilerplate
14
                                                                   objections . . . to exhibits. dese will be
15                                                                 disregarded and overruled.”
                                                                   (401, 402) Relevant for damages. (403)
16                                                                 Defendant does not explain what type of
17                                                                 prejudice it will suﬀer thus, Plaintiﬀs
                                                                   cannot respond. (802) Person that
18                                                                 prepared exhibit will testify at trial.
                  4691 C-Nature Pride,     FRE 401, 402, 403,
     Ps’   148*                                                    Foundation will be established at trial
19                NC FEX 1244              802, lacks foundation
                                                                   through live witness. Additionally, under
20                                                                 the Court’s Scheduling Order, parties
                                                                   cannot “submit blanket or boilerplate
21                                                                 objections . . . to exhibits. dese will be
                                                                   disregarded and overruled.”
22
                                                                   (401, 402) Relevant for damages. (403)
23                                                                 Defendant does not explain what type of
                                                                   prejudice it will suﬀer thus, Plaintiﬀs
24                4692-4693 Correo_                                cannot respond. (802) Person that
                                           FRE 401, 402, 403,
     Ps’   149*   German Sotillo -                                 prepared exhibit will testify at trial.
25                                         802, lacks foundation
                  Outlook -1                                       Foundation will be established at trial
26                                                                 through live witness. Additionally, under
                                                                   the Court’s Scheduling Order, parties
27                                                                 cannot “submit blanket or boilerplate
28
                                                     34
                                      PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 35 of 76 Page ID #:2521



 1                                                                 objections . . . to exhibits. dese will be
                                                                   disregarded and overruled.”
 2                                                                 (401, 402) Relevant for damages. (403)
 3                                                                 Defendant does not explain what type of
                                                                   prejudice it will suﬀer thus, Plaintiﬀs
 4                                                                 cannot respond. (802) Person that
                  4694-4695 Correo_                                prepared exhibit will testify at trial.
 5                                         FRE 401, 402, 403,
     Ps’   150*   German Sotillo -                                 Foundation will be established at trial
                                           802, lacks foundation
 6                Outlook                                          through live witness. Additionally, under
                                                                   the Court’s Scheduling Order, parties
 7                                                                 cannot “submit blanket or boilerplate
                                                                   objections . . . to exhibits. dese will be
 8
                                                                   disregarded and overruled.”
 9                                                                 (401, 402) Relevant for damages. (403)
                                                                   Defendant does not explain what type of
10                                                                 prejudice it will suﬀer thus, Plaintiﬀs
                                                                   cannot respond. (802) Person that
11
                  4696 Cta Cte Ayco -                              prepared exhibit will testify at trial.
                                           FRE 401, 402, 403,
12   Ps’   151*   Notas de Crédito por                             Foundation will be established at trial
                                           802, lacks foundation
                  emitir 2                                         through live witness. Additionally, under
13                                                                 the Court’s Scheduling Order, parties
                                                                   cannot “submit blanket or boilerplate
14
                                                                   objections . . . to exhibits. dese will be
15                                                                 disregarded and overruled.”
                                                                   (401, 402) Relevant for damages. (403)
16                                                                 Defendant does not explain what type of
17                                                                 prejudice it will suﬀer thus, Plaintiﬀs
                                                                   cannot respond. (802) Person that
18                4697 Cta Cte de Ayco -                           prepared exhibit will testify at trial.
                                           FRE 401, 402, 403,
     Ps’   152*   Notas de credito por                             Foundation will be established at trial
19                                         802, lacks foundation
                  emitir 1                                         through live witness. Additionally, under
20                                                                 the Court’s Scheduling Order, parties
                                                                   cannot “submit blanket or boilerplate
21                                                                 objections . . . to exhibits. dese will be
                                                                   disregarded and overruled.”
22
                                                                   (401, 402) Relevant for damages. (403)
23                                                                 Defendant does not explain what type of
                                                                   prejudice it will suﬀer thus, Plaintiﬀs
24                                                                 cannot respond. (802) Person that
                  4698 Cta Cte Nature      FRE 401, 402, 403,
     Ps’   153*                                                    prepared exhibit will testify at trial.
25                Pride - NC por emitir    802, lacks foundation
                                                                   Foundation will be established at trial
26                                                                 through live witness. Additionally, under
                                                                   the Court’s Scheduling Order, parties
27                                                                 cannot “submit blanket or boilerplate
28
                                                     35
                                      PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 36 of 76 Page ID #:2522



 1                                                                  objections . . . to exhibits. dese will be
                                                                    disregarded and overruled.”
 2                                                                  (401, 402) Relevant for damages. (403)
 3                                                                  Defendant does not explain what type of
                                                                    prejudice it will suﬀer thus, Plaintiﬀs
 4                                                                  cannot respond. (802) Person that
                                                                    prepared exhibit will testify at trial.
 5                4699 Cta Cte Wismettac    FRE 401, 402, 403,
     Ps’   154*                                                     Foundation will be established at trial
                  Foods - NC por emitir     802, lacks foundation
 6                                                                  through live witness. Additionally, under
                                                                    the Court’s Scheduling Order, parties
 7                                                                  cannot “submit blanket or boilerplate
                                                                    objections . . . to exhibits. dese will be
 8
                                                                    disregarded and overruled.”
 9
                                                                    (401, 402) Relevant for damages. (403)
10                                                                  Defendant does not explain what type of
                                                                    prejudice it will suﬀer thus, Plaintiﬀs
11
                                                                    cannot respond. (802) Person that
12                4700 Copy of Reclamos                             prepared exhibit will testify at trial.
                                            FRE 401, 402, 403,
     Ps’   155*   sin emisión de Notas de                           Foundation will be established at trial
13                                          802, lacks foundation
                  Crédito 2016                                      through live witness. Additionally, under
14                                                                  the Court’s Scheduling Order, parties
                                                                    cannot “submit blanket or boilerplate
15                                                                  objections . . . to exhibits. dese will be
                                                                    disregarded and overruled.”
16                                                                  (401, 402) Relevant for damages. (403)
17                                                                  Defendant does not explain what type of
                                                                    prejudice it will suﬀer thus, Plaintiﬀs
18                                                                  cannot respond. (802) Person that
                                                                    prepared exhibit will testify at trial.
19                4701-4702 Credits         FRE 401, 402, 403,
     Ps’   156*                                                     Foundation will be established at trial
                  Claimed - diﬀ format      802, lacks foundation
20                                                                  through live witness. Additionally, under
                                                                    the Court’s Scheduling Order, parties
21                                                                  cannot “submit blanket or boilerplate
                                                                    objections . . . to exhibits. dese will be
22
                                                                    disregarded and overruled.”
23                                                                  (401, 402) Relevant for damages. (403)
                                                                    Defendant does not explain what type of
24                                                                  prejudice it will suﬀer thus, Plaintiﬀs
                                                                    cannot respond. (802) Person that
25                4703-4704 Credits         FRE 401, 402, 403,
     Ps’   157*                                                     prepared exhibit will testify at trial.
                  Claimed                   802, lacks foundation
26                                                                  Foundation will be established at trial
                                                                    through live witness. Additionally, under
27                                                                  the Court’s Scheduling Order, parties
                                                                    cannot “submit blanket or boilerplate
28
                                                      36
                                      PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 37 of 76 Page ID #:2523



 1                                                                 objections . . . to exhibits. dese will be
                                                                   disregarded and overruled.”
 2                                                                 (401, 402) Relevant for damages. (403)
 3                                                                 Defendant does not explain what type of
                                                                   prejudice it will suﬀer thus, Plaintiﬀs
 4                                                                 cannot respond. (802) Person that
                  4705 Notas de Creědito                           prepared exhibit will testify at trial.
 5                                         FRE 401, 402, 403,
     Ps’   158*   no emitidas 2016                                 Foundation will be established at trial
                                           802, lacks foundation
 6                Reporte contable                                 through live witness. Additionally, under
                                                                   the Court’s Scheduling Order, parties
 7                                                                 cannot “submit blanket or boilerplate
                                                                   objections . . . to exhibits. dese will be
 8
                                                                   disregarded and overruled.”
 9                                                                 (401, 402) Relevant for damages. (403)
                                                                   Defendant does not explain what type of
10                                                                 prejudice it will suﬀer thus, Plaintiﬀs
                                                                   cannot respond. (802) Person that
11
                  4706 Reclamos sin                                prepared exhibit will testify at trial.
                                           FRE 401, 402, 403,
12   Ps’   159*   emisioěn de Notas de                             Foundation will be established at trial
                                           802, lacks foundation
                  Creědito 2016                                    through live witness. Additionally, under
13                                                                 the Court’s Scheduling Order, parties
                                                                   cannot “submit blanket or boilerplate
14
                                                                   objections . . . to exhibits. dese will be
15                                                                 disregarded and overruled.”
                                                                   (401, 402) Relevant for damages. (403)
16                                                                 Defendant does not explain what type of
17                                                                 prejudice it will suﬀer thus, Plaintiﬀs
                                                                   cannot respond. (802) Person that
18                4707 Reclamos sin                                prepared exhibit will testify at trial.
                                           FRE 401, 402, 403,
     Ps’   160*   emisión de Notas de                              Foundation will be established at trial
19                                         802, lacks foundation
                  Crédito 2016                                     through live witness. Additionally, under
20                                                                 the Court’s Scheduling Order, parties
                                                                   cannot “submit blanket or boilerplate
21                                                                 objections . . . to exhibits. dese will be
                                                                   disregarded and overruled.”
22
                                                                   (401, 402) Relevant for damages. (403)
23                                                                 Defendant does not explain what type of
                                                                   prejudice it will suﬀer thus, Plaintiﬀs
24                                                                 cannot respond. (802) Person that
                  4708-4744 Support for    FRE 401, 402, 403,
     Ps’   161*                                                    prepared exhibit will testify at trial.
25                Amount Paid - No CN      802, lacks foundation
                                                                   Foundation will be established at trial
26                                                                 through live witness. Additionally, under
                                                                   the Court’s Scheduling Order, parties
27                                                                 cannot “submit blanket or boilerplate
28
                                                     37
                                    PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 38 of 76 Page ID #:2524



 1                                                             objections . . . to exhibits. dese will be
                                                               disregarded and overruled.”
 2
 3                                                             (401, 402) Relevant for damages. (403)
                                                               Defendant does not explain what type of
 4                                                             prejudice it will suﬀer thus, Plaintiﬀs
                                                               cannot respond. (802) Person that
 5
                                                               prepared exhibit will testify at trial.
                  4745 NOTAS DE        FRE 401, 402, 403,
 6   Ps’   162*                                                Foundation will be established at trial
                  CREDITO 2015         802, lacks foundation
                                                               through live witness. Additionally, under
 7                                                             the Court’s Scheduling Order, parties
                                                               cannot “submit blanket or boilerplate
 8
                                                               objections . . . to exhibits. dese will be
 9                                                             disregarded and overruled.”
                                                               (401, 402) Relevant for damages. (403)
10                                                             Defendant does not explain what type of
                                                               prejudice it will suﬀer thus, Plaintiﬀs
11
                                                               cannot respond. (802) Person that
12                                                             prepared exhibit will testify at trial.
                  4746-4764            FRE 401, 402, 403,
     Ps’   163*                                                Foundation will be established at trial
13                20191211100059821    802, lacks foundation
                                                               through live witness. Additionally, under
14                                                             the Court’s Scheduling Order, parties
                                                               cannot “submit blanket or boilerplate
15                                                             objections . . . to exhibits. dese will be
                                                               disregarded and overruled.”
16                                                             (401, 402) Relevant for damages. (403)
17                                                             Defendant does not explain what type of
                                                               prejudice it will suﬀer thus, Plaintiﬀs
18                                                             cannot respond. (802) Person that
                                                               prepared exhibit will testify at trial.
19                4765-4774            FRE 401, 402, 403,
     Ps’   164*                                                Foundation will be established at trial
                  20191211100317967    802, lacks foundation
20                                                             through live witness. Additionally, under
                                                               the Court’s Scheduling Order, parties
21                                                             cannot “submit blanket or boilerplate
                                                               objections . . . to exhibits. dese will be
22
                                                               disregarded and overruled.”
23                                                             (401, 402) Relevant for damages. (403)
                                                               Defendant does not explain what type of
24                                                             prejudice it will suﬀer thus, Plaintiﬀs
                                                               cannot respond. (802) Person that
25                4775-4795            FRE 401, 402, 403,
     Ps’   165*                                                prepared exhibit will testify at trial.
                  20191211101203875    802, lacks foundation
26                                                             Foundation will be established at trial
                                                               through live witness. Additionally, under
27                                                             the Court’s Scheduling Order, parties
                                                               cannot “submit blanket or boilerplate
28
                                                 38
                                  PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 39 of 76 Page ID #:2525



 1                                                                   objections . . . to exhibits. dese will be
                                                                     disregarded and overruled.”
 2                                                                   (401, 402) Relevant for damages. (403)
 3                                                                   Defendant does not explain what type of
                                                                     prejudice it will suﬀer thus, Plaintiﬀs
 4                                                                   cannot respond. (802) Person that
                                                                     prepared exhibit will testify at trial.
 5                4796 -                     FRE 401, 402, 403,
     Ps’   166*                                                      Foundation will be established at trial
                  20191211103255805          802, lacks foundation
 6                                                                   through live witness. Additionally, under
                                                                     the Court’s Scheduling Order, parties
 7                                                                   cannot “submit blanket or boilerplate
                                                                     objections . . . to exhibits. dese will be
 8
                                                                     disregarded and overruled.”
 9                                                                   (401, 402) Relevant for damages. (403)
                                                                     Defendant does not explain what type of
10                                                                   prejudice it will suﬀer thus, Plaintiﬀs
                                                                     cannot respond. (802) Person that
11
                                                                     prepared exhibit will testify at trial.
                  4797-4813 NOTA DE          FRE 401, 402, 403,
12   Ps’   167*                                                      Foundation will be established at trial
                  DEBITO AYCO 2015           802, lacks foundation
                                                                     through live witness. Additionally, under
13                                                                   the Court’s Scheduling Order, parties
                                                                     cannot “submit blanket or boilerplate
14
                                                                     objections . . . to exhibits. dese will be
15                                                                   disregarded and overruled.”

16                                                                   (401, 402) Relevant for damages. (403)
17                                                                   Defendant does not explain what type of
                                                                     prejudice it will suﬀer thus, Plaintiﬀs
18                                                                   cannot respond. (802) Person that
                                                                     prepared exhibit will testify at trial.
19                4814 Detalle de facturas   FRE 401, 402, 403,
     Ps’   168*                                                      Foundation will be established at trial
                  y notas de credito 3%      802, lacks foundation
20                                                                   through live witness. Additionally, under
                                                                     the Court’s Scheduling Order, parties
21                                                                   cannot “submit blanket or boilerplate
                                                                     objections . . . to exhibits. dese will be
22
                                                                     disregarded and overruled.”
23                                                                   (401, 402) Relevant for damages. (403)
                                                                     Defendant does not explain what type of
24                                                                   prejudice it will suﬀer thus, Plaintiﬀs
                  4815-4846 Facturas,                                cannot respond. (802) Person that
25                                           FRE 401, 402, 403,
     Ps’   169*   Notas de Crédito y                                 prepared exhibit will testify at trial.
                                             802, lacks foundation
26                Liquidación 2017                                   Foundation will be established at trial
                                                                     through live witness. Additionally, under
27                                                                   the Court’s Scheduling Order, parties
                                                                     cannot “submit blanket or boilerplate
28
                                                       39
                                     PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 40 of 76 Page ID #:2526



 1                                                               objections . . . to exhibits. dese will be
                                                                 disregarded and overruled.”
 2                                                               (401, 402) Relevant for damages. (403)
 3                                                               Defendant does not explain what type of
                                                                 prejudice it will suﬀer thus, Plaintiﬀs
 4                                                               cannot respond. (802) Person that
                  4847-4883 Facturas,                            prepared exhibit will testify at trial.
 5                                       FRE 401, 402, 403,
     Ps’   170*   Notas de Crédito y                             Foundation will be established at trial
                                         802, lacks foundation
 6                Liquidación 2015                               through live witness. Additionally, under
                                                                 the Court’s Scheduling Order, parties
 7                                                               cannot “submit blanket or boilerplate
                                                                 objections . . . to exhibits. dese will be
 8
                                                                 disregarded and overruled.”
 9                                                               (401, 402) Relevant for damages. (403)
                                                                 Defendant does not explain what type of
10                                                               prejudice it will suﬀer thus, Plaintiﬀs
                                                                 cannot respond. (802) Person that
11
                  4884-4892 Facturas,                            prepared exhibit will testify at trial.
                                         FRE 401, 402, 403,
12   Ps’   171*   Notas de Crédito y                             Foundation will be established at trial
                                         802, lacks foundation
                  Liquidación 2014                               through live witness. Additionally, under
13                                                               the Court’s Scheduling Order, parties
                                                                 cannot “submit blanket or boilerplate
14
                                                                 objections . . . to exhibits. dese will be
15                                                               disregarded and overruled.”
                                                                 (401, 402) Relevant for damages. (403)
16                                                               Defendant does not explain what type of
17                                                               prejudice it will suﬀer thus, Plaintiﬀs
                                                                 cannot respond. (802) Person that
18                4893 DETALLE DE                                prepared exhibit will testify at trial.
                                         FRE 401, 402, 403,
     Ps’   172*   PAGOS FLAMINGO                                 Foundation will be established at trial
19                                       802, lacks foundation
                  2016                                           through live witness. Additionally, under
20                                                               the Court’s Scheduling Order, parties
                                                                 cannot “submit blanket or boilerplate
21                                                               objections . . . to exhibits. dese will be
                                                                 disregarded and overruled.”
22
                                                                 (401, 402) Relevant for damages. (403)
23                                                               Defendant does not explain what type of
                                                                 prejudice it will suﬀer thus, Plaintiﬀs
24                4894-4898
                                                                 cannot respond. (802) Person that
                  CONSTANCIA DE          FRE 401, 402, 403,
     Ps’   173*                                                  prepared exhibit will testify at trial.
25                PAGOS -FLAMINGO        802, lacks foundation
                                                                 Foundation will be established at trial
                  2016
26                                                               through live witness. Additionally, under
                                                                 the Court’s Scheduling Order, parties
27                                                               cannot “submit blanket or boilerplate
28
                                                   40
                                    PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 41 of 76 Page ID #:2527



 1                                                             objections . . . to exhibits. dese will be
                                                               disregarded and overruled.”
 2                                                             (401, 402) Relevant for damages. (403)
 3                                                             Defendant does not explain what type of
                                                               prejudice it will suﬀer thus, Plaintiﬀs
 4                                                             cannot respond. (802) Person that
                                                               prepared exhibit will testify at trial.
 5                4899-4901 HOJA DE    FRE 401, 402, 403,
     Ps’   174*                                                Foundation will be established at trial
                  CALCULO 2015-2017    802, lacks foundation
 6                                                             through live witness. Additionally, under
                                                               the Court’s Scheduling Order, parties
 7                                                             cannot “submit blanket or boilerplate
                                                               objections . . . to exhibits. dese will be
 8
                                                               disregarded and overruled.”
 9
                                                               (401, 402) Relevant for damages. (403)
10                                                             Defendant does not explain what type of
                                                               prejudice it will suﬀer thus, Plaintiﬀs
11
                                                               cannot respond. (802) Person that
12                4902-4903 FLAMINGO                           prepared exhibit will testify at trial.
                                       FRE 401, 402, 403,
     Ps’   175*   (UK)NOTA DE                                  Foundation will be established at trial
13                                     802, lacks foundation
                  CREDITO N°523                                through live witness. Additionally, under
14                                                             the Court’s Scheduling Order, parties
                                                               cannot “submit blanket or boilerplate
15                                                             objections . . . to exhibits. dese will be
                                                               disregarded and overruled.”
16                                                             (401, 402) Relevant for damages. (403)
17                                                             Defendant does not explain what type of
                                                               prejudice it will suﬀer thus, Plaintiﬀs
18                                                             cannot respond. (802) Person that
                  4904-4908 FLAMINGO                           prepared exhibit will testify at trial.
19                                     FRE 401, 402, 403,
     Ps’   176*   (UK)LTD NOTA DE                              Foundation will be established at trial
                                       802, lacks foundation
20                CREDITO N°528                                through live witness. Additionally, under
                                                               the Court’s Scheduling Order, parties
21                                                             cannot “submit blanket or boilerplate
                                                               objections . . . to exhibits. dese will be
22
                                                               disregarded and overruled.”
23                                                             (401, 402) Relevant for damages. (403)
                                                               Defendant does not explain what type of
24                                                             prejudice it will suﬀer thus, Plaintiﬀs
                  4909-4910 FLAMINGO                           cannot respond. (802) Person that
25                                     FRE 401, 402, 403,
     Ps’   177*   NOTA DE CREDITO                              prepared exhibit will testify at trial.
                                       802, lacks foundation
26                N° 527                                       Foundation will be established at trial
                                                               through live witness. Additionally, under
27                                                             the Court’s Scheduling Order, parties
                                                               cannot “submit blanket or boilerplate
28
                                                 41
                                PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 42 of 76 Page ID #:2528



 1                                                                objections . . . to exhibits. dese will be
                                                                  disregarded and overruled.”
 2                                                                (401, 402) Relevant for damages. (403)
 3                                                                Defendant does not explain what type of
                                                                  prejudice it will suﬀer thus, Plaintiﬀs
 4                                                                cannot respond. (802) Person that
                  4911-4914                                       prepared exhibit will testify at trial.
 5                                        FRE 401, 402, 403,
     Ps’   178*   ﬂamingo(uk)n. de                                Foundation will be established at trial
                                          802, lacks foundation
 6                c.n°529                                         through live witness. Additionally, under
                                                                  the Court’s Scheduling Order, parties
 7                                                                cannot “submit blanket or boilerplate
                                                                  objections . . . to exhibits. dese will be
 8
                                                                  disregarded and overruled.”
 9                                                                (401, 402) Relevant for damages. (403)
                                                                  Defendant does not explain what type of
10                                                                prejudice it will suﬀer thus, Plaintiﬀs
                                                                  cannot respond. (802) Person that
11
                  4915-4916 FLAMINGO                              prepared exhibit will testify at trial.
                                          FRE 401, 402, 403,
12   Ps’   179*   (UK)LTD NOTA DE                                 Foundation will be established at trial
                                          802, lacks foundation
                  CREDITO N°535                                   through live witness. Additionally, under
13                                                                the Court’s Scheduling Order, parties
                                                                  cannot “submit blanket or boilerplate
14
                                                                  objections . . . to exhibits. dese will be
15                                                                disregarded and overruled.”
                                                                  (401, 402) Relevant for damages. (403)
16                                                                Defendant does not explain what type of
17                                                                prejudice it will suﬀer thus, Plaintiﬀs
                                                                  cannot respond. (802) Person that
18                4917-4919 FLAMINGO                              prepared exhibit will testify at trial.
                                          FRE 401, 402, 403,
     Ps’   180*   PRODUCE LTD NOTA                                Foundation will be established at trial
19                                        802, lacks foundation
                  DE CREDITO N°538                                through live witness. Additionally, under
20                                                                the Court’s Scheduling Order, parties
                                                                  cannot “submit blanket or boilerplate
21                                                                objections . . . to exhibits. dese will be
                                                                  disregarded and overruled.”
22
                                                                  (401, 402) Relevant for damages. (403)
23                                                                Defendant does not explain what type of
                                                                  prejudice it will suﬀer thus, Plaintiﬀs
24                4920-4921 FLAMINGO                              cannot respond. (802) Person that
                                          FRE 401, 402, 403,
     Ps’   181*   (UK)LTD NOTA DE                                 prepared exhibit will testify at trial.
25                                        802, lacks foundation
                  CREDITO 552                                     Foundation will be established at trial
26                                                                through live witness. Additionally, under
                                                                  the Court’s Scheduling Order, parties
27                                                                cannot “submit blanket or boilerplate
28
                                                    42
                                     PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 43 of 76 Page ID #:2529



 1                                                             objections . . . to exhibits. dese will be
                                                               disregarded and overruled.”
 2                                                             (401, 402) Relevant for damages. (403)
 3                                                             Defendant does not explain what type of
                                                               prejudice it will suﬀer thus, Plaintiﬀs
 4                                                             cannot respond. (802) Person that
                  4922-4924 FLAMINGO                           prepared exhibit will testify at trial.
 5                                     FRE 401, 402, 403,
     Ps’   182*   PRODUCE NOTA DE                              Foundation will be established at trial
                                       802, lacks foundation
 6                CREDITO N°536                                through live witness. Additionally, under
                                                               the Court’s Scheduling Order, parties
 7                                                             cannot “submit blanket or boilerplate
                                                               objections . . . to exhibits. dese will be
 8
                                                               disregarded and overruled.”
 9                                                             (401, 402) Relevant for damages. (403)
                                                               Defendant does not explain what type of
10                                                             prejudice it will suﬀer thus, Plaintiﬀs
                                                               cannot respond. (802) Person that
11
                  4925-4929 FLAMINGO                           prepared exhibit will testify at trial.
                                       FRE 401, 402, 403,
12   Ps’   183*   PRODUCE NOTA DE                              Foundation will be established at trial
                                       802, lacks foundation
                  CREDITO N°543                                through live witness. Additionally, under
13                                                             the Court’s Scheduling Order, parties
                                                               cannot “submit blanket or boilerplate
14
                                                               objections . . . to exhibits. dese will be
15                                                             disregarded and overruled.”
                                                               (401, 402) Relevant for damages. (403)
16                                                             Defendant does not explain what type of
17                                                             prejudice it will suﬀer thus, Plaintiﬀs
                                                               cannot respond. (802) Person that
18                4930-4935 FLAMINGO                           prepared exhibit will testify at trial.
                                       FRE 401, 402, 403,
     Ps’   184*   PRODUCE NOTA DE                              Foundation will be established at trial
19                                     802, lacks foundation
                  CREDITO N°544                                through live witness. Additionally, under
20                                                             the Court’s Scheduling Order, parties
                                                               cannot “submit blanket or boilerplate
21                                                             objections . . . to exhibits. dese will be
                                                               disregarded and overruled.”
22
                                                               (401, 402) Relevant for damages. (403)
23                                                             Defendant does not explain what type of
                                                               prejudice it will suﬀer thus, Plaintiﬀs
24                4936-4939 FLAMINGO                           cannot respond. (802) Person that
                                       FRE 401, 402, 403,
     Ps’   185*   PRODUCE LTD NOTA                             prepared exhibit will testify at trial.
25                                     802, lacks foundation
                  DE CREDITO N°545                             Foundation will be established at trial
26                                                             through live witness. Additionally, under
                                                               the Court’s Scheduling Order, parties
27                                                             cannot “submit blanket or boilerplate
28
                                                 43
                                PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 44 of 76 Page ID #:2530



 1                                                             objections . . . to exhibits. dese will be
                                                               disregarded and overruled.”
 2                                                             (401, 402) Relevant for damages. (403)
 3                                                             Defendant does not explain what type of
                                                               prejudice it will suﬀer thus, Plaintiﬀs
 4                                                             cannot respond. (802) Person that
                  4940-4942 FLAMINGO                           prepared exhibit will testify at trial.
 5                                     FRE 401, 402, 403,
     Ps’   186*   NOTA DE CREDITO                              Foundation will be established at trial
                                       802, lacks foundation
 6                N° 546                                       through live witness. Additionally, under
                                                               the Court’s Scheduling Order, parties
 7                                                             cannot “submit blanket or boilerplate
                                                               objections . . . to exhibits. dese will be
 8
                                                               disregarded and overruled.”
 9                                                             (401, 402) Relevant for damages. (403)
                                                               Defendant does not explain what type of
10                                                             prejudice it will suﬀer thus, Plaintiﬀs
                                                               cannot respond. (802) Person that
11
                  4943-4945 FLAMINGO                           prepared exhibit will testify at trial.
                                       FRE 401, 402, 403,
12   Ps’   187*   NOTA DE CREDITO                              Foundation will be established at trial
                                       802, lacks foundation
                  N° 547                                       through live witness. Additionally, under
13                                                             the Court’s Scheduling Order, parties
                                                               cannot “submit blanket or boilerplate
14
                                                               objections . . . to exhibits. dese will be
15                                                             disregarded and overruled.”
                                                               (401, 402) Relevant for damages. (403)
16                                                             Defendant does not explain what type of
17                                                             prejudice it will suﬀer thus, Plaintiﬀs
                                                               cannot respond. (802) Person that
18                4946-4949 FLAMINGO                           prepared exhibit will testify at trial.
                                       FRE 401, 402, 403,
     Ps’   188*   PRODUCE LTD NOTA                             Foundation will be established at trial
19                                     802, lacks foundation
                  DE CREDITO N°548                             through live witness. Additionally, under
20                                                             the Court’s Scheduling Order, parties
                                                               cannot “submit blanket or boilerplate
21                                                             objections . . . to exhibits. dese will be
                                                               disregarded and overruled.”
22
                                                               (401, 402) Relevant for damages. (403)
23                                                             Defendant does not explain what type of
                                                               prejudice it will suﬀer thus, Plaintiﬀs
24                4950-4955 FLAMINGO                           cannot respond. (802) Person that
                                       FRE 401, 402, 403,
     Ps’   189*   PRODUCE LTD NOTA                             prepared exhibit will testify at trial.
25                                     802, lacks foundation
                  DE CREDITO N°549                             Foundation will be established at trial
26                                                             through live witness. Additionally, under
                                                               the Court’s Scheduling Order, parties
27                                                             cannot “submit blanket or boilerplate
28
                                                 44
                                PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 45 of 76 Page ID #:2531



 1                                                             objections . . . to exhibits. dese will be
                                                               disregarded and overruled.”
 2                                                             (401, 402) Relevant for damages. (403)
 3                                                             Defendant does not explain what type of
                                                               prejudice it will suﬀer thus, Plaintiﬀs
 4                                                             cannot respond. (802) Person that
                  4956-4961 FLAMINGO                           prepared exhibit will testify at trial.
 5                                     FRE 401, 402, 403,
     Ps’   190*   PRODUCE LTD NOTA                             Foundation will be established at trial
                                       802, lacks foundation
 6                D CREDITO N°550                              through live witness. Additionally, under
                                                               the Court’s Scheduling Order, parties
 7                                                             cannot “submit blanket or boilerplate
                                                               objections . . . to exhibits. dese will be
 8
                                                               disregarded and overruled.”
 9                                                             (401, 402) Relevant for damages. (403)
                                                               Defendant does not explain what type of
10                                                             prejudice it will suﬀer thus, Plaintiﬀs
                                                               cannot respond. (802) Person that
11
                  4962-4967 FLAMINGO                           prepared exhibit will testify at trial.
                                       FRE 401, 402, 403,
12   Ps’   191*   PRODUCE LTD NOTA                             Foundation will be established at trial
                                       802, lacks foundation
                  DE CREDITO N°551                             through live witness. Additionally, under
13                                                             the Court’s Scheduling Order, parties
                                                               cannot “submit blanket or boilerplate
14
                                                               objections . . . to exhibits. dese will be
15                                                             disregarded and overruled.”
                                                               (401, 402) Relevant for damages. (403)
16                                                             Defendant does not explain what type of
17                                                             prejudice it will suﬀer thus, Plaintiﬀs
                                                               cannot respond. (802) Person that
18                4968-4969 NATURES                            prepared exhibit will testify at trial.
                                       FRE 401, 402, 403,
     Ps’   192*   PRIDE NOTA DE                                Foundation will be established at trial
19                                     802, lacks foundation
                  CREDITO N° 519                               through live witness. Additionally, under
20                                                             the Court’s Scheduling Order, parties
                                                               cannot “submit blanket or boilerplate
21                                                             objections . . . to exhibits. dese will be
                                                               disregarded and overruled.”
22
                                                               (401, 402) Relevant for damages. (403)
23                                                             Defendant does not explain what type of
                                                               prejudice it will suﬀer thus, Plaintiﬀs
24                4970-4973 NATURES                            cannot respond. (802) Person that
                                       FRE 401, 402, 403,
     Ps’   193*   PRIDE NOTA DE                                prepared exhibit will testify at trial.
25                                     802, lacks foundation
                  CREDITO N°532                                Foundation will be established at trial
26                                                             through live witness. Additionally, under
                                                               the Court’s Scheduling Order, parties
27                                                             cannot “submit blanket or boilerplate
28
                                                 45
                                PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 46 of 76 Page ID #:2532



 1                                                              objections . . . to exhibits. dese will be
                                                                disregarded and overruled.”
 2                                                              (401, 402) Relevant for damages. (403)
 3                                                              Defendant does not explain what type of
                                                                prejudice it will suﬀer thus, Plaintiﬀs
 4                                                              cannot respond. (802) Person that
                  4974-4976 NATURES                             prepared exhibit will testify at trial.
 5                                      FRE 401, 402, 403,
     Ps’   194*   PRIDE NOTA DE                                 Foundation will be established at trial
                                        802, lacks foundation
 6                CREDITO N°537                                 through live witness. Additionally, under
                                                                the Court’s Scheduling Order, parties
 7                                                              cannot “submit blanket or boilerplate
                                                                objections . . . to exhibits. dese will be
 8
                                                                disregarded and overruled.”
 9                                                              (401, 402) Relevant for damages. (403)
                                                                Defendant does not explain what type of
10                                                              prejudice it will suﬀer thus, Plaintiﬀs
                                                                cannot respond. (802) Person that
11                4977-4981
                                                                prepared exhibit will testify at trial.
                  WISMETTAC FOODS       FRE 401, 402, 403,
12   Ps’   195*                                                 Foundation will be established at trial
                  NOTA DE CREDITO       802, lacks foundation
                                                                through live witness. Additionally, under
13                N°524
                                                                the Court’s Scheduling Order, parties
                                                                cannot “submit blanket or boilerplate
14
                                                                objections . . . to exhibits. dese will be
15                                                              disregarded and overruled.”

16                                                              (401, 402) Relevant for damages. (403)
17                                                              Defendant does not explain what type of
                                                                prejudice it will suﬀer thus, Plaintiﬀs
18                                                              cannot respond. (802) Person that
                                                                prepared exhibit will testify at trial.
19                4982-4984 Agreement   FRE 401, 402, 403,
     Ps’   196*                                                 Foundation will be established at trial
                  AVSA - AYCO 2014      802, lacks foundation
20                                                              through live witness. Additionally, under
                                                                the Court’s Scheduling Order, parties
21                                                              cannot “submit blanket or boilerplate
                                                                objections . . . to exhibits. dese will be
22
                                                                disregarded and overruled.”
23                                                              (401, 402) Relevant for damages. (403)
                                                                Defendant does not explain what type of
24                                                              prejudice it will suﬀer thus, Plaintiﬀs
                                                                cannot respond. (802) Person that
25                4985-4988 Agreement   FRE 401, 402, 403,
     Ps’   197*                                                 prepared exhibit will testify at trial.
                  AVSA - AYCO 2015      802, lacks foundation
26                                                              Foundation will be established at trial
                                                                through live witness. Additionally, under
27                                                              the Court’s Scheduling Order, parties
                                                                cannot “submit blanket or boilerplate
28
                                                  46
                                  PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 47 of 76 Page ID #:2533



 1                                                              objections . . . to exhibits. dese will be
                                                                disregarded and overruled.”
 2                                                              (401, 402) Relevant for damages. (403)
 3                                                              Defendant does not explain what type of
                                                                prejudice it will suﬀer thus, Plaintiﬀs
 4                                                              cannot respond. (802) Person that
                                                                prepared exhibit will testify at trial.
 5                4989-4992 Agreement   FRE 401, 402, 403,
     Ps’   198*                                                 Foundation will be established at trial
                  AVSA - AYCO 2016      802, lacks foundation
 6                                                              through live witness. Additionally, under
                                                                the Court’s Scheduling Order, parties
 7                                                              cannot “submit blanket or boilerplate
                                                                objections . . . to exhibits. dese will be
 8
                                                                disregarded and overruled.”
 9                                                              (401, 402) Relevant for damages. (403)
                                                                Defendant does not explain what type of
10                                                              prejudice it will suﬀer thus, Plaintiﬀs
                                                                cannot respond. (802) Person that
11                4993-4994 Agreement
                                                                prepared exhibit will testify at trial.
                  AVSA - FLAMINGO       FRE 401, 402, 403,
12   Ps’   199*                                                 Foundation will be established at trial
                  2014 (ANTES           802, lacks foundation
                                                                through live witness. Additionally, under
13                FINLAYS)
                                                                the Court’s Scheduling Order, parties
                                                                cannot “submit blanket or boilerplate
14
                                                                objections . . . to exhibits. dese will be
15                                                              disregarded and overruled.”
                                                                (401, 402) Relevant for damages. (403)
16                                                              Defendant does not explain what type of
17                                                              prejudice it will suﬀer thus, Plaintiﬀs
                                                                cannot respond. (802) Person that
18                4995-4996 Agreement                           prepared exhibit will testify at trial.
                                        FRE 401, 402, 403,
     Ps’   200*   AVSA - FLAMINGO                               Foundation will be established at trial
19                                      802, lacks foundation
                  2015                                          through live witness. Additionally, under
20                                                              the Court’s Scheduling Order, parties
                                                                cannot “submit blanket or boilerplate
21                                                              objections . . . to exhibits. dese will be
                                                                disregarded and overruled.”
22
                                                                (401, 402) Relevant for damages. (403)
23                                                              Defendant does not explain what type of
                                                                prejudice it will suﬀer thus, Plaintiﬀs
24                4997-4998 Agreement                           cannot respond. (802) Person that
                                        FRE 401, 402, 403,
     Ps’   201*   AVSA - FLAMINGO                               prepared exhibit will testify at trial.
25                                      802, lacks foundation
                  2016                                          Foundation will be established at trial
26                                                              through live witness. Additionally, under
                                                                the Court’s Scheduling Order, parties
27                                                              cannot “submit blanket or boilerplate
28
                                                  47
                                  PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 48 of 76 Page ID #:2534



 1                                                              objections . . . to exhibits. dese will be
                                                                disregarded and overruled.”
 2                                                              (401, 402) Relevant for damages. (403)
 3                                                              Defendant does not explain what type of
                                                                prejudice it will suﬀer thus, Plaintiﬀs
 4                                                              cannot respond. (802) Person that
                  4999-5012 Agreement                           prepared exhibit will testify at trial.
 5                                      FRE 401, 402, 403,
     Ps’   202*   AVSA - FLAMINGO                               Foundation will be established at trial
                                        802, lacks foundation
 6                2017                                          through live witness. Additionally, under
                                                                the Court’s Scheduling Order, parties
 7                                                              cannot “submit blanket or boilerplate
                                                                objections . . . to exhibits. dese will be
 8
                                                                disregarded and overruled.”
 9                                                              (401, 402) Relevant for damages. (403)
                                                                Defendant does not explain what type of
10                                                              prejudice it will suﬀer thus, Plaintiﬀs
                                                                cannot respond. (802) Person that
11
                  5013-5028 Agreement                           prepared exhibit will testify at trial.
                                        FRE 401, 402, 403,
12   Ps’   203*   AVSA - FLAMINGO                               Foundation will be established at trial
                                        802, lacks foundation
                  2018                                          through live witness. Additionally, under
13                                                              the Court’s Scheduling Order, parties
                                                                cannot “submit blanket or boilerplate
14
                                                                objections . . . to exhibits. dese will be
15                                                              disregarded and overruled.”
                                                                (401, 402) Relevant for damages. (403)
16                                                              Defendant does not explain what type of
17                                                              prejudice it will suﬀer thus, Plaintiﬀs
                                                                cannot respond. (802) Person that
18                5029-5034 Agreement                           prepared exhibit will testify at trial.
                                        FRE 401, 402, 403,
     Ps’   204*   AVSA - NATURES                                Foundation will be established at trial
19                                      802, lacks foundation
                  PRIDE 2014                                    through live witness. Additionally, under
20                                                              the Court’s Scheduling Order, parties
                                                                cannot “submit blanket or boilerplate
21                                                              objections . . . to exhibits. dese will be
                                                                disregarded and overruled.”
22
                                                                (401, 402) Relevant for damages. (403)
23                                                              Defendant does not explain what type of
                                                                prejudice it will suﬀer thus, Plaintiﬀs
24                5035-5040 Agreement                           cannot respond. (802) Person that
                                        FRE 401, 402, 403,
     Ps’   205*   AVSA - NATURES                                prepared exhibit will testify at trial.
25                                      802, lacks foundation
                  PRIDE 2015                                    Foundation will be established at trial
26                                                              through live witness. Additionally, under
                                                                the Court’s Scheduling Order, parties
27                                                              cannot “submit blanket or boilerplate
28
                                                  48
                                  PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 49 of 76 Page ID #:2535



 1                                                              objections . . . to exhibits. dese will be
                                                                disregarded and overruled.”
 2                                                              (401, 402) Relevant for damages. (403)
 3                                                              Defendant does not explain what type of
                                                                prejudice it will suﬀer thus, Plaintiﬀs
 4                                                              cannot respond. (802) Person that
                  5041-5046 Agreement                           prepared exhibit will testify at trial.
 5                                      FRE 401, 402, 403,
     Ps’   206*   AVSA - NATURES                                Foundation will be established at trial
                                        802, lacks foundation
 6                PRIDE 2016                                    through live witness. Additionally, under
                                                                the Court’s Scheduling Order, parties
 7                                                              cannot “submit blanket or boilerplate
                                                                objections . . . to exhibits. dese will be
 8
                                                                disregarded and overruled.”
 9
                                                                (401, 402) Relevant for damages. (403)
10                                                              Defendant does not explain what type of
                                                                prejudice it will suﬀer thus, Plaintiﬀs
11
                                                                cannot respond. (802) Person that
12                                                              prepared exhibit will testify at trial.
                  5047-5166 COSTOS      FRE 401, 402, 403,
     Ps’   207*                                                 Foundation will be established at trial
13                CAMPO 2016            802, lacks foundation
                                                                through live witness. Additionally, under
14                                                              the Court’s Scheduling Order, parties
                                                                cannot “submit blanket or boilerplate
15                                                              objections . . . to exhibits. dese will be
                                                                disregarded and overruled.”
16                                                              (401, 402) Relevant for damages. (403)
17                                                              Defendant does not explain what type of
                                                                prejudice it will suﬀer thus, Plaintiﬀs
18                                                              cannot respond. (802) Person that
                  5167-5187 COSTOS                              prepared exhibit will testify at trial.
19                                      FRE 401, 402, 403,
     Ps’   208*   MAQUILA Y CAMPO                               Foundation will be established at trial
                                        802, lacks foundation
20                2014 2018 (1)                                 through live witness. Additionally, under
                                                                the Court’s Scheduling Order, parties
21                                                              cannot “submit blanket or boilerplate
                                                                objections . . . to exhibits. dese will be
22
                                                                disregarded and overruled.”
23                                                              (401, 402) Relevant for damages. (403)
                                                                Defendant does not explain what type of
24                                                              prejudice it will suﬀer thus, Plaintiﬀs
                  5188-5201 COSTOS                              cannot respond. (802) Person that
25                                      FRE 401, 402, 403,
     Ps’   209*   MAQUILA Y CAMPO                               prepared exhibit will testify at trial.
                                        802, lacks foundation
26                2014 2018                                     Foundation will be established at trial
                                                                through live witness. Additionally, under
27                                                              the Court’s Scheduling Order, parties
                                                                cannot “submit blanket or boilerplate
28
                                                  49
                                  PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 50 of 76 Page ID #:2536



 1                                                                 objections . . . to exhibits. dese will be
                                                                   disregarded and overruled.”
 2                                                                 (401, 402) Relevant for damages. (403)
 3                                                                 Defendant does not explain what type of
                                                                   prejudice it will suﬀer thus, Plaintiﬀs
 4                                                                 cannot respond. (802) Person that
                  5202-5216                                        prepared exhibit will testify at trial.
 5                                         FRE 401, 402, 403,
     Ps’   210*   PRESUPUESTO                                      Foundation will be established at trial
                                           802, lacks foundation
 6                CAMPO 2014 2018                                  through live witness. Additionally, under
                                                                   the Court’s Scheduling Order, parties
 7                                                                 cannot “submit blanket or boilerplate
                                                                   objections . . . to exhibits. dese will be
 8
                                                                   disregarded and overruled.”
 9                                                                 (401, 402) Relevant for damages. (403)
                                                                   Defendant does not explain what type of
10                                                                 prejudice it will suﬀer thus, Plaintiﬀs
                                                                   cannot respond. (802) Person that
11
                                                                   prepared exhibit will testify at trial.
                  5217-5218 Proy. Planta   FRE 401, 402, 403,
12   Ps’   211*                                                    Foundation will be established at trial
                  Holantao 2014-2019       802, lacks foundation
                                                                   through live witness. Additionally, under
13                                                                 the Court’s Scheduling Order, parties
                                                                   cannot “submit blanket or boilerplate
14
                                                                   objections . . . to exhibits. dese will be
15                                                                 disregarded and overruled.”
                                                                   (401, 402) Relevant for damages. (403)
16                                                                 Defendant does not explain what type of
17                                                                 prejudice it will suﬀer thus, Plaintiﬀs
                                                                   cannot respond. (802) Person that
                  5219 RESUMEN DE
18                                                                 prepared exhibit will testify at trial.
                  COSTOS Y                 FRE 401, 402, 403,
     Ps’   212*                                                    Foundation will be established at trial
19                PROYECCIONES             802, lacks foundation
                                                                   through live witness. Additionally, under
                  UNITARIOS 2016
20                                                                 the Court’s Scheduling Order, parties
                                                                   cannot “submit blanket or boilerplate
21                                                                 objections . . . to exhibits. dese will be
                                                                   disregarded and overruled.”
22
23                                                                 (401, 402) Relevant for damages. (403)
                                                                   Defendant does not explain what type of
24                7867-7873 Acuerdo                                prejudice it will suﬀer thus, Plaintiﬀs
                  Marco de                                         cannot respond. (802) Person that
25                                         FRE 401, 402, 403,
     Ps’   213*   Reconocimiento y pago                            prepared exhibit will testify at trial.
                                           802, lacks foundation
26                obligaciones -Fondo de                           Foundation will be established at trial
                  Inversión COMEX                                  through live witness. Additionally, under
27                                                                 the Court’s Scheduling Order, parties
                                                                   cannot “submit blanket or boilerplate
28
                                                     50
                                    PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 51 of 76 Page ID #:2537



 1                                                                 objections . . . to exhibits. dese will be
                                                                   disregarded and overruled.”
 2                                                                 (401, 402) Relevant for damages. (403)
 3                                                                 Defendant does not explain what type of
                                                                   prejudice it will suﬀer thus, Plaintiﬀs
 4                                                                 cannot respond. (802) Person that
                                                                   prepared exhibit will testify at trial.
 5                7874-7887 Anticipos de   FRE 401, 402, 403,
     Ps’   214*                                                    Foundation will be established at trial
                  Clientes del Exterior    802, lacks foundation
 6                                                                 through live witness. Additionally, under
                                                                   the Court’s Scheduling Order, parties
 7                                                                 cannot “submit blanket or boilerplate
                                                                   objections . . . to exhibits. dese will be
 8
                                                                   disregarded and overruled.”
 9                                                                 (401, 402) Relevant for damages. (403)
                                                                   Defendant does not explain what type of
10                                                                 prejudice it will suﬀer thus, Plaintiﬀs
                                                                   cannot respond. (802) Person that
11
                                                                   prepared exhibit will testify at trial.
                  7888-7897 BAN BIF        FRE 401, 402, 403,
12   Ps’   215*                                                    Foundation will be established at trial
                  LEASING                  802, lacks foundation
                                                                   through live witness. Additionally, under
13                                                                 the Court’s Scheduling Order, parties
                                                                   cannot “submit blanket or boilerplate
14
                                                                   objections . . . to exhibits. dese will be
15                                                                 disregarded and overruled.”
                                                                   (401, 402) Relevant for damages. (403)
16                                                                 Defendant does not explain what type of
17                                                                 prejudice it will suﬀer thus, Plaintiﬀs
                                                                   cannot respond. (802) Person that
18                                                                 prepared exhibit will testify at trial.
                  7898-7907 BAN BIF        FRE 401, 402, 403,
     Ps’   216*                                                    Foundation will be established at trial
19                PRESTAMO                 802, lacks foundation
                                                                   through live witness. Additionally, under
20                                                                 the Court’s Scheduling Order, parties
                                                                   cannot “submit blanket or boilerplate
21                                                                 objections . . . to exhibits. dese will be
                                                                   disregarded and overruled.”
22
                                                                   (401, 402) Relevant for damages. (403)
23                                                                 Defendant does not explain what type of
                                                                   prejudice it will suﬀer thus, Plaintiﬀs
24                7908-7913 Cancelación
                                                                   cannot respond. (802) Person that
                  de letras de SAVAR por   FRE 401, 402, 403,
     Ps’   217*                                                    prepared exhibit will testify at trial.
25                COOPERATIVA              802, lacks foundation
                                                                   Foundation will be established at trial
                  PACIFICO
26                                                                 through live witness. Additionally, under
                                                                   the Court’s Scheduling Order, parties
27                                                                 cannot “submit blanket or boilerplate
28
                                                     51
                                    PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 52 of 76 Page ID #:2538



 1                                                                  objections . . . to exhibits. dese will be
                                                                    disregarded and overruled.”
 2                                                                  (401, 402) Relevant for damages. (403)
 3                                                                  Defendant does not explain what type of
                                                                    prejudice it will suﬀer thus, Plaintiﬀs
 4                7914-7917 Convenio de                             cannot respond. (802) Person that
                  Reconocimiento de                                 prepared exhibit will testify at trial.
 5                                          FRE 401, 402, 403,
     Ps’   218*   obligaciones y                                    Foundation will be established at trial
                                            802, lacks foundation
 6                condonación de saldo de                           through live witness. Additionally, under
                  deuda BANBIF                                      the Court’s Scheduling Order, parties
 7                                                                  cannot “submit blanket or boilerplate
                                                                    objections . . . to exhibits. dese will be
 8
                                                                    disregarded and overruled.”
 9                                                                  (401, 402) Relevant for damages. (403)
                                                                    Defendant does not explain what type of
10                                                                  prejudice it will suﬀer thus, Plaintiﬀs
                                                                    cannot respond. (802) Person that
11
                                                                    prepared exhibit will testify at trial.
                  7918-7919 correo ban      FRE 401, 402, 403,
12   Ps’   219*                                                     Foundation will be established at trial
                  bif infocorp              802, lacks foundation
                                                                    through live witness. Additionally, under
13                                                                  the Court’s Scheduling Order, parties
                                                                    cannot “submit blanket or boilerplate
14
                                                                    objections . . . to exhibits. dese will be
15                                                                  disregarded and overruled.”
                                                                    (401, 402) Relevant for damages. (403)
16                                                                  Defendant does not explain what type of
17                                                                  prejudice it will suﬀer thus, Plaintiﬀs
                                                                    cannot respond. (802) Person that
                  7920-7921
18                                                                  prepared exhibit will testify at trial.
                  CRONOGRAMA DE             FRE 401, 402, 403,
     Ps’   220*                                                     Foundation will be established at trial
19                COOPERATIVA               802, lacks foundation
                                                                    through live witness. Additionally, under
                  PACIFICO
20                                                                  the Court’s Scheduling Order, parties
                                                                    cannot “submit blanket or boilerplate
21                                                                  objections . . . to exhibits. dese will be
                                                                    disregarded and overruled.”
22
                                                                    (401, 402) Relevant for damages. (403)
23                                                                  Defendant does not explain what type of
                                                                    prejudice it will suﬀer thus, Plaintiﬀs
24                                                                  cannot respond. (802) Person that
                  7922 Cronograma de        FRE 401, 402, 403,
     Ps’   221*                                                     prepared exhibit will testify at trial.
25                Root Capital              802, lacks foundation
                                                                    Foundation will be established at trial
26                                                                  through live witness. Additionally, under
                                                                    the Court’s Scheduling Order, parties
27                                                                  cannot “submit blanket or boilerplate
28
                                                      52
                                    PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 53 of 76 Page ID #:2539



 1                                                                 objections . . . to exhibits. dese will be
                                                                   disregarded and overruled.”
 2                                                                 (401, 402) Relevant for damages. (403)
 3                                                                 Defendant does not explain what type of
                                                                   prejudice it will suﬀer thus, Plaintiﬀs
 4                                                                 cannot respond. (802) Person that
                  7923 Desembolso de                               prepared exhibit will testify at trial.
 5                                         FRE 401, 402, 403,
     Ps’   222*   prestamo de Coop.                                Foundation will be established at trial
                                           802, lacks foundation
 6                Paciﬁco - Enero 2018                             through live witness. Additionally, under
                                                                   the Court’s Scheduling Order, parties
 7                                                                 cannot “submit blanket or boilerplate
                                                                   objections . . . to exhibits. dese will be
 8
                                                                   disregarded and overruled.”
 9                                                                 (401, 402) Relevant for damages. (403)
                                                                   Defendant does not explain what type of
10                                                                 prejudice it will suﬀer thus, Plaintiﬀs
                                                                   cannot respond. (802) Person that
11
                                                                   prepared exhibit will testify at trial.
                  7930-7962 Facturas por   FRE 401, 402, 403,
12   Ps’   223*                                                    Foundation will be established at trial
                  Intereses                802, lacks foundation
                                                                   through live witness. Additionally, under
13                                                                 the Court’s Scheduling Order, parties
                                                                   cannot “submit blanket or boilerplate
14
                                                                   objections . . . to exhibits. dese will be
15                                                                 disregarded and overruled.”
                                                                   (401, 402) Relevant for damages. (403)
16                                                                 Defendant does not explain what type of
17                                                                 prejudice it will suﬀer thus, Plaintiﬀs
                                                                   cannot respond. (802) Person that
18                                                                 prepared exhibit will testify at trial.
                  7963-7964 Gastos de      FRE 401, 402, 403,
     Ps’   224*                                                    Foundation will be established at trial
19                Fideicomisos             802, lacks foundation
                                                                   through live witness. Additionally, under
20                                                                 the Court’s Scheduling Order, parties
                                                                   cannot “submit blanket or boilerplate
21                                                                 objections . . . to exhibits. dese will be
                                                                   disregarded and overruled.”
22
                                                                   (401, 402) Relevant for damages. (403)
23                                                                 Defendant does not explain what type of
                                                                   prejudice it will suﬀer thus, Plaintiﬀs
24                7978-7985 LEASING                                cannot respond. (802) Person that
                                           FRE 401, 402, 403,
     Ps’   225*   REFRIGERADO BAN                                  prepared exhibit will testify at trial.
25                                         802, lacks foundation
                  BIF                                              Foundation will be established at trial
26                                                                 through live witness. Additionally, under
                                                                   the Court’s Scheduling Order, parties
27                                                                 cannot “submit blanket or boilerplate
28
                                                     53
                                    PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 54 of 76 Page ID #:2540



 1                                                                  objections . . . to exhibits. dese will be
                                                                    disregarded and overruled.”
 2                                                                  (401, 402) Relevant for damages. (403)
 3                                                                  Defendant does not explain what type of
                                                                    prejudice it will suﬀer thus, Plaintiﬀs
 4                                                                  cannot respond. (802) Person that
                                                                    prepared exhibit will testify at trial.
 5                7986-8002 Notiﬁcacion     FRE 401, 402, 403,
     Ps’   226*                                                     Foundation will be established at trial
                  judicial Savar            802, lacks foundation
 6                                                                  through live witness. Additionally, under
                                                                    the Court’s Scheduling Order, parties
 7                                                                  cannot “submit blanket or boilerplate
                                                                    objections . . . to exhibits. dese will be
 8
                                                                    disregarded and overruled.”
 9                                                                  (401, 402) Relevant for damages. (403)
                                                                    Defendant does not explain what type of
10                                                                  prejudice it will suﬀer thus, Plaintiﬀs
                                                                    cannot respond. (802) Person that
11
                  8003 ROOT CAPITAL                                 prepared exhibit will testify at trial.
                                            FRE 401, 402, 403,
12   Ps’   227*   Prestamo de $ 300,000 -                           Foundation will be established at trial
                                            802, lacks foundation
                  Agost 2013                                        through live witness. Additionally, under
13                                                                  the Court’s Scheduling Order, parties
                                                                    cannot “submit blanket or boilerplate
14
                                                                    objections . . . to exhibits. dese will be
15                                                                  disregarded and overruled.”
                                                                    (401, 402) Relevant for damages. (403)
16                                                                  Defendant does not explain what type of
17                                                                  prejudice it will suﬀer thus, Plaintiﬀs
                                                                    cannot respond. (802) Person that
18                8004 ROOT CAPITAL                                 prepared exhibit will testify at trial.
                                            FRE 401, 402, 403,
     Ps’   228*   Prestamo de $ 700,000 -                           Foundation will be established at trial
19                                          802, lacks foundation
                  Julio 2013                                        through live witness. Additionally, under
20                                                                  the Court’s Scheduling Order, parties
                                                                    cannot “submit blanket or boilerplate
21                                                                  objections . . . to exhibits. dese will be
                                                                    disregarded and overruled.”
22
                                                                    (401, 402) Relevant for damages. (403)
23                                                                  Defendant does not explain what type of
                                                                    prejudice it will suﬀer thus, Plaintiﬀs
24                                                                  cannot respond. (802) Person that
                  8005-8021 SAVAR -         FRE 401, 402, 403,
     Ps’   229*                                                     prepared exhibit will testify at trial.
25                letras                    802, lacks foundation
                                                                    Foundation will be established at trial
26                                                                  through live witness. Additionally, under
                                                                    the Court’s Scheduling Order, parties
27                                                                  cannot “submit blanket or boilerplate
28
                                                      54
                                    PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 55 of 76 Page ID #:2541



 1                                                                  objections . . . to exhibits. dese will be
                                                                    disregarded and overruled.”
 2                                                                  (401, 402) Relevant for damages. (403)
 3                                                                  Defendant does not explain what type of
                                                                    prejudice it will suﬀer thus, Plaintiﬀs
 4                8022-8024 Transaccion                             cannot respond. (802) Person that
                  Extra judicial y pago                             prepared exhibit will testify at trial.
 5                                          FRE 401, 402, 403,
     Ps’   230*   Savar con fondos de                               Foundation will be established at trial
                                            802, lacks foundation
 6                cooperativa Paciﬁco con                           through live witness. Additionally, under
                  extra judicial                                    the Court’s Scheduling Order, parties
 7                                                                  cannot “submit blanket or boilerplate
                                                                    objections . . . to exhibits. dese will be
 8
                                                                    disregarded and overruled.”
 9
                                                                    (401, 402) Relevant for damages. (403)
10                                                                  Defendant does not explain what type of
                                                                    prejudice it will suﬀer thus, Plaintiﬀs
11
                                                                    cannot respond. (802) Person that
12                8025-8038 COSTOS                                  prepared exhibit will testify at trial.
                                            FRE 401, 402, 403,
     Ps’   231*   MAQUILA Y CAMPO                                   Foundation will be established at trial
13                                          802, lacks foundation
                  2014 2018                                         through live witness. Additionally, under
14                                                                  the Court’s Scheduling Order, parties
                                                                    cannot “submit blanket or boilerplate
15                                                                  objections . . . to exhibits. dese will be
                                                                    disregarded and overruled.”
16                                                                  (401, 402) Relevant for damages. (403)
17                                                                  Defendant does not explain what type of
                                                                    prejudice it will suﬀer thus, Plaintiﬀs
18                                                                  cannot respond. (802) Person that
                                                                    prepared exhibit will testify at trial.
19                8039-8040 Proy. Planta    FRE 401, 402, 403,
     Ps’   232*                                                     Foundation will be established at trial
                  Holantao 2014-2019        802, lacks foundation
20                                                                  through live witness. Additionally, under
                                                                    the Court’s Scheduling Order, parties
21                                                                  cannot “submit blanket or boilerplate
                                                                    objections . . . to exhibits. dese will be
22
                                                                    disregarded and overruled.”
23
                                                                    (401, 402) Relevant for damages. (403)
24                                                                  Defendant does not explain what type of
                                                                    prejudice it will suﬀer thus, Plaintiﬀs
25
                                            FRE 401, 402, 403,      cannot respond. (802) Person that
     Ps’   233*   8041 BERNALES 2017
26                                          802, lacks foundation   prepared exhibit will testify at trial.
                                                                    Foundation will be established at trial
27                                                                  through live witness. Additionally, under
28                                                                  the Court’s Scheduling Order, parties
                                                      55
                                    PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 56 of 76 Page ID #:2542



 1                                                              cannot “submit blanket or boilerplate
                                                                objections . . . to exhibits. dese will be
 2                                                              disregarded and overruled.”
 3                                                              (401, 402) Relevant for damages. (403)
                                                                Defendant does not explain what type of
 4                                                              prejudice it will suﬀer thus, Plaintiﬀs
                                                                cannot respond. (802) Person that
 5                                                              prepared exhibit will testify at trial.
                  8042 CABEZA TORO      FRE 401, 402, 403,
 6   Ps’   234*                                                 Foundation will be established at trial
                  2017                  802, lacks foundation
                                                                through live witness. Additionally, under
 7                                                              the Court’s Scheduling Order, parties
                                                                cannot “submit blanket or boilerplate
 8
                                                                objections . . . to exhibits. dese will be
 9                                                              disregarded and overruled.”
                                                                (401, 402) Relevant for damages. (403)
10                                                              Defendant does not explain what type of
                                                                prejudice it will suﬀer thus, Plaintiﬀs
11
                                                                cannot respond. (802) Person that
12                                                              prepared exhibit will testify at trial.
                  8043 CAMPOS ASIA      FRE 401, 402, 403,
     Ps’   235*                                                 Foundation will be established at trial
13                2018                  802, lacks foundation
                                                                through live witness. Additionally, under
                                                                the Court’s Scheduling Order, parties
14
                                                                cannot “submit blanket or boilerplate
15                                                              objections . . . to exhibits. dese will be
                                                                disregarded and overruled.”
16                                                              (401, 402) Relevant for damages. (403)
17                                                              Defendant does not explain what type of
                                                                prejudice it will suﬀer thus, Plaintiﬀs
18                                                              cannot respond. (802) Person that
                                                                prepared exhibit will testify at trial.
19                                      FRE 401, 402, 403,
     Ps’   236*   8044 CAÑETE 2017                              Foundation will be established at trial
                                        802, lacks foundation
20                                                              through live witness. Additionally, under
                                                                the Court’s Scheduling Order, parties
21                                                              cannot “submit blanket or boilerplate
                                                                objections . . . to exhibits. dese will be
22
                                                                disregarded and overruled.”
23                                                              (401, 402) Relevant for damages. (403)
                                                                Defendant does not explain what type of
24                                                              prejudice it will suﬀer thus, Plaintiﬀs
                                                                cannot respond. (802) Person that
25                8045-8048 CODIGO DE   FRE 401, 402, 403,
     Ps’   237*                                                 prepared exhibit will testify at trial.
                  LOTES                 802, lacks foundation
26                                                              Foundation will be established at trial
                                                                through live witness. Additionally, under
27                                                              the Court’s Scheduling Order, parties
                                                                cannot “submit blanket or boilerplate
28
                                                  56
                                 PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 57 of 76 Page ID #:2543



 1                                                                 objections . . . to exhibits. dese will be
                                                                   disregarded and overruled.”
 2                                                                 (401, 402) Relevant for damages. (403)
 3                                                                 Defendant does not explain what type of
                                                                   prejudice it will suﬀer thus, Plaintiﬀs
 4                                                                 cannot respond. (802) Person that
                                                                   prepared exhibit will testify at trial.
 5                8049-8052 CODIGOS        FRE 401, 402, 403,
     Ps’   238*                                                    Foundation will be established at trial
                  CAMPOS PISCO             802, lacks foundation
 6                                                                 through live witness. Additionally, under
                                                                   the Court’s Scheduling Order, parties
 7                                                                 cannot “submit blanket or boilerplate
                                                                   objections . . . to exhibits. dese will be
 8
                                                                   disregarded and overruled.”
 9                                                                 (401, 402) Relevant for damages. (403)
                                                                   Defendant does not explain what type of
10                                                                 prejudice it will suﬀer thus, Plaintiﬀs
                                                                   cannot respond. (802) Person that
11
                  8053                                             prepared exhibit will testify at trial.
                                           FRE 401, 402, 403,
12   Ps’   239*   INDEPENDENCIA                                    Foundation will be established at trial
                                           802, lacks foundation
                  2017                                             through live witness. Additionally, under
13                                                                 the Court’s Scheduling Order, parties
                                                                   cannot “submit blanket or boilerplate
14
                                                                   objections . . . to exhibits. dese will be
15                                                                 disregarded and overruled.”

16                                                                 (401, 402) Relevant for damages. (403)
17                                                                 Defendant does not explain what type of
                                                                   prejudice it will suﬀer thus, Plaintiﬀs
18                                                                 cannot respond. (802) Person that
                                                                   prepared exhibit will testify at trial.
19                8073-8364 Reports 2016   FRE 401, 402, 403,
     Ps’   240*                                                    Foundation will be established at trial
                  AVSA                     802, lacks foundation
20                                                                 through live witness. Additionally, under
                                                                   the Court’s Scheduling Order, parties
21                                                                 cannot “submit blanket or boilerplate
                                                                   objections . . . to exhibits. dese will be
22
                                                                   disregarded and overruled.”
23                                                                 (401, 402) Relevant for damages. (403)
                                                                   Defendant does not explain what type of
24                                                                 prejudice it will suﬀer thus, Plaintiﬀs
                  8365-8415 REPORTE                                cannot respond. (802) Person that
25                                         FRE 401, 402, 403,
     Ps’   241*   DE PROCESO 2014 -                                prepared exhibit will testify at trial.
                                           802, lacks foundation
26                2018 FINAL                                       Foundation will be established at trial
                                                                   through live witness. Additionally, under
27                                                                 the Court’s Scheduling Order, parties
                                                                   cannot “submit blanket or boilerplate
28
                                                     57
                                   PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 58 of 76 Page ID #:2544



 1                                                                  objections . . . to exhibits. dese will be
                                                                    disregarded and overruled.”
 2                                                                  (401, 402) Relevant for damages. (403)
 3                                                                  Defendant does not explain what type of
                                                                    prejudice it will suﬀer thus, Plaintiﬀs
 4                                                                  cannot respond. (802) Person that
                  8416-8453 REPORTE                                 prepared exhibit will testify at trial.
 5                                          FRE 401, 402, 403,
     Ps’   242*   DE PROCESO 2014-                                  Foundation will be established at trial
                                            802, lacks foundation
 6                2018                                              through live witness. Additionally, under
                                                                    the Court’s Scheduling Order, parties
 7                                                                  cannot “submit blanket or boilerplate
                                                                    objections . . . to exhibits. dese will be
 8
                                                                    disregarded and overruled.”
 9
                                                                    (401, 402) Relevant for damages. (403)
10                                                                  Defendant does not explain what type of
                                                                    prejudice it will suﬀer thus, Plaintiﬀs
11
                                                                    cannot respond. (802) Person that
12                8523-8575 Registro de                             prepared exhibit will testify at trial.
                                            FRE 401, 402, 403,
     Ps’   243*   Ventas de Exportaciones                           Foundation will be established at trial
13                                          802, lacks foundation
                  Holantao - 2016                                   through live witness. Additionally, under
14                                                                  the Court’s Scheduling Order, parties
                                                                    cannot “submit blanket or boilerplate
15                                                                  objections . . . to exhibits. dese will be
                                                                    disregarded and overruled.”
16                                                                  (401, 402) Relevant for damages. (403)
17                                                                  Defendant does not explain what type of
                                                                    prejudice it will suﬀer thus, Plaintiﬀs
18                                                                  cannot respond. (802) Person that
                                                                    prepared exhibit will testify at trial.
19                8576-9055 AVSA 2016       FRE 401, 402, 403,
     Ps’   245*                                                     Foundation will be established at trial
                  Export Invoices           802, lacks foundation
20                                                                  through live witness. Additionally, under
                                                                    the Court’s Scheduling Order, parties
21                                                                  cannot “submit blanket or boilerplate
                                                                    objections . . . to exhibits. dese will be
22
                                                                    disregarded and overruled.”
23                                                                  (401, 402) Relevant for damages. (403)
                                                                    Defendant does not explain what type of
24                                                                  prejudice it will suﬀer thus, Plaintiﬀs
                                                                    cannot respond. (802) Person that
25                9056-9058 HOJA DE         FRE 401, 402, 403,
     Ps’   246*                                                     prepared exhibit will testify at trial.
                  CALCULO 2015-2017         802, lacks foundation
26                                                                  Foundation will be established at trial
                                                                    through live witness. Additionally, under
27                                                                  the Court’s Scheduling Order, parties
                                                                    cannot “submit blanket or boilerplate
28
                                                      58
                                    PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 59 of 76 Page ID #:2545



 1                                                               objections . . . to exhibits. dese will be
                                                                 disregarded and overruled.”
 2                                                               (401, 402) Relevant for damages. (403)
 3                                                               Defendant does not explain what type of
                                                                 prejudice it will suﬀer thus, Plaintiﬀs
 4                                                               cannot respond. (802) Person that
                                                                 prepared exhibit will testify at trial.
 5                9059-9064 CAJAS        FRE 401, 402, 403,
     Ps’   247*                                                  Foundation will be established at trial
                  EXPORTADAS             802, lacks foundation
 6                                                               through live witness. Additionally, under
                                                                 the Court’s Scheduling Order, parties
 7                                                               cannot “submit blanket or boilerplate
                                                                 objections . . . to exhibits. dese will be
 8
                                                                 disregarded and overruled.”
 9                                                               (401, 402) Relevant for damages. (403)
                                                                 Defendant does not explain what type of
10                                                               prejudice it will suﬀer thus, Plaintiﬀs
                                                                 cannot respond. (802) Person that
11
                  9065 DETALLE DE                                prepared exhibit will testify at trial.
                                         FRE 401, 402, 403,
12   Ps’   248*   PAGOS FLAMINGO                                 Foundation will be established at trial
                                         802, lacks foundation
                  2016                                           through live witness. Additionally, under
13                                                               the Court’s Scheduling Order, parties
                                                                 cannot “submit blanket or boilerplate
14
                                                                 objections . . . to exhibits. dese will be
15                                                               disregarded and overruled.”
                                                                 (401, 402) Relevant for damages. (403)
16                                                               Defendant does not explain what type of
17                                                               prejudice it will suﬀer thus, Plaintiﬀs
                                                                 cannot respond. (802) Person that
18                                                               prepared exhibit will testify at trial.
                  9066-9128 FACTURAS     FRE 401, 402, 403,
     Ps’   249*                                                  Foundation will be established at trial
19                2015 -1                802, lacks foundation
                                                                 through live witness. Additionally, under
20                                                               the Court’s Scheduling Order, parties
                                                                 cannot “submit blanket or boilerplate
21                                                               objections . . . to exhibits. dese will be
                                                                 disregarded and overruled.”
22
                                                                 (401, 402) Relevant for damages. (403)
23                                                               Defendant does not explain what type of
                                                                 prejudice it will suﬀer thus, Plaintiﬀs
24                                                               cannot respond. (802) Person that
                  9129-9214 FACTURAS     FRE 401, 402, 403,
     Ps’   250*                                                  prepared exhibit will testify at trial.
25                2015 -2                802, lacks foundation
                                                                 Foundation will be established at trial
26                                                               through live witness. Additionally, under
                                                                 the Court’s Scheduling Order, parties
27                                                               cannot “submit blanket or boilerplate
28
                                                   59
                                    PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 60 of 76 Page ID #:2546



 1                                                             objections . . . to exhibits. dese will be
                                                               disregarded and overruled.”
 2                                                             (401, 402) Relevant for damages. (403)
 3                                                             Defendant does not explain what type of
                                                               prejudice it will suﬀer thus, Plaintiﬀs
 4                                                             cannot respond. (802) Person that
                  9215-9235 FACTURAS                           prepared exhibit will testify at trial.
 5                                     FRE 401, 402, 403,
     Ps’   251*   AYCO 2015 FOB                                Foundation will be established at trial
                                       802, lacks foundation
 6                MAYOR A 15 USD                               through live witness. Additionally, under
                                                               the Court’s Scheduling Order, parties
 7                                                             cannot “submit blanket or boilerplate
                                                               objections . . . to exhibits. dese will be
 8
                                                               disregarded and overruled.”
 9                                                             (401, 402) Relevant for damages. (403)
                                                               Defendant does not explain what type of
10                                                             prejudice it will suﬀer thus, Plaintiﬀs
                                                               cannot respond. (802) Person that
11
                  9236-9242 PRECIOS                            prepared exhibit will testify at trial.
                                       FRE 401, 402, 403,
12   Ps’   252*   CLIENTES FOB $20,                            Foundation will be established at trial
                                       802, lacks foundation
                  IDS                                          through live witness. Additionally, under
13                                                             the Court’s Scheduling Order, parties
                                                               cannot “submit blanket or boilerplate
14
                                                               objections . . . to exhibits. dese will be
15                                                             disregarded and overruled.”

16                                                             (401, 402) Relevant for damages. (403)
17                                                             Defendant does not explain what type of
                                                               prejudice it will suﬀer thus, Plaintiﬀs
18                                                             cannot respond. (802) Person that
                                                               prepared exhibit will testify at trial.
19                9243-9298 CRYSTAL    FRE 401, 402, 403,
     Ps’   253*                                                Foundation will be established at trial
                  credit notes         802, lacks foundation
20                                                             through live witness. Additionally, under
                                                               the Court’s Scheduling Order, parties
21                                                             cannot “submit blanket or boilerplate
                                                               objections . . . to exhibits. dese will be
22
                                                               disregarded and overruled.”
23                                                             (401, 402) Relevant for damages. (403)
                                                               Defendant does not explain what type of
24                                                             prejudice it will suﬀer thus, Plaintiﬀs
                                                               cannot respond. (802) Person that
25                9299-9304 DELICA     FRE 401, 402, 403,
     Ps’   254*                                                prepared exhibit will testify at trial.
                  credit notes         802, lacks foundation
26                                                             Foundation will be established at trial
                                                               through live witness. Additionally, under
27                                                             the Court’s Scheduling Order, parties
                                                               cannot “submit blanket or boilerplate
28
                                                 60
                                 PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 61 of 76 Page ID #:2547



 1                                                                objections . . . to exhibits. dese will be
                                                                  disregarded and overruled.”
 2                                                                (401, 402) Relevant for damages. (403)
 3                                                                Defendant does not explain what type of
                                                                  prejudice it will suﬀer thus, Plaintiﬀs
 4                                                                cannot respond. (802) Person that
                                                                  prepared exhibit will testify at trial.
 5                9305-9326 HARVEST       FRE 401, 402, 403,
     Ps’   255*                                                   Foundation will be established at trial
                  credit notes            802, lacks foundation
 6                                                                through live witness. Additionally, under
                                                                  the Court’s Scheduling Order, parties
 7                                                                cannot “submit blanket or boilerplate
                                                                  objections . . . to exhibits. dese will be
 8
                                                                  disregarded and overruled.”
 9                                                                (401, 402) Relevant for damages. (403)
                                                                  Defendant does not explain what type of
10                                                                prejudice it will suﬀer thus, Plaintiﬀs
                                                                  cannot respond. (802) Person that
11
                                                                  prepared exhibit will testify at trial.
                  9327-9458 NORTH         FRE 401, 402, 403,
12   Ps’   256*                                                   Foundation will be established at trial
                  BAY credit notes        802, lacks foundation
                                                                  through live witness. Additionally, under
13                                                                the Court’s Scheduling Order, parties
                                                                  cannot “submit blanket or boilerplate
14
                                                                  objections . . . to exhibits. dese will be
15                                                                disregarded and overruled.”
                                                                  (401, 402) Relevant for damages. (403)
16                                                                Defendant does not explain what type of
17                                                                prejudice it will suﬀer thus, Plaintiﬀs
                                                                  cannot respond. (802) Person that
18                9459-9512                                       prepared exhibit will testify at trial.
                                          FRE 401, 402, 403,
     Ps’   257*   SOBIFRUITS credit                               Foundation will be established at trial
19                                        802, lacks foundation
                  notes                                           through live witness. Additionally, under
20                                                                the Court’s Scheduling Order, parties
                                                                  cannot “submit blanket or boilerplate
21                                                                objections . . . to exhibits. dese will be
                                                                  disregarded and overruled.”
22
23                                                                (401, 402) Relevant for damages. (403)
                                                                  Defendant does not explain what type of
24                                                                prejudice it will suﬀer thus, Plaintiﬀs
                                                                  cannot respond. (802) Person that
25                9513 RESUMEN DE         FRE 401, 402, 403,
     Ps’   258*                                                   prepared exhibit will testify at trial.
                  VENTAS EXT. 2016        802, lacks foundation
26                                                                Foundation will be established at trial
                                                                  through live witness. Additionally, under
27                                                                the Court’s Scheduling Order, parties
                                                                  cannot “submit blanket or boilerplate
28
                                                    61
                                     PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 62 of 76 Page ID #:2548



 1                                                             objections . . . to exhibits. dese will be
                                                               disregarded and overruled.”
 2                                                             (401, 402) Relevant for damages. (403)
 3                                                             Defendant does not explain what type of
                                                               prejudice it will suﬀer thus, Plaintiﬀs
 4                                                             cannot respond. (802) Person that
                  9514-9536 CONTRATO                           prepared exhibit will testify at trial.
 5                                     FRE 401, 402, 403,
     Ps’   259*   NORTH BAY                                    Foundation will be established at trial
                                       802, lacks foundation
 6                PRODUCE, INC                                 through live witness. Additionally, under
                                                               the Court’s Scheduling Order, parties
 7                                                             cannot “submit blanket or boilerplate
                                                               objections . . . to exhibits. dese will be
 8
                                                               disregarded and overruled.”
 9                                                             (401, 402) Relevant for damages. (403)
                                                               Defendant does not explain what type of
10                                                             prejudice it will suﬀer thus, Plaintiﬀs
                                                               cannot respond. (802) Person that
11
                                                               prepared exhibit will testify at trial.
                  9537-9552 CONTRATO   FRE 401, 402, 403,
12   Ps’   260*                                                Foundation will be established at trial
                  SOBIFRUITS S.A.      802, lacks foundation
                                                               through live witness. Additionally, under
13                                                             the Court’s Scheduling Order, parties
                                                               cannot “submit blanket or boilerplate
14
                                                               objections . . . to exhibits. dese will be
15                                                             disregarded and overruled.”
                                                               (401, 402) Relevant for damages. (403)
16                                                             Defendant does not explain what type of
17                                                             prejudice it will suﬀer thus, Plaintiﬀs
                                                               cannot respond. (802) Person that
18                9553-9569                                    prepared exhibit will testify at trial.
                                       FRE 401, 402, 403,
     Ps’   261*   SOBIFRUITS -                                 Foundation will be established at trial
19                                     802, lacks foundation
                  CONTRATO 2016                                through live witness. Additionally, under
20                                                             the Court’s Scheduling Order, parties
                                                               cannot “submit blanket or boilerplate
21                                                             objections . . . to exhibits. dese will be
                                                               disregarded and overruled.”
22
                                                               (401, 402) Relevant for damages. (403)
23                                                             Defendant does not explain what type of
                                                               prejudice it will suﬀer thus, Plaintiﬀs
24                9570-9577                                    cannot respond. (802) Person that
                                       FRE 401, 402, 403,
     Ps’   262*   SOBIFRUITS -                                 prepared exhibit will testify at trial.
25                                     802, lacks foundation
                  CONTRATO 2017                                Foundation will be established at trial
26                                                             through live witness. Additionally, under
                                                               the Court’s Scheduling Order, parties
27                                                             cannot “submit blanket or boilerplate
28
                                                 62
                                  PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 63 of 76 Page ID #:2549



 1                                                                objections . . . to exhibits. dese will be
                                                                  disregarded and overruled.”
 2                                                                (401, 402) Relevant for damages. (403)
 3                                                                Defendant does not explain what type of
                                                                  prejudice it will suﬀer thus, Plaintiﬀs
 4                                                                cannot respond. (802) Person that
                  9578-9592                                       prepared exhibit will testify at trial.
 5                                        FRE 401, 402, 403,
     Ps’   263*   SOBIFRUITS - MEMO                               Foundation will be established at trial
                                          802, lacks foundation
 6                2018                                            through live witness. Additionally, under
                                                                  the Court’s Scheduling Order, parties
 7                                                                cannot “submit blanket or boilerplate
                                                                  objections . . . to exhibits. dese will be
 8
                                                                  disregarded and overruled.”
 9
                                                                  (401, 402) Relevant for damages. (403)
10                                                                Defendant does not explain what type of
                                                                  prejudice it will suﬀer thus, Plaintiﬀs
11
                                                                  cannot respond. (802) Person that
12                                                                prepared exhibit will testify at trial.
                  9593-9600 Cuyuma        FRE 401, 402, 403,
     Ps’   264*                                                   Foundation will be established at trial
13                Damage Report           802, lacks foundation
                                                                  through live witness. Additionally, under
14                                                                the Court’s Scheduling Order, parties
                                                                  cannot “submit blanket or boilerplate
15                                                                objections . . . to exhibits. dese will be
                                                                  disregarded and overruled.”
16
17                                                                (401, 402) Relevant for damages. (403)
                                                                  Defendant does not explain what type of
18                                                                prejudice it will suﬀer thus, Plaintiﬀs
                                                                  cannot respond. (802) Person that
19
                                                                  prepared exhibit will testify at trial.
                  9604-9615 ANALISIS      FRE 401, 402, 403,
20   Ps’   265*                                                   Foundation will be established at trial
                  SEMILLA                 802, lacks foundation
                                                                  through live witness. Additionally, under
21                                                                the Court’s Scheduling Order, parties
                                                                  cannot “submit blanket or boilerplate
22
                                                                  objections . . . to exhibits. dese will be
23                                                                disregarded and overruled.”
                                                                  (401, 402) Relevant for damages. (403)
24                                                                Defendant does not explain what type of
                                                                  prejudice it will suﬀer thus, Plaintiﬀs
25
                  9623-9626 INIA          FRE 401, 402, 403,      cannot respond. (802) Person that
     Ps’   266*
26                RESULTADOS              802, lacks foundation   prepared exhibit will testify at trial.
                                                                  Foundation will be established at trial
27                                                                through live witness. Additionally, under
28                                                                the Court’s Scheduling Order, parties
                                                    63
                                     PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 64 of 76 Page ID #:2550



 1                                                                  cannot “submit blanket or boilerplate
                                                                    objections . . . to exhibits. dese will be
 2                                                                  disregarded and overruled.”
 3                                                                  (401, 402) Relevant for damages. (403)
                                                                    Defendant does not explain what type of
 4                                                                  prejudice it will suﬀer thus, Plaintiﬀs
                                                                    cannot respond. (802) Person that
 5                9627-9631 SALIDAS                                 prepared exhibit will testify at trial.
                                            FRE 401, 402, 403,
 6   Ps’   267*   SEMILLAS                                          Foundation will be established at trial
                                            802, lacks foundation
                  CASCADIA 2016                                     through live witness. Additionally, under
 7                                                                  the Court’s Scheduling Order, parties
                                                                    cannot “submit blanket or boilerplate
 8
                                                                    objections . . . to exhibits. dese will be
 9                                                                  disregarded and overruled.”
                                                                    (401, 402) Relevant for damages. (403)
10                                                                  Defendant does not explain what type of
                                                                    prejudice it will suﬀer thus, Plaintiﬀs
11
                                                                    cannot respond. (802) Person that
12                9632-9636 SALIDAS                                 prepared exhibit will testify at trial.
                                            FRE 401, 402, 403,
     Ps’   268*   SEMILLAS OREGON                                   Foundation will be established at trial
13                                          802, lacks foundation
                  2016                                              through live witness. Additionally, under
                                                                    the Court’s Scheduling Order, parties
14
                                                                    cannot “submit blanket or boilerplate
15                                                                  objections . . . to exhibits. dese will be
                                                                    disregarded and overruled.”
16                                                                  (401, 402) Relevant for damages. (403)
17                                                                  Defendant does not explain what type of
                                                                    prejudice it will suﬀer thus, Plaintiﬀs
18                                                                  cannot respond. (802) Person that
                                                                    prepared exhibit will testify at trial.
19                9637-9672 Cuyuma          FRE 401, 402, 403,
     Ps’   269*                                                     Foundation will be established at trial
                  Seed Import               802, lacks foundation
20                                                                  through live witness. Additionally, under
                                                                    the Court’s Scheduling Order, parties
21                                                                  cannot “submit blanket or boilerplate
                                                                    objections . . . to exhibits. dese will be
22
                                                                    disregarded and overruled.”
23
                                                                    (401, 402) Relevant for damages. (403)
24                                                                  Defendant does not explain what type of
                  9673-9676 Documentos
                                                                    prejudice it will suﬀer thus, Plaintiﬀs
25                de uso de agroquimicos
                                            FRE 401, 402, 403,      cannot respond. (802) Person that
     Ps’   270*   fertilizantes y labores
26                                          802, lacks foundation   prepared exhibit will testify at trial.
                  FVAH Camp 2016-
                                                                    Foundation will be established at trial
27                Costos y actividades
                                                                    through live witness. Additionally, under
                                                                    the Court’s Scheduling Order, parties
28
                                                      64
                                     PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 65 of 76 Page ID #:2551



 1                                                                  cannot “submit blanket or boilerplate
                                                                    objections . . . to exhibits. dese will be
 2                                                                  disregarded and overruled.”
 3                                                                  (401, 402) Relevant for damages. (403)
                                                                    Defendant does not explain what type of
 4                                                                  prejudice it will suﬀer thus, Plaintiﬀs
                  9677-9680 Documentos                              cannot respond. (802) Person that
 5                de uso de agroquimicos                            prepared exhibit will testify at trial.
                                            FRE 401, 402, 403,
 6   Ps’   271*   fertilizantes y labores                           Foundation will be established at trial
                                            802, lacks foundation
                  FVAH Camp 2016-                                   through live witness. Additionally, under
 7                Programa siembra                                  the Court’s Scheduling Order, parties
                                                                    cannot “submit blanket or boilerplate
 8
                                                                    objections . . . to exhibits. dese will be
 9                                                                  disregarded and overruled.”
                                                                    (401, 402) Relevant for damages. (403)
10                                                                  Defendant does not explain what type of
                                                                    prejudice it will suﬀer thus, Plaintiﬀs
11
                                                                    cannot respond. (802) Person that
12                9681-9692 INFORME                                 prepared exhibit will testify at trial.
                                            FRE 401, 402, 403,
     Ps’   272*   CULTIVO                                           Foundation will be established at trial
13                                          802, lacks foundation
                  HOLANTAO 2016                                     through live witness. Additionally, under
                                                                    the Court’s Scheduling Order, parties
14
                                                                    cannot “submit blanket or boilerplate
15                                                                  objections . . . to exhibits. dese will be
                                                                    disregarded and overruled.”
16
17                                                                  (401, 402) Relevant for damages. (403)
                                                                    Defendant does not explain what type of
18                                                                  prejudice it will suﬀer thus, Plaintiﬀs
                                                                    cannot respond. (802) Person that
19                                                                  prepared exhibit will testify at trial.
                  9694-9695 Estado de       FRE 401, 402, 403,
20   Ps’   273*                                                     Foundation will be established at trial
                  Resultados 2015           802, lacks foundation
                                                                    through live witness. Additionally, under
21                                                                  the Court’s Scheduling Order, parties
                                                                    cannot “submit blanket or boilerplate
22
                                                                    objections . . . to exhibits. dese will be
23                                                                  disregarded and overruled.”
                                                                    (401, 402) Relevant for damages. (403)
24                                                                  Defendant does not explain what type of
                                                                    prejudice it will suﬀer thus, Plaintiﬀs
25
                  9696-9697 Estado de       FRE 401, 402, 403,      cannot respond. (802) Person that
     Ps’   274*
26                Resultados 2016           802, lacks foundation   prepared exhibit will testify at trial.
                                                                    Foundation will be established at trial
27                                                                  through live witness. Additionally, under
                                                                    the Court’s Scheduling Order, parties
28
                                                      65
                                     PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 66 of 76 Page ID #:2552



 1                                                              cannot “submit blanket or boilerplate
                                                                objections . . . to exhibits. dese will be
 2                                                              disregarded and overruled.”
 3                                                              (401, 402) Relevant for damages. (403)
                                                                Defendant does not explain what type of
 4                                                              prejudice it will suﬀer thus, Plaintiﬀs
                                                                cannot respond. (802) Person that
 5                                                              prepared exhibit will testify at trial.
                  9698-9699 Estado de   FRE 401, 402, 403,
 6   Ps’   275*                                                 Foundation will be established at trial
                  Resultados 2017       802, lacks foundation
                                                                through live witness. Additionally, under
 7                                                              the Court’s Scheduling Order, parties
                                                                cannot “submit blanket or boilerplate
 8
                                                                objections . . . to exhibits. dese will be
 9                                                              disregarded and overruled.”
                                                                (401, 402) Relevant for damages. (403)
10                                                              Defendant does not explain what type of
                                                                prejudice it will suﬀer thus, Plaintiﬀs
11
                                                                cannot respond. (802) Person that
12                                                              prepared exhibit will testify at trial.
                  9700-9701 Estado de   FRE 401, 402, 403,
     Ps’   276*                                                 Foundation will be established at trial
13                Resultados 2018       802, lacks foundation
                                                                through live witness. Additionally, under
                                                                the Court’s Scheduling Order, parties
14
                                                                cannot “submit blanket or boilerplate
15                                                              objections . . . to exhibits. dese will be
                                                                disregarded and overruled.”
16
17                                                              (401, 402) Relevant for damages. (403)
                                                                Defendant does not explain what type of
18                                                              prejudice it will suﬀer thus, Plaintiﬀs
                                                                cannot respond. (802) Person that
19                                                              prepared exhibit will testify at trial.
                  9840-9844 COSECHA     FRE 401, 402, 403,
20   Ps’   277*                                                 Foundation will be established at trial
                  DE HOLANTAO 2016      802, lacks foundation
                                                                through live witness. Additionally, under
21                                                              the Court’s Scheduling Order, parties
                                                                cannot “submit blanket or boilerplate
22
                                                                objections . . . to exhibits. dese will be
23                                                              disregarded and overruled.”
                                                                (401, 402) Relevant for damages. (403)
24                                                              Defendant does not explain what type of
                  9845 COSECHA DE                               prejudice it will suﬀer thus, Plaintiﬀs
25
                  HOLANTAO              FRE 401, 402, 403,      cannot respond. (802) Person that
     Ps’   278*
26                HUARMEY -             802, lacks foundation   prepared exhibit will testify at trial.
                  INCOMPLETE                                    Foundation will be established at trial
27                                                              through live witness. Additionally, under
                                                                the Court’s Scheduling Order, parties
28
                                                  66
                                   PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 67 of 76 Page ID #:2553



 1                                                              cannot “submit blanket or boilerplate
                                                                objections . . . to exhibits. dese will be
 2                                                              disregarded and overruled.”
 3                                                              (401, 402) Relevant for damages. (403)
                                                                Defendant does not explain what type of
 4                                                              prejudice it will suﬀer thus, Plaintiﬀs
                                                                cannot respond. (802) Person that
 5                9846-9847 COSECHA                             prepared exhibit will testify at trial.
                                        FRE 401, 402, 403,
 6   Ps’   279*   DE HOLANTAO-                                  Foundation will be established at trial
                                        802, lacks foundation
                  CHIMBOTE copia                                through live witness. Additionally, under
 7                                                              the Court’s Scheduling Order, parties
                                                                cannot “submit blanket or boilerplate
 8
                                                                objections . . . to exhibits. dese will be
 9                                                              disregarded and overruled.”
                                                                (401, 402) Relevant for damages. (403)
10                                                              Defendant does not explain what type of
                                                                prejudice it will suﬀer thus, Plaintiﬀs
11
                                                                cannot respond. (802) Person that
12                                                              prepared exhibit will testify at trial.
                                        FRE 401, 402, 403,
     Ps’   280*   9848-9849 Cuyu Lots                           Foundation will be established at trial
13                                      802, lacks foundation
                                                                through live witness. Additionally, under
                                                                the Court’s Scheduling Order, parties
14
                                                                cannot “submit blanket or boilerplate
15                                                              objections . . . to exhibits. dese will be
                                                                disregarded and overruled.”
16
17                                                              (401, 402) Relevant for damages. (403)
                                                                Defendant does not explain what type of
18                                                              prejudice it will suﬀer thus, Plaintiﬀs
                                                                cannot respond. (802) Person that
19                                                              prepared exhibit will testify at trial.
                  9868-9968 CRYSTAL     FRE 401, 402, 403,
20   Ps’   281*                                                 Foundation will be established at trial
                  sales                 802, lacks foundation
                                                                through live witness. Additionally, under
21                                                              the Court’s Scheduling Order, parties
                                                                cannot “submit blanket or boilerplate
22
                                                                objections . . . to exhibits. dese will be
23                                                              disregarded and overruled.”
                                                                (401, 402) Relevant for damages. (403)
24                                                              Defendant does not explain what type of
                                                                prejudice it will suﬀer thus, Plaintiﬀs
25
                  9969-10022 DELICA     FRE 401, 402, 403,      cannot respond. (802) Person that
     Ps’   282*
26                sales                 802, lacks foundation   prepared exhibit will testify at trial.
                                                                Foundation will be established at trial
27                                                              through live witness. Additionally, under
                                                                the Court’s Scheduling Order, parties
28
                                                  67
                                   PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 68 of 76 Page ID #:2554



 1                                                                cannot “submit blanket or boilerplate
                                                                  objections . . . to exhibits. dese will be
 2                                                                disregarded and overruled.”
 3                                                                (401, 402) Relevant for damages. (403)
                                                                  Defendant does not explain what type of
 4                                                                prejudice it will suﬀer thus, Plaintiﬀs
                                                                  cannot respond. (802) Person that
 5                                                                prepared exhibit will testify at trial.
                  10023-10029             FRE 401, 402, 403,
 6   Ps’   283*                                                   Foundation will be established at trial
                  HARVEST sales           802, lacks foundation
                                                                  through live witness. Additionally, under
 7                                                                the Court’s Scheduling Order, parties
                                                                  cannot “submit blanket or boilerplate
 8
                                                                  objections . . . to exhibits. dese will be
 9                                                                disregarded and overruled.”
                                                                  (401, 402) Relevant for damages. (403)
10                                                                Defendant does not explain what type of
                                                                  prejudice it will suﬀer thus, Plaintiﬀs
11
                                                                  cannot respond. (802) Person that
12                                                                prepared exhibit will testify at trial.
                  10030-10092 NORTH       FRE 401, 402, 403,
     Ps’   284*                                                   Foundation will be established at trial
13                BAY sales               802, lacks foundation
                                                                  through live witness. Additionally, under
                                                                  the Court’s Scheduling Order, parties
14
                                                                  cannot “submit blanket or boilerplate
15                                                                objections . . . to exhibits. dese will be
                                                                  disregarded and overruled.”
16                                                                (401, 402) Relevant for damages. (403)
17                                                                Defendant does not explain what type of
                                                                  prejudice it will suﬀer thus, Plaintiﬀs
18                                                                cannot respond. (802) Person that
                                                                  prepared exhibit will testify at trial.
19                10093-10147             FRE 401, 402, 403,
     Ps’   285                                                    Foundation will be established at trial
                  SOBIFRUITS sales        802, lacks foundation
20                                                                through live witness. Additionally, under
                                                                  the Court’s Scheduling Order, parties
21                                                                cannot “submit blanket or boilerplate
                                                                  objections . . . to exhibits. dese will be
22
                                                                  disregarded and overruled.”
23                                                                (401, 402) Relevant for damages. (403)
                                                                  Defendant does not explain what type of
24                                                                prejudice it will suﬀer thus, Plaintiﬀs
                                                                  cannot respond. (802) Person that
25                10148 RESUMEN DE        FRE 401, 402, 403,
     Ps’   286*                                                   prepared exhibit will testify at trial.
                  VENTAS EXT. 2016        802, lacks foundation
26                                                                Foundation will be established at trial
                                                                  through live witness. Additionally, under
27                                                                the Court’s Scheduling Order, parties
                                                                  cannot “submit blanket or boilerplate
28
                                                    68
                                     PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 69 of 76 Page ID #:2555



 1                                                                objections . . . to exhibits. dese will be
                                                                  disregarded and overruled.”
 2                                                                (401, 402) Relevant for damages. (403)
 3                                                                Defendant does not explain what type of
                                                                  prejudice it will suﬀer thus, Plaintiﬀs
 4                                                                cannot respond. (802) Person that
                                                                  prepared exhibit will testify at trial.
 5                10149-10150 VTA         FRE 401, 402, 403,
     Ps’   287*                                                   Foundation will be established at trial
                  NACIONAL                802, lacks foundation
 6                                                                through live witness. Additionally, under
                                                                  the Court’s Scheduling Order, parties
 7                                                                cannot “submit blanket or boilerplate
                                                                  objections . . . to exhibits. dese will be
 8
                                                                  disregarded and overruled.”
 9                                                                (401, 402) Relevant for damages. (403)
                                                                  Defendant does not explain what type of
10                                                                prejudice it will suﬀer thus, Plaintiﬀs
                                                                  cannot respond. (802) Person that
11
                                                                  prepared exhibit will testify at trial.
                  10151-10152 Data Sist   FRE 401, 402, 403,
12   Ps’   288*                                                   Foundation will be established at trial
                  Expo Arveja 2016        802, lacks foundation
                                                                  through live witness. Additionally, under
13                                                                the Court’s Scheduling Order, parties
                                                                  cannot “submit blanket or boilerplate
14
                                                                  objections . . . to exhibits. dese will be
15                                                                disregarded and overruled.”
                                                                  (401, 402) Relevant for damages. (403)
16                                                                Defendant does not explain what type of
17                                                                prejudice it will suﬀer thus, Plaintiﬀs
                                                                  cannot respond. (802) Person that
18                10163-10443 Corona                              prepared exhibit will testify at trial.
                                          FRE 401, 402, 403,
     Ps’   289*   Communications 001 -                            Foundation will be established at trial
19                                        802, lacks foundation
                  281                                             through live witness. Additionally, under
20                                                                the Court’s Scheduling Order, parties
                                                                  cannot “submit blanket or boilerplate
21                                                                objections . . . to exhibits. dese will be
                                                                  disregarded and overruled.”
22
                                                                  Foundation will be established at trial. See
23                                                                also United States v. Lizarraga-
                                                                  Tirado (9th Cir. 2015) 789 F.3d 1107,
24                10454 Peru Location                             1109 (admitting google maps).
     Ps’   290                            Lacks foundation        Additionally, under the Court’s
                  Maps
25                                                                Scheduling Order, parties cannot “submit
                                                                  blanket or boilerplate objections . . . to
26                                                                exhibits. dese will be disregarded and
                                                                  overruled.”
27
28
                                                    69
                                    PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 70 of 76 Page ID #:2556



 1               Transcript of deposition
     Ds’   291
                 testimony of Dale Rush
 2               Dale Rush reliance
     Ds    292
 3               materials
                 Transcript of deposition
 4   Ds    293   testimony of David
                 Kelley
 5
                 David Kelley reliance
     Ds    294
 6               materials
                 Transcript of deposition
 7   Ds    295   testimony of Ann
                 McDermott
 8
                 Ann McDermott reliance
     Ds    296
 9               materials
                 Transcript of deposition
10   Ds    297   testimony of Steve
11               Koike
                 Steve Koike reliance
     Ds    298
12               materials
                 Transcript of deposition
13
     Ds    299   testimony of Steve
14               Koike
                 Steve Koike reliance
15   Ds    300
                 materials
                 Demonstrative exhibit
16   Ds    301
                 (reserved)
17               Demonstrative exhibit
     Ds    302
                 (reserved)
18               Demonstrative exhibit
     Ds    303
19               (reserved)
                 Demonstrative exhibit
     Ds    304
20               (reserved)
                 Demonstrative exhibit
21   Ds    305
                 (reserved)
22
                 Transcript of deposition
23   Ps    330   testimony of Oscar
                 Alvan.
24
                 Transcript of deposition
25   Ps    331   of Guillermo de los
                 Rios.
26               Transcript of deposition
27   Ps    332   testimony of Angello
                 Flores Vol. I
28
                                                  70
                                     PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 71 of 76 Page ID #:2557



 1              Transcript of deposition
     Ps   333   testimony of Angello
 2              Flores Vol. II
 3              Transcript of deposition
     Ps   334   testimony of Erick
 4              Sanchez.
                Transcript of deposition
 5
     Ps   335   testimony of Edwin
 6              Maldonado.
                Transcript of deposition
 7   Ps   336   testimony of Mike
                Newman.
 8
                Transcript of deposition
 9   Ps   337   testimony of Andy
                Johnson.
10              Transcript of the
     Ps   338
11              Deposition of SGS.
                                                                   (401, 402) Relevant for Defendants’
12                                                                 defenses and the conditions of the seeds.
                                                                   dese tests were produced by Corona—
13                                                                 not Plaintiﬀs. (403) Defendant does not
14                                                                 explain what type of prejudice it will
                COR360 - Corona’s
                                           FRE 401, 402, 403,      suﬀer thus, Plaintiﬀs cannot respond.
     Ps   339   Iowa State University
15                                         802, lacks foundation   Admissible under business records.
                tests
                                                                   through live witness. Additionally, under
16
                                                                   the Court’s Scheduling Order, parties
17                                                                 cannot “submit blanket or boilerplate
                                                                   objections . . . to exhibits. dese will be
18                                                                 disregarded and overruled.”
                                                                   (401, 402) Relevant for Defendants’
19
                                                                   defenses and the conditions of the seeds.
20                                                                 dese tests were produced by Corona—
                                                                   not Plaintiﬀs. (403) Defendant does not
21                                                                 explain what type of prejudice it will
                                                                   suﬀer thus, Plaintiﬀs cannot respond. It is
22              COR361-62 - Corona’s       FRE 401, 402, 403,
     Ps   340                                                      an oﬃcial document.Foundation will be
                Ramson Test                802, lacks foundation
23                                                                 established at trial through live witness.
                                                                   Additionally, under the Court’s
24                                                                 Scheduling Order, parties cannot “submit
25                                                                 blanket or boilerplate objections . . . to
                                                                   exhibits. dese will be disregarded and
26                                                                 overruled.”
                                                                   (401, 402) Relevant for Defendants’
27              CUAV66 - UNALM             FRE 401, 402, 403,
     Ps   341                                                      defenses and the conditions of the seeds.
                tests                      702-705 ((improper
28                                                                 dese tests were produced by Corona—
                                                     71
                                    PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 72 of 76 Page ID #:2558



 1                                        basis, ultimate issue),   not Plaintiﬀs. (403) Defendant does not
                                          802, lacks foundation     explain what type of prejudice it will
 2                                                                  suﬀer thus, Plaintiﬀs cannot respond. It is
 3                                                                  an oﬃcial document. Foundation will be
                                                                    established at trial through live witness.
 4                                                                  Additionally, under the Court’s
                                                                    Scheduling Order, parties cannot “submit
 5                                                                  blanket or boilerplate objections . . . to
 6                                                                  exhibits. dese will be disregarded and
                                                                    overruled.”
 7                                                                  (401, 402) Relevant for Defendants’
                                                                    defenses and the conditions of the seeds.
 8
                                                                    dese tests were produced by Corona—
 9                                                                  not Plaintiﬀs. (403) Defendant does not
                                                                    explain what type of prejudice it will
10                                        FRE 401, 402, 403,
                                                                    suﬀer thus, Plaintiﬀs cannot respond. It is
                                          702-705 ((improper
     Ps   342   CUAV65 - INIA tests.                                an oﬃcial document. Foundation will be
11                                        basis, ultimate issue),
                                                                    established at trial through live witness.
                                          802, lacks foundation
12                                                                  Additionally, under the Court’s
                                                                    Scheduling Order, parties cannot “submit
13                                                                  blanket or boilerplate objections . . . to
                                                                    exhibits. dese will be disregarded and
14
                                                                    overruled.”
15                                                                  (401, 402) Relevant for Defendants’
                                                                    defenses and the conditions of the seeds.
16                                                                  dese tests were produced by Corona—
17                                                                  not Plaintiﬀs. (403) Defendant does not
                                                                    explain what type of prejudice it will
                                          FRE 401, 402, 403,
18                                                                  suﬀer thus, Plaintiﬀs cannot respond. It is
                                          702-705 ((improper
     Ps   343   CUAV70 - INIA tests.                                an oﬃcial document. Foundation will be
19                                        basis, ultimate issue),
                                                                    established at trial through live witness.
                                          802, lacks foundation
20                                                                  Additionally, under the Court’s
                                                                    Scheduling Order, parties cannot “submit
21                                                                  blanket or boilerplate objections . . . to
                                                                    exhibits. dese will be disregarded and
22                                                                  overruled.”
23                                                                  (401, 402) Relevant for Defendants’
                                                                    defenses and the conditions of the seeds.
24                                                                  dese tests were produced by Corona—
                                          FRE 401, 402, 403,
                                                                    not Plaintiﬀs. (403) Defendant does not
25              CUAV1516-27 - Dr.         702-705 ((improper
     Ps   344                                                       explain what type of prejudice it will
                Mattos Calderon report.   basis, ultimate issue),
26                                                                  suﬀer thus, Plaintiﬀs cannot respond. It is
                                          802, lacks foundation
                                                                    an oﬃcial document. Foundation will be
27                                                                  established at trial through live witness.
                                                                    Additionally, under the Court’s
28
                                                     72
                                   PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 73 of 76 Page ID #:2559



 1                                                              Scheduling Order, parties cannot “submit
                                                                blanket or boilerplate objections . . . to
 2                                                              exhibits. dese will be disregarded and
 3                                                              overruled.”
                                                                (401, 402) Relevant for Defendants’
 4                                                              defenses and the conditions of the seeds.
                                                                dese tests were produced by Corona—
 5                                                              not Plaintiﬀs. (403) Defendant does not
 6                                                              explain what type of prejudice it will
                                      FRE 401, 402, 403,
                                                                suﬀer thus, Plaintiﬀs cannot respond. It is
                CUAV69 - SENASA       702-705 ((improper
 7   Ps   345                                                   an oﬃcial document. Foundation will be
                tests.                basis, ultimate issue),
                                                                established at trial through live witness.
 8                                    802, lacks foundation
                                                                Additionally, under the Court’s
 9                                                              Scheduling Order, parties cannot “submit
                                                                blanket or boilerplate objections . . . to
10                                                              exhibits. dese will be disregarded and
                                                                overruled.”
11
                                                                (401, 402) Relevant for Defendants’
12                                                              defenses and the conditions of the seeds.
                                                                dese tests were produced by Corona—
13                                                              not Plaintiﬀs. (403) Defendant does not
                                                                explain what type of prejudice it will
14                                    FRE 401, 402, 403,
                                                                suﬀer thus, Plaintiﬀs cannot respond. It is
                CUAV68 - SENASA       702-705 ((improper
15   Ps   346                                                   an oﬃcial document. Foundation will be
                tests.                basis, ultimate issue),
                                                                established at trial through live witness.
16                                    802, lacks foundation
                                                                Additionally, under the Court’s
17                                                              Scheduling Order, parties cannot “submit
                                                                blanket or boilerplate objections . . . to
18                                                              exhibits. dese will be disregarded and
                                                                overruled.”
19                                                              (401, 402) Relevant for Defendants’
20                                                              defenses and the conditions of the seeds.
                                                                dese tests were produced by Corona—
21                                                              not Plaintiﬀs. (403) Defendant does not
                                                                explain what type of prejudice it will
22                                    FRE 401, 402, 403,
                                                                suﬀer thus, Plaintiﬀs cannot respond. It is
                CUAV61528-29 -        702-705 ((improper
23   Ps   347                                                   an oﬃcial document. Foundation will be
                SENASA tests.         basis, ultimate issue),
                                                                established at trial through live witness.
24                                    802, lacks foundation
                                                                Additionally, under the Court’s
                                                                Scheduling Order, parties cannot “submit
25
                                                                blanket or boilerplate objections . . . to
26                                                              exhibits. dese will be disregarded and
                                                                overruled.”
27              CUAV61530-31 -        FRE 401, 402, 403,        (401, 402) Relevant for Defendants’
     Ps   348
                SENASA tests.         702-705 ((improper        defenses and the conditions of the seeds.
28
                                                 73
                                 PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 74 of 76 Page ID #:2560



 1                                       basis, ultimate issue),   dese tests were produced by Corona—
                                         802, lacks foundation     not Plaintiﬀs. (403) Defendant does not
 2                                                                 explain what type of prejudice it will
 3                                                                 suﬀer thus, Plaintiﬀs cannot respond. It is
                                                                   an oﬃcial document. Foundation will be
 4                                                                 established at trial through live witness.
                                                                   Additionally, under the Court’s
 5                                                                 Scheduling Order, parties cannot “submit
 6                                                                 blanket or boilerplate objections . . . to
                                                                   exhibits. dese will be disregarded and
 7                                                                 overruled.”
                                                                   (401, 402) Relevant for Defendants’
 8
                                                                   defenses and the conditions of the seeds.
 9                                                                 dese tests were produced by Corona—
                                                                   not Plaintiﬀs. (403) Defendant does not
10                                                                 explain what type of prejudice it will
                                         FRE 401, 402, 403,
                                                                   suﬀer thus, Plaintiﬀs cannot respond. It is
11                                       702-705 ((improper
     Ps   349   CUAV1513 - INIA tests.                             an oﬃcial document. Foundation will be
                                         basis, ultimate issue),
12                                                                 established at trial through live witness.
                                         802, lacks foundation
                                                                   Additionally, under the Court’s
13                                                                 Scheduling Order, parties cannot “submit
                                                                   blanket or boilerplate objections . . . to
14
                                                                   exhibits. dese will be disregarded and
15                                                                 overruled.”
                                                                   (401, 402) Relevant for Defendants’
16                                                                 defenses and the conditions of the seeds.
17                                                                 dese tests were produced by Corona—
                                                                   not Plaintiﬀs. (403) Defendant does not
18                                                                 explain what type of prejudice it will
                                         FRE 401, 402, 403,
                                                                   suﬀer thus, Plaintiﬀs cannot respond. It is
19              CUAV1552-60 – Matos      702-705 ((improper
     Ps   350                                                      an oﬃcial document. Foundation will be
                Report.                  basis, ultimate issue),
20                                                                 established at trial through live witness.
                                         802, lacks foundation
                                                                   Additionally, under the Court’s
21                                                                 Scheduling Order, parties cannot “submit
                                                                   blanket or boilerplate objections . . . to
22                                                                 exhibits. dese will be disregarded and
23                                                                 overruled.”

24              Demonstrative exhibit
     Ps   360
                (reserved)
25
                Demonstrative exhibit
     Ps   361
26              (reserved)
                Demonstrative exhibit
27   Ps   362
                (reserved)
28
                                                    74
                                  PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 75 of 76 Page ID #:2561



 1                Demonstrative exhibit
     Ps     364
                  (reserved)
 2                                         P’s object on
 3                                         relevance. Ex. 365 is
                                           a 2004 pamphlet full
 4                                         of generalities and
                                           recommendations
 5                Arveja, Pudricion
     Ds     364                            diﬀerent areas than
                  Radicular
 6                                         the ones at issue in
                                           this case. P’s further
 7                                         object on hearsay and
                                           lack of proper
 8
                                           foundation.
 9                                         P’s object on
                                           relevance. Ex. 365 is
10                                         a 2001 pamphlet full
                                           of generalities and
11
     Ds     365   Arvejo, Cultivo          recommendations for
12                                         growers in 2001. P’s
                                           further object on
13                                         hearsay and lack of
                                           proper foundation.
14
                                           P’s object on
15                                         relevance. Ex. 366 is
                                           an internet article
16                                         about peas in
     Ds     366   ManchaCafeAGExport
17                                         Guatemala. P’s
                                           further object on
18                                         hearsay and lack of
                                           proper foundation.
19
20
21
22
     Dated: March 10, 2020
23
24
                                                      Respectfully submitted,

25                                                    s/Eduardo A. Maura
26
                                                      Eduardo A. Maura, Esq.
                                                      Counsel for Plaintiﬀs
27
28                                                    s/Peter C.L. Chen, Esq.
                                                     75
                                      PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 106 Filed 03/10/20 Page 76 of 76 Page ID #:2562



 1                                          Peter C.L. Chen, Esq.
 2                                          Counsel for Defendant Corona Seeds, Inc.

 3
 4                                          s/Lisa Taylor
                                            Lisa Taylor, Esq.
 5                                          Counsel for Defendant Crites Seed, Inc.
 6
 7

 8

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           76
                              PRETRIAL EXHIBIT STIPULATION
